REDACTED VERSION

DEFINITIVE PURCHASE AGREEMENT
BY AND AMONG
MOTOROLA SOLUTIONS, INC.,
STATE STREET BANK AND TRUST COMPANY,
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
AND
PRUDENTIAL FINANCIAL, INC.





- 1 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
TABLE OF CONTENTS
(continued)
Page



I. DEFINITIONS AND INTERPRETATION
2
1.01


Definitions
2
1.02


Interpretation
18
II. PURCHASE OF SINGLE PREMIUM GROUP ANNUITY CONTRACT
20
2.01


Closing
20
2.02


Time and Place of Closing
20
2.03


Deliveries at Closing
21
2.04


Allocation of Transferred Assets
21
2.05


Calculation of Dry-Run Annuity Premium; Dry-Run Asset Valuation
21
2.06


Calculation of Closing Annuity Premium; Closing Asset Valuation
22
2.07


Calculation of Interim Post-Closing Annuity Premium; Related True-Up
24
2.08


Calculation of Final Annuity Premium; Final Asset Valuation; Related True-Up
26
2.09


Final Annuity Premium; Final Asset Valuation Disputes
28
2.10


Adjustment to the Target Closing Date
28
2.11


Business Day Adjustments
29
2.12


Annuity Exhibits Validation
29
2.13


Access and Cooperation
29
2.14


Data Updates; Mortality Adjustments
29
2.15


Amendments to the Group Annuity Contract
31
2.16


Amendments to the Procedures Manual and Identified CD-ROM
31
2.17


Final Asset Statement; [ *** ]
32
2.18


Corridor Breach
33
III. COMPANY'S REPRESENTATIONS AND WARRANTIES
33
3.01


Due Organization, Good Standing and Corporate Power
33
3.02


Authorization of Agreement; Enforceability
33
3.03


Consents And Approvals; No Violations
33
3.04


Compliance with ERISA
34
3.05


No Brokers' Fee
34
3.06


No Discretionary Authority or Fiduciary Status
35
3.07


Accuracy of Information
35
3.08


Delivery of Plan Governing Documents
35
3.09


Settlement Accounting
35
3.10


Litigation by Plan Beneficiaries and Plan Participants
35
3.11


Investment of Plan Assets
35
3.12


No Other Representations or Warranties; Reliance
35
IV. INDEPENDENT FIDUCIARY'S REPRESENTATIONS AND WARRANTIES
35
4.01


Due Organization, Good Standing and Corporate Power
35
4.02


Authorization of Agreement; Enforceability
36
4.03


Consents And Approvals; No Violations
37
4.04


ERISA Related Determinations
37
4.05


No Brokers' Fee
38
4.06


No Other Representations or Warranties; Reliance
38


i
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION
TABLE OF CONTENTS
(continued)
Page



V. INSURER AND INSURER PARENT REPRESENTATIONS AND WARRANTIES
38
5.01


Due Organization, Good Standing and Corporate Power
38
5.02


Authorization of Agreement; Enforceability
38
5.03


Consents And Approvals; No Violations
39
5.04


Enforceability of Group Annuity Contract
39
5.05


Compliance with Laws
39
5.06


Litigation
40
5.07


No Brokers' Fee
40
5.08


Accuracy of Data Provided
40
5.09


No Post-Closing Liability
40
5.10


Sufficient Resources and Market Sophistication
40
5.11


Relationship to the Plan
41
5.12


Compliance with ERISA
41
5.13


RBC Ratio
41
5.14


No Other Representations or Warranties; Reliance
41
VI. PRE-CLOSING COVENANTS
41
6.01


Efforts to Close; Regulatory Clearances; Third-Party Consents
41
6.02


Public Announcements
42
6.03


Notification of Certain Matters
43
6.04


Administrative Transition Process
44
6.05


Non-Solicitation
44
6.06


Information Provided To The Independent Fiduciary
44
6.07


[ *** ]
45
6.08


No Insurer Communications
45
VII. OTHER COVENANTS
46
7.01


Company Actions
46
7.02


Insurer Actions
46
7.03


Communications Center
46
7.04


Intentionally Omitted
47
7.05


Claims Procedures
47
7.06


Compliance with Prohibited Transaction Exemptions
47
7.07


Definition of Asset Sweep Test
47
7.08


Statutory Reserve Calculation
47
VIII. CONDITIONS TO OBLIGATION TO CLOSE
47
8.01


Conditions to the Independent Fiduciary's Obligations
47
8.02


Conditions to the Company's Obligations
48
8.03


Conditions to the Insurer's Obligations
49
8.04


No Frustration of Closing Conditions
49
IX. INDEMNIFICATION
50
9.01


Survival
50
9.02


Indemnification by the Insurer
50
9.03


Procedures For Indemnification Claims
50


ii
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION
TABLE OF CONTENTS
(continued)
Page



9.04


Claims and Payment
51
X. TERMINATION
52
10.01


Termination of Agreement
52
10.02


Effect of Termination; Survival
52
10.03


Extension
53
XI. MISCELLANEOUS
53
11.01


Expenses
53
11.02


Entire Agreement
53
11.03


Amendments and Waivers
54
11.04


Succession and Assignment
54
11.05


Notices
54
11.06


Governing Law
56
11.07


Submission to Jurisdiction; Service of Process
56
11.08


Waivers of Jury Trial
57
11.09


Specific Performance
57
11.10


Severability
58
11.11


No Third Party Beneficiaries
58
11.12


Counterparts; Facsimile and Electronic Signatures
58
11.13


Confidentiality
58
11.14


Waiver of Punitive Damages; Amounts Included in Premium Calculations
60
11.15


Intellectual Property
60




iii
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

DEFINITIVE PURCHASE AGREEMENT
This Definitive Purchase Agreement (this “Agreement”) is entered into as of
September 22, 2014 (the “Execution Date”) by and among The Prudential Insurance
Company of America, a New Jersey life insurance company (the “Insurer”),
Prudential Financial, Inc., a New Jersey corporation (“Insurer Parent”),
Motorola Solutions, Inc., a Delaware corporation (the “Company”), acting solely
in a non-fiduciary capacity as the sponsor of the Motorola Solutions Pension
Plan (the “Plan”), and State Street Bank and Trust Company, a Massachusetts
trust company, solely in its capacity as the independent fiduciary of the Plan
with certain authority and responsibility to represent the Plan and its Plan
Participants and Plan Beneficiaries in regard to the transactions set forth in
this Agreement (the “Independent Fiduciary”). The Insurer, Insurer Parent, the
Company and the Independent Fiduciary are referred to collectively herein as the
“Parties.”
RECITALS
A.
On September 15, 2014, the Company separated from the Plan certain participants
thereunder and formed a new plan for such participants called the MSI Pension
Plan (the “New Plan” and, together with the Plan, “Both Plans”).

B.
The Company, as sponsor of the Plan, has amended the Plan to provide for a
Standard Termination of the Plan covering the Plan Participants and Plan
Beneficiaries (the “Plan Termination”), and intends to provide to the Plan
sufficient funding to meet the requirements for a Standard Termination.

C.
The Independent Fiduciary has been appointed to represent the Plan and the Plan
Participants and Plan Beneficiaries in connection with the purchase of one or
more group annuity contracts and has been and will be responsible for the
selection of the insurer that will provide such annuity contract(s) for all Plan
Participants and Plan Beneficiaries in accordance with ERISA and applicable
guidance, including Interpretive Bulletin 95-1.

D.
The Insurer wishes to issue to the Plan the Group Annuity Contract on the terms
and subject to the conditions set forth herein and therein.

E.
Insurer Parent expects to derive substantial benefit from the consummation of
the transactions contemplated by this Agreement and the Insurer’s issuance of
the Group Annuity Contract.

F.
The Company is desirous of proceeding with the Plan’s purchase of the Group
Annuity Contract from the Insurer in connection with the Plan Termination and
has provided the Plan with a commitment to contribute the additional funding
necessary to enable the Plan to satisfy Plan benefits in accordance with 29
U.S.C § 1341(b), on the terms and subject to the conditions set forth herein.


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

G.
The Independent Fiduciary has determined that the Plan’s purchase of the Group
Annuity Contract as provided for herein satisfies the requirements of ERISA and
will direct the Plan to purchase the Group Annuity Contract from the Insurer in
connection with the termination of the Plan on the terms and subject to the
conditions set forth herein.

H.
The Parties wish to enter into this Agreement to provide for the purchase and
the issuance of the Group Annuity Contract by the Insurer to the Plan.

I.
The Company is entering into this Agreement and any Ancillary Agreements to
which it is a party, and undertaking the actions contemplated by each, solely in
a non-fiduciary capacity as plan sponsor of the Plan.

J.
Contemporaneously with the execution of this Agreement, the Independent
Fiduciary, the Plan Trustee and the Insurer have entered into (i) the Plan
Trustee Agreement (the “Plan Trustee Agreement”) and (ii) the directed trustee
acknowledgement letter (the “Directed Trustee Acknowledgement”), and delivered a
duly executed copy of each such agreement to the Company.

NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained,
the Parties agree as follows:
I. DEFINITIONS AND INTERPRETATION
1.01    Definitions. For purposes of this Agreement:
“180-Day PBGC Date” means the date that is 180 days following the completion of
the PBGC Review Period, as described in 29 C.F.R. § 4041.26(a)(1)(i), or such
later date (a) as may be mutually agreed to by the Company and the Insurer or
(b) as may be extended by the PBGC, if the Closing does not occur until after [
*** ] and the Plan seeks the extension to preserve the contemplated duration
(had the Closing occurred on [ *** ]) between the dates for Closing and
calculation of the Interim Post-Closing Annuity Premium and Final Post-Closing
Annuity Premium.
“Action” means any claim, action, suit, arbitration, complaint, charge,
investigation, inquiry or proceeding by or before any Governmental Authority.
“Adjusted Base Annuity Premium” means the Base Annuity Premium, plus the Closing
[ *** ].
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities,
contract or otherwise.

- 2 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Agreement” is defined in the preamble.
“Alternative Transaction Proposal” means any proposal or offer (a) relating to
the entry into an insurance, reinsurance or other transaction similar to the
purchase and issuance of a group annuity contract contemplated hereby and (b)
that would be reasonably likely to replace, frustrate or cause not to occur the
Transactions in respect of the Covered Lives or Contingent Lives, including any
transaction in which the responsibility to make all or any substantial portion
of the payments in respect of pension obligations owed to the Covered Lives or
Contingent Lives would be transferred, assigned or novated from the Plan to a
non-affiliated Person or in which a non-affiliated Person would assume an
obligation to indemnify or reimburse the Plan, the Company or any of their
respective Affiliates for any such payment; provided that an “Alternative
Transaction Proposal” shall not include any insurance, reinsurance or other
transaction that does not relate to the Covered Lives or Contingent Lives.
“Ancillary Agreements” means, collectively, the Group Annuity Contract, the [
*** ], the Plan Trustee Agreement, the Directed Trustee Acknowledgement, and the
Bill of Sale.
“Annualized Closing Date Adjustment Rate” means [ *** ].
“Annuity Certificate” means an annuity certificate substantially in the
applicable form set forth in Schedule 1.01(a), with such modifications as may be
made by the Insurer as required by applicable Law.
“Annuity Committee” means the named fiduciary of the Plan which appointed and
designated the Independent Fiduciary in connection with the Transaction.
“Annuity Exhibits” means the information, in substantially the same form of
Appendix 1 to Schedule 1.01(e), contained on an IronKey USB drive that will be
(a) attached as a schedule to the calculation of the Closing Annuity Premium,
Interim Post-Closing Annuity Premium or Final Annuity Premium, as applicable,
and (b) attached and incorporated into the Group Annuity Contract.
“Annuity Payment” means the monthly payments payable to Covered Lives and
Contingent Lives pursuant to the Group Annuity Contract.
“Arbitration Dispute” is defined in Section 2.09(b).
“ASC 715” means Accounting Standards Codification Section 715:
Compensation-Retirement Benefits.
“[ *** ] Workbook” means the excel file titled “[ *** ] Workbook - Sep 18
2014_Sent.xlsb.xlsb” that was delivered on behalf of the Insurer to the Company
in an email at 9:21 p.m. eastern daylight time on September 18, 2014.

- 3 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Asset Statement” means a schedule of assets in the form of the Asset Statement
attached hereto as Schedule 1.01(b), listing (a) Cash and (b) each Public Bond
that is intended to be transferred by the Plan Trustee to the Insurer.
“Base Annuity Premium” means [ *** ].
“Base File” means the data file as of July 28, 2014, as was provided by the
Company (via Aon Hewitt) to the Insurer in an email from Ari Jacobs to Margaret
McDonald at 6:41 p.m. eastern daylight time on August 2, 2014.
“[ *** ]” is defined in Section II(B) of the Procedures Manual.
“Bill of Sale” means the bill of sale in the form attached as Schedule 1.01(c).
“Both Plans” is defined in the recitals.
“Broker-Quote Public Bond” means each Public Bond for which, as of the close of
business on the second Business Day preceding the Target Closing Date, none of
the primary pricing source, secondary pricing source or tertiary pricing source
(if any) set forth in Table 1 of the “Public Bonds” section of Schedule 2.05(b)
is available as of such date or no fair market value is indicated by any such
source as of such date.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks located in New York, New York are authorized or required by Law to close
or are unable to open.
“Cash” means currency of the United States of America or wire transfers thereof
that is legal tender for payment of all public and private debts.
“Cash Payment” is defined in Section 2.01.
“[ *** ]” means [ *** ] as determined in accordance with the methodology and
procedures set forth in Section III(A) of the Procedures Manual.
“Closing” is defined in Section 2.02.
“Closing Annuity Exhibits” is defined in Section 2.06(a)(iii).
“Closing Annuity Premium” is defined in Section 2.06(c)(i).
“Closing [ *** ] Discount” means the discount, if any, to the Closing Annuity
Premium, Interim Post-Closing Annuity Premium and Final Annuity Premium
calculated in accordance with the methodology and procedures set forth in
Section VII(C) of the Procedures Manual.
“Closing Asset Statement” is defined in Section 2.06(b)(i).

- 4 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Closing Asset Transfer” is defined in Section 2.01.
“Closing Asset Valuation” is defined in Section 2.06(b)(ii)(B).
“Closing Benefit Start Date Adjustment” means the adjustment included in the
Closing Annuity Premium calculated in accordance with the methodology and
procedures set forth in Section VI of the Procedures Manual.
“[ *** ]” is defined in Section 2.06(b)(ii)(A).
“Closing [ *** ] Expected Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III(C) of the Procedures Manual.
“Closing [ *** ] Market Value” means [ *** ] as determined in accordance with
the methodology and procedures set forth in Section IV(C) of the Procedures
Manual as of [ *** ].
“Closing Data Cut-Off Date” means the day that is 11 Business Days prior to the
Target Closing Date.
“Closing Data File” is defined in Section 2.06(a)(i).
“Closing Date” is defined in Section 2.02.
“Closing Date Adjustment” means the adjustment at the Annualized Closing Date
Adjustment Rate included in the Closing Annuity Premium, Interim Post-Closing
Annuity Premium and the Final Annuity Premium during the period from [ *** ] to
the Closing Date, stated as a percentage and calculated in accordance with the
methodology and procedures set forth in Section V of the Procedures Manual.
“Closing [ *** ] Expected Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III(C) of the Procedures Manual.
“Closing [ *** ] Market Value” means [ *** ] as determined in accordance with
the methodology and procedures set forth in Section III(B) of the Procedures
Manual [ *** ].
“Closing [ *** ] Expected Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III(C) of the Procedures Manual.
“Closing [ *** ] Market Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III(B) of the Procedures Manual.
“Closing [ *** ] Ratio” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III of the Procedures Manual.
“Closing [ *** ]” means the adjustment, if applicable, included in the Adjusted
Base Annuity Premium that takes into account [ *** ], if any, calculated based
on the

- 5 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Closing Data File in accordance with the methodology and procedures set forth in
Section II(B) of the Procedures Manual.
“Closing [ *** ]” means [ *** ] as determined in accordance with the methodology
and procedures set forth in Section III(C) of the Procedures Manual.
“Closing [ *** ]” means [ *** ] as determined in accordance with the methodology
and procedures set forth in Section III(C) of the Procedures Manual.
“Code” means the Internal Revenue Code of 1986 and the applicable Treasury
Regulations issued thereunder.
“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective under this Agreement,
reasonable, diligent, good faith efforts to accomplish such objective as a
similarly situated Person would normally use to accomplish a similar objective
as expeditiously as reasonably possible under similar circumstances exercising
reasonable business judgment. Notwithstanding the foregoing, “Commercially
Reasonable Efforts” will not require a Person to make payments to unaffiliated
third parties (other than in respect of the fees and expenses of such Person’s
counsel and other advisors), to incur non-de minimis Liabilities to unaffiliated
third parties or to grant any non-de minimis concessions or accommodations.
“Communications Center” is defined in Section 7.03.
“Company” is defined in the preamble.
“Company Disclosure Letter” means the disclosure letter as delivered by the
Company to the other Parties immediately prior to the execution of this
Agreement.
“Company’s Knowledge” means the actual knowledge of any officer of the Company
responsible for the day to day administration or oversight of the Plan or
directly involved in the negotiation of this Agreement or the transactions
contemplated hereby, in each case, (a) after making appropriate inquiry of those
people reporting directly to such officer who have substantial responsibility
for the relevant subject matter, and (b) if none of such officers or people
reporting directly to them have substantial responsibility for the subject
matter that is the subject of the relevant representation, after making
appropriate inquiry of an officer of the Company (or, in the case of the
reference to “Company’s Knowledge” in the definition of “[ *** ],” making
inquiry of the Plan’s investment advisor) that has substantial responsibility
for such subject matter.
“Company Indemnified Claim” is defined in Section 9.02.
“Company Indemnified Party” is defined in Section 9.02.
“Compelled Disclosing Party” is defined in Section 11.13(d).

- 6 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Company Provided Component” means any component incorporated into the
calculation of the Final Annuity Premium, the Interim Post-Closing Annuity
Premium or the Closing Annuity Premium (including the determination of the
Transferred Assets and valuation thereof) not calculated, determined or provided
by the Insurer.
“Confidential Information” means all business and technical information or
processes, stored in any medium, to the extent the same is reasonably construed
or generally accepted as containing a trade secret, proprietary or confidential
information of or belonging to any Party, its Representatives, its Affiliates or
its Affiliates’ Representatives, including know-how and trade secrets, customer
or client requirements and lists, [ *** ], the Procedures Manual, the Identified
CD-ROM, technology, software and data processing procedures, insurance,
actuarial, accounting and financial data, management systems, records and any
other information that is designated as confidential, and the portions of any
reports or other documents prepared by any professional engaged in connection
with this Agreement and any report or other document prepared by a receiving
Party that contains or incorporates a trade secret, proprietary or confidential
information of a disclosing Party. Confidential Information includes information
communicated orally, in writing or in any other recorded or tangible form,
includes information supplied by the disclosing Party and includes information
delivered prior to the Execution Date pursuant to the Confidentiality
Agreements. Information received by the receiving Party containing trade secrets
or proprietary or confidential information constitutes Confidential Information.
“Confidentiality Agreements” means, collectively, the (a) Non-Disclosure
Agreement, dated June 16, 2014, between the Company and Insurer and (b) the
Non-Disclosure Agreement, dated July 30, 2014, between the Company and
Independent Fiduciary.
“Consent” means any consent, approval (or deemed approval after the expiry of
all appropriate waiting periods), authorization, notice, filing, permission or
waiver.
“Contingent Life” has the meaning ascribed to such term in the Group Annuity
Contract.
“Contract” means any legally enforceable agreement, contract, commitment,
instrument, undertaking, lease, note, mortgage, indenture, license or
arrangement, whether written or oral.
“Corporate Bond” is a bond, debenture or similar debt instrument defined as a
“corporate bond” by [ *** ].
“Corridor” means [ *** ].
“Corridor Breach” means that the cumulative sum of the absolute values of each
premium change with respect to [ *** ], in each case, that, but for the
application of a [ *** ], would have been applied to the Base Annuity Premium,
Adjusted Base Annuity

- 7 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Premium, the Interim Post-Closing Adjusted Base Annuity Premium or the Final
Adjusted Base Annuity premium, as calculated from time to time, exceeds the
Corridor.
“Corridor Breach Notice” is defined in Section 2.18.
“Covered Life” has the meaning ascribed to such term in the Group Annuity
Contract.
“Credit Rating Agencies” means each of Standard & Poor’s Rating Services, a
division of The McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc. and
Fitch Ratings Ltd., and their respective successors and assigns.
“Current Funded Status” means, as of the date of calculation, an amount equal to
(a) the then-current [ *** ] as such values are provided to the Company by Both
Plans consistent with ordinary course practices (which will be (i) reduced for
this purpose by the [ *** ] after the Execution Date, valued as of the date of
such [ *** ] and (ii) increased for this purpose by the [ *** ], valued as of
the date of such [ *** ]) minus (b) the [ *** ], as calculated by the Company in
good faith pursuant to Schedule 1.01(d). For the avoidance of doubt, the [ *** ]
will not be modified for any potential actuarial assumption changes made by
either the New Plan or the Plan actuary after the Execution Date.
“[ *** ]” is defined in Section II(B) of the Procedures Manual.
“[ *** ]” is defined in Section II(B) of the Procedures Manual.
“Directed Trustee Acknowledgement” is defined in the recitals.
“Dispute” means any claim, counterclaim, demand, cause of action, controversy or
dispute.
“Dry-Run Annuity Premium” is defined in Section 2.05(c)(i).
“Dry-Run [ *** ] Discount” means the discount, if any, to the Dry-Run Annuity
Premium calculated in accordance with the methodology and procedures set forth
in Section VII the Procedures Manual.
“Dry-Run Asset Statement” is defined in Section 2.05(b)(i).
“Dry-Run Asset Valuation” is defined in Section 2.05(b)(ii)(A).
“Dry-Run Adjusted Base Annuity Premium” means the Base Annuity Premium, plus the
Dry-Run [ *** ].
“Dry-Run Benefit Start Date Adjustment” means the adjustment included in the
Dry-Run Annuity Premium calculated in accordance with the methodology and
procedures set forth in Section VII of the Procedures Manual.

- 8 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Dry-Run Calculation Delivery Date” means [ *** ].
“Dry-Run [ *** ] Expected Value” means [ *** ].
“Dry-Run [ *** ] Market Value” means [ *** ] as determined in accordance with
the methodology and procedures set forth in Section III of the Procedures
Manual.
“Dry-Run Data File” is defined in Section 2.05(a).
“Dry-Run [ *** ] Expected Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section IV(B) of the Procedures Manual.
“Dry-Run [ *** ] Market Value” means [ *** ] as determined in accordance with
the methodology and procedures set forth in Section III(B) of the Procedures
Manual as of [ *** ].
“Dry-Run [ *** ] Expected Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III of the Procedures Manual.
“Dry-Run [ *** ] Market Value” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III of the Procedures Manual.
“Dry-Run [ *** ] Ratio” means [ *** ] calculated in accordance with the
methodology and procedures set forth in Section III of the Procedures Manual.
“Dry-Run [ *** ]” means the adjustment, if applicable, included in the Dry-Run
Adjusted Base Annuity Premium that takes into account [ *** ], if any,
calculated based on the Dry-Run Data File in accordance with the methodology and
procedures set forth in Section II(B) of the Procedures Manual.
“Dry-Run [ *** ]” means [ *** ] as determined in accordance with the methodology
and procedures set forth in Section III(C)(ii) of the Procedures Manual.
“Dry-Run [ *** ]” means [ *** ] as determined in accordance with the methodology
and procedures set forth in Section III(C) of the Procedures Manual.
“Effective Date” has the meaning ascribed to such term in the Group Annuity
Contract.
“Enforceability Exceptions” is defined in Section 3.02.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“[ *** ]” is defined in Section 2.13.
[ *** ]

- 9 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Execution Date” is defined in the preamble.
“Execution Date Funded Status” is equal to negative [ *** ].
“Final Adjusted Base Annuity Premium” means the Interim Post-Closing Adjusted
Base Annuity Premium, plus the Final [ *** ].
“Final Annuity Exhibits” is defined in Section 2.08(b)(iii).
“Final Annuity Premium” is defined in Section 2.08(d)(i).
“Final Asset Statement” is defined in Section 2.17(a).
“Final Asset Valuation” is defined in Section 2.17(b).
“Final [ *** ]” means [ *** ].
“Final [ *** ]” means the Final [ *** ] divided by 360 expressed in basis
points, calculated in accordance with the methodology and procedures set forth
in Section III(B) of the Procedures Manual.
“Final [ *** ]” means [ *** ] as determined in accordance with the methodology
and procedures set forth in Section III of the Procedures Manual as of [ *** ].
“Final Data Cut-Off Date” means the day that is 15 Business Days prior to the
180-Day PBGC Date.
“Final Data File” is defined in Section 2.08(a).
“Final [ *** ]” means the adjustment, if applicable, included in the Final
Adjusted Base Annuity Premium that takes into account [ *** ], if any,
calculated based on the Final Data File in accordance with the methodology and
procedures set forth in Section II(B) of the Procedures Manual.
“[ *** ]” means [ *** ].
“Fundamental Reps” means the representations and warranties contained in
Sections 3.01 (Due Organization, Good Standing and Corporate Power), 3.02
(Authorization of Agreement; Enforceability), 3.05 (No Brokers’ Fee), 3.07
(Accuracy of Information), 4.01 (Due Organization, Good Standing and Corporate
Power), 4.02 (Authorization of Agreement; Enforceability), 4.04 (ERISA Related
Determinations), 4.05 (No Brokers’ Fee), 5.01 (Due Organization, Good Standing
and Corporate Power), 5.02 (Authorization of Agreement; Enforceability), 5.04
(Enforceability of Group Annuity Contract), 5.07 (No Brokers’ Fee) and 5.09 (No
Post-Closing Liability).

- 10 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.
“Governmental Approval” means any Consent of a Governmental Authority.
“Governmental Authority” means any federal, state, municipal, foreign or local
government or quasi-governmental authority or any regulatory or administrative
body, department, agency, insurance commission or commissioner, subdivision,
court or other tribunal, arbitrator or arbitral body of any of the foregoing
(including, without limitation, the PBGC).
“Group Annuity Contract” means a single premium, non-participating group annuity
contract, and all exhibits thereto, substantially in the form set forth in
Schedule 1.01(e).
“Group Annuity Contract Issuance” is defined in Section 2.01.
“Guaranteed Separate Account” has the meaning ascribed to the term “Dedicated
Account” in the Group Annuity Contract.
“[ *** ]” is defined in Section Section 6.03(b) and determined in accordance
with Schedule 6.07.
“Identified CD-ROM” means the CD-ROM containing, collectively, (a) the excel
file titled “Clear Water Premium Build Up Workbook v3.2.xlsx” that was delivered
on behalf of the Insurer to the Company in an email at 5:37 p.m. eastern
daylight time on September 21, 2014, (b) the [ *** ] Workbook, (c) the excel
file titled “Sweep% Calculation Spreadsheet – Clearwater_v.30_Sent.xlsx.xlsx”
that was delivered on behalf of the Insurer to the Company in an email at 9:21
p.m. eastern daylight time on September 18, 2014, (d) the Base File, (e) the
Priced Lives file referenced on Schedule 1.01(f), and (f) the Procedures Manual.
Such items will also be downloaded onto a tangible CD-ROM delivered from the
Insurer to the Company on the Execution Date, or as promptly as practical
thereafter.
“IF Engagement Letter” means the Engagement Letter, dated August 29, 2014, by
and between the Annuity Committee and Independent Fiduciary.
“Incorrectly Sourced Payment” is defined in Section 2.14(d).
“Independent Fiduciary” is defined in the preamble.
“Independent Fiduciary MAC” means (a) the occurrence of a material adverse
change, as determined in the sole discretion of the Independent Fiduciary, in or
affecting directly the Insurer subsequent to the Execution Date that would cause
the selection of the Insurer and the Plan’s purchase of the Group Annuity
Contract to fail to satisfy ERISA or (b) the occurrence of a change in ERISA
after the date hereof that would

- 11 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

cause the selection of the Insurer and the Plan’s purchase of the Group Annuity
Contract to fail to satisfy ERISA.
“Initial [ *** ] Market Value” means [ *** ] as determined in accordance with
the methodology and procedures set forth in Section IV(C) of the Procedures
Manual.
“Initial [ *** ] Market Value” means [ *** ] as determined in accordance with
the methodology and procedures set forth in Section III of the Procedures
Manual.
“Insurer” is defined in the preamble.
“Insurer’s Knowledge” means the actual knowledge of any officer of the Insurer
or the Insurer Parent that will be responsible for the day to day administration
of the Group Annuity Contract or was directly involved in the negotiation of
this Agreement or the transactions contemplated hereby, in each case, (a) after
making appropriate inquiry of those people reporting directly to such officer
who have substantial responsibility for the relevant subject matter, and (b) if
none of such officers or people reporting directly to them have substantial
responsibility for the subject matter that is the subject of the relevant
representation, after making appropriate inquiry of an officer of the Insurer or
the Insurer Parent that has substantial responsibility for such subject matter.
“Insurer Parent” is defined in the preamble.
“Insurer Payment Commencement Date” means the first day on which a payment is
payable by the Insurer to a Covered Life or Contingent Life under the Group
Annuity Contract, or such later date as agreed by the Insurer and the Company.
“Insurer Provided Component” means any component incorporated into the
calculation of the Final Annuity Premium, the Interim Post-Closing Annuity
Premium or the Closing Annuity Premium (including the determination of the
Transferred Assets and valuation thereof) not calculated, determined or provided
by the Company.
“Interim Post-Closing Adjusted Base Annuity Premium” means the Adjusted Base
Annuity Premium, plus the Interim Post-Closing [ *** ].
“Interim Post-Closing Annuity Exhibits” is defined in Section 2.07(b)(iii).
“Interim Post-Closing Annuity Premium” is defined in Section 2.07(d)(i).
“Interim Post-Closing Data Cut-Off Date” means the day that is 35 Business Days
after the Closing Date.
“Interim Post-Closing Data File” is defined in Section 2.07(a).
“Interim Post-Closing Insurer Payment” is defined in Section 2.07(e)(i).

- 12 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Interim Post-Closing [ *** ]” means the adjustment, if applicable, included in
the Interim Post-Closing Adjusted Base Annuity Premium that takes into account [
*** ], if any, calculated based on the Interim Post-Closing Data File in
accordance with the methodology and procedures set forth in Section II(B) of the
Procedures Manual.
“Interim Post-Closing Plan Payment” is defined in Section 2.07(e)(ii).
“Law” means any federal, state, foreign or local law, statute, ordinance,
regulation, rule or Order of any Governmental Authority.
“Liability” means any direct or indirect liability, debt, obligation,
commitment, guaranty, claim, loss, damage, deficiency, penalty, fine, cost or
expense of any kind, whether relating to payment, performance or otherwise,
known or unknown, fixed, absolute or contingent, accrued or unaccrued, matured
or unmatured, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, whenever and however arising
(including whether or not required to be reflected or reserved under GAAP
against on the financial statements of the obligor or responsible Person).
“[ *** ]” means the [ *** ].
“Liens” means any lien, mortgage, security interest, pledge, deposit,
encumbrance, restrictive covenant or other similar restriction.
“Losses” means any and all Liabilities, losses, damages, expenses (including
reasonable expenses of investigation, enforcement and collection and reasonable
attorneys’ and accountants’ fees and expenses, in each case, in connection with
any Action), costs, fines, fees, penalties and obligations.
“Material Litigation” means any Action that is initiated against the Company,
the Plan, the Insurer, Insurer Parent or any fiduciary of the Plan (including
the Independent Fiduciary) by a Governmental Authority that seeks to enjoin the
consummation of the Transactions or that otherwise asserts that the Transactions
violate applicable Law.
“[ *** ]” is defined in Section II(B) of the Procedures Manual.
“New Plan” is defined in the recitals.
“Non-Exempt Prohibited Transaction” means a transaction prohibited by
ERISA Section 406 or Section 4975 of the Code, for which no statutory exemption,
or Department of Labor class or individual exemption is available.
“Notice of Extension” is defined in Section 10.03(a).
“[ *** ]” is defined in Section 2.03(a)(iii).

- 13 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Order” means any order, award, decision, injunction, judgment, ruling, decree,
writ, subpoena or verdict entered, issued, made or rendered by any Governmental
Authority or arbitrator.
“Outside Date” is defined in Section 10.01(b).
“Parties” is defined in the preamble.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PBGC Review Period” means the period for PBGC review of the Form 500 submitted
to notify the PBGC of the Plan’s proposed termination, as described in 29 C.F.R.
§ 4041.26.
“Permitted Liens” means:
(a)    any Liens created by operation of Law in respect of restrictions on
transfer of securities (other than restrictions relating to the transfer of the
Transferred Assets at Closing, unless such transfer complies with such
applicable Law); or
(b)    with respect to any [ *** ], any transfer restrictions or other
limitations on assignment, transfer or the alienability of rights under any
indenture, debenture or other similar governing agreement to which such [ *** ]
are subject (other than restrictions relating to the transfer of a [ *** ] at
Closing, unless such transfer does not violate any such restriction).
“Person” means any individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, trust, estate, association,
organization, labor union, Governmental Authority or other entity.
“Plan” is defined in the preamble.
“Plan Asset” means an asset of either the Plan or the New Plan, as applicable,
within the meaning of ERISA.
“Plan Beneficiary” means a person designated by a current or former Plan
Participant, by a QDRO or by the terms of the Plan, to become entitled to
receive a pension benefit from the Plan.
“Plan Governing Documents” means the Plan and any documents and instruments
governing the Plan as contemplated under Section 404(a)(1)(D) of ERISA.
“Plan of Operations” means the “Essentials of Method of Operations” filed by the
Insurer with the New Jersey Department of Banking and Insurance and approved by
such Governmental Authority on September 19, 2014.

- 14 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Plan Participant” means a person who is eligible to receive, and is receiving,
a pension benefit from the Plan.
“Plan Termination” is defined in the recitals.
“Plan Trust” means the Motorola Solutions Pension Plan Trust.
“Plan Trustee” means Northern Trust Company, in its capacity as the directed
trustee of the Plan Trust, and any successor thereto.
“Plan Trustee Agreement” is defined in the recitals.
“Priced Lives” means all Plan Participants and Plan Beneficiaries who are
referenced by Schedule 1.01(f).
“Procedures Manual” means that certain Procedures Manual, as contained on the
Identified CD-ROM delivered by the Insurer to the Company on the Execution Date,
as the same may be updated in accordance with the terms hereof.
“Projected RBC Ratio” means, as of a day of determination, the projection of the
RBC Ratio as of the end of the 2014 calendar year, as calculated under the
method set forth on Schedule 6.07.
“Public Bonds” means (a) US Treasuries and (b) Corporate Bonds, but does not
include preferred stocks, hybrids, convertibles, tax-exempt municipal bonds or
bonds held through an investment vehicle such as a mutual fund or a limited
liability company.
“QDRO” means a domestic relations order that satisfies the qualification
requirements set forth in ERISA Section 206(d)(3) and Code
Section 401(a)(13)(B).
“QPAM” means a Qualified Professional Asset Manager within the meaning of U.S.
Department of Labor Prohibited Transaction Class Exemption 84-14.
“RBC Ratio” means the risk-based capital ratio of the Insurer, which will be
calculated in a manner consistent with the requirements and methodologies
prescribed under New Jersey Law, as applied by the Insurer in the ordinary
course of its business, consistent with its historic practice.
“[ *** ]” is defined in Section II(B) of the Procedures Manual.
“Representatives” means, in respect of any Person that is an entity, such
Person’s officers, directors, employees, advisors and agents.
“Re-Pricing Offer” is defined in Section 10.03(b).
“SEC” means the Securities and Exchange Commission.

- 15 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

“Standard Termination” means a termination described in ERISA Section 4041(b).
“Target Closing Date” means (a) [ *** ], or (b) if the Closing does not take
place on [ *** ], (i) the Target Closing Date will be such other date on or
prior to the Outside Date that the Insurer, the Company and the Independent
Fiduciary may mutually agree, based on the expected timing of the Closing
consistent with the terms and conditions of this Agreement and (ii) the Parties
will discuss such other changes that are required to Section 2.08 to reflect
that the Closing may occur on a date that is closer to the occurrence of the
180-Day PBGC Date than the original expected timing as of the date hereof.
“Target Closing Date Adjustment” means the adjustment at the Annualized Closing
Date Adjustment Rate included in the Dry-Run Annuity Premium during the period
from [ *** ] to the Closing Date, stated as a percentage and calculated in
accordance with the methodology and procedures set forth in Section V of the
Procedures Manual.
“Tax Qualified” means qualified by the Code for preferential tax treatment under
Code Sections 401(a) and 501(a).
“Transaction” means the transaction contemplated to close on the Closing Date by
this Agreement.
“Transaction MAC” is deemed to have occurred if (a) the Execution Date Funded
Status minus (b) the Current Funded Status is equal to or greater than [ *** ].
“Transferred Assets” means the assets included on the Transferred Assets
Schedule.
“Transferred Assets Schedule” means the statement of assets to be transferred to
the Insurer in the Transaction, in the form of the Transferred Assets Schedule
attached hereto as Schedule 1.01(g), as produced in accordance with Section
2.06(b)(iii) and updated in accordance with Section 2.07(c) and Section 2.08(c).
“Uncovered Claim” is defined in Section 9.03(c).
“US Treasuries” means a government debt issued by the United States Department
of the Treasury through the Bureau of Public Debt, including zero-coupon US
Treasury securities (STRIPS).
1.02    Interpretation.
(a)    Whenever the words “include,” “includes” or “including” are used in this
Agreement they will be deemed to be followed by the words “without limitation.”
The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

- 16 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(b)    Words denoting any gender will include all genders. The meanings given to
terms defined herein will be equally applicable to both singular and plural
forms of such terms. Where a word or phrase is defined herein, each of its other
grammatical forms will have a corresponding meaning.
(c)    The Schedules, the Company Disclosure Letter, the Procedures Manual and
the Identified CD-ROM are incorporated by reference and made a part of this
Agreement as if set forth fully in this Agreement.
(d)    A reference to any party to this Agreement or any other agreement or
document will include such party’s successors and permitted assigns.
(e)    A reference to any Law or to any provision of any Law will include any
amendment thereto, any modification or re-enactment thereof, any Law substituted
therefor and all regulations issued thereunder or pursuant thereto.
(f)    All references to “$” and dollars will refer to United States currency.
All references to the word “days” will refer to calendar days unless otherwise
specified in a particular case.
(g)    All references to any financial or accounting terms will be defined in
accordance with GAAP to the extent GAAP is applicable; provided, however, that
with respect to any financial or accounting terms related to Insurer’s
accounting, the accounting terms will be in accordance with relevant state
insurance statutory accounting principles (including applicable permitted
practices).
(h)    Reference to any agreement (including this Agreement), document or
instrument, including any schedules, exhibits or appendices thereto, means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof.
(i)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section and Schedule references
relate to this Agreement unless otherwise specified.
(j)    The Parties each hereby acknowledge that (i) the Parties jointly and
equally participated in the drafting of this Agreement and all other agreements
contemplated hereby, (ii) the Parties have each been adequately represented and
advised by legal counsel with respect to this Agreement and the Transactions and
(iii) no presumption will be made that any provision of this Agreement will be
construed against any Party by reason of such role in the drafting of this
Agreement and any other agreement contemplated hereby.

- 17 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(k)    The Table of Contents and the headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of, or to affect the meaning or interpretation of, this Agreement.
(l)    If there is any conflict between this Agreement (excluding the Procedures
Manual and the Identified CD-ROM) and either the Procedures Manual or the
Identified CD-ROM, this Agreement (excluding the Procedures Manual and the
Identified CD-ROM) shall control and govern in all respects.
(m)    All capitalized terms not defined in the Procedures Manual, the Company
Disclosure Letter or any Schedule will have the meanings ascribed to them in
this Agreement. The representations and warranties of the Company in this
Agreement are made and given, and the covenants are agreed to, subject to the
disclosures and exceptions set forth in the Company Disclosure Letter. The
disclosure of any matter in any section of the Company Disclosure Letter will be
a disclosure for all purposes of this Agreement and all other sections of the
Company Disclosure Letter to which such matter relates to the extent that the
applicability of such matter to such other section of the Company Disclosure
Letter is reasonably apparent on its face. The Company Disclosure Letter has
been arranged in sections corresponding to the sections and paragraphs of this
Agreement for the convenience of the Parties. The listing of any matter by the
Company in the Company Disclosure Letter will expressly not constitute an
admission by the Company, or to otherwise imply, that any such matter is
material, is required to be disclosed under this Agreement or falls within
relevant minimum thresholds or materiality standards set forth in this
Agreement. No disclosure in the Company Disclosure Letter relating to any
possible breach or violation of any Contract or Law will be construed as an
admission or indication that any such breach or violation exists or has actually
occurred. In no event will the listing by the Company of any matter in the
Company Disclosure Letter expand the scope of the Company’s representations,
warranties or covenants set forth in this Agreement. All attachments to the
Company Disclosure Letter are incorporated by reference into the Company
Disclosure Letter in which they are directly or indirectly referenced. The
information contained in the Company Disclosure Letter are in all events
provided subject to the confidentiality restrictions in Section 11.13.
II.     PURCHASE OF SINGLE PREMIUM GROUP ANNUITY CONTRACT
2.01    Closing. At the Closing, (a) the Independent Fiduciary will irrevocably
direct the Plan Trustee to (i) assign, transfer and deliver to the Insurer the
Transferred Assets as set forth on the Closing Asset Statement in accordance
with the procedures set forth in Schedule 2.01, (the “Closing Asset Transfer”)
and (ii) pay to the Insurer an amount in Cash equal to the excess, if any, of
the Closing Annuity Premium over the aggregate Closing Asset Valuation (the
"Cash Payment"), and (b) the Insurer will issue and deliver to the Company the
Group Annuity Contract (the “Group Annuity Contract Issuance”). At the Company's
election, the Cash Payment can be delivered to the Insurer by inclusion in the [
*** ] that is [ *** ] to the Insurer on the Closing Date. From

- 18 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

and after the Closing Date, the Insurer will, pursuant to the terms of the Group
Annuity Contract, unconditionally and irrevocably guarantee the full payment of
all Annuity Payments as set forth in the Group Annuity Contract, and will assume
all investment risk associated with the Transferred Assets.
2.02    Time and Place of Closing. On the terms and subject to the conditions
set forth in this Agreement, the consummation of the Group Annuity Contract
Issuance, the Closing Asset Transfer and the delivery of the Cash Payment (the
“Closing”) will take place at the offices of Jones Day, 77 W. Upper Wacker Dr.
#3500, Chicago, IL 60601 on (a) [ *** ], if at least three days prior to such
date all of the conditions set forth in Article VIII have been satisfied or
waived (except for those conditions which in accordance with their terms will be
satisfied on the Closing Date), (b) five Business Days after all of the
conditions set forth in Article VIII have been satisfied or waived (except for
those conditions which in accordance with their terms will be satisfied on the
Closing Date), or (c) at such other time, date and location as the Parties may
agree in writing (the “Closing Date”). The Group Annuity Contract will be issued
and delivered in the State of Illinois.
2.03    Deliveries at Closing.
(a)    At the Closing, the Independent Fiduciary will deliver, or cause to be
delivered, to the Insurer (with a copy to the Company) the following duly
executed documents and other items:
(i)    the Group Annuity Contract (including all exhibits and attachments
thereto), duly executed by the Plan Trustee;
(ii)    a certificate, dated as of the Closing Date, duly executed by an
authorized officer of the Independent Fiduciary certifying as to the
satisfaction of the conditions specified in Sections 8.01(a), 8.01(b), 8.03(a)
and 8.03(b), in each case as to the Independent Fiduciary;
(iii)    an [ *** ], [ *** ] the account holding the [ *** ] to the Insurer, in
substantially the form set forth on Schedule 2.03(a)-1 (the “[ *** ]”), executed
by the Plan Trustee;
(iv)    the Bill of Sale, duly executed by the Plan Trustee; and
(v)    the plan trustee direction letter, in substantially the form set forth on
Schedule 2.03(a)-2.
(b)    At the Closing, the Insurer will deliver, or cause to be delivered, (1)
to the Plan Trustee, the Group Annuity Contract (including all exhibits and
attachments thereto), duly executed by the Insurer, and (2) to the Independent
Fiduciary (with a copy to the Company), the following duly executed documents
and other items:

- 19 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(i)    a certificate, dated as of the Closing Date, duly executed by an
authorized officer of the Insurer certifying as to the satisfaction of the
conditions specified in Sections 8.01(a), 8.01(b), 8.02(a) and 8.02(b), in each
case as to the Insurer; and
(ii)    the Bill of Sale, duly executed by the Insurer.
(c)    At the Closing, the Company will deliver to the Independent Fiduciary and
the Insurer a certificate, dated as of the Closing Date, duly executed by an
authorized officer of the Company certifying as to the satisfaction of the
conditions specified in Sections 8.01(a), 8.01(b), 8.03(a) and 8.03(b), in each
case as to the Company.
2.04    Allocation of Transferred Assets. Upon the Group Annuity Contract
Issuance, the Insurer will deposit the Transferred Assets and Cash Payment, if
any, transferred at Closing into the Guaranteed Separate Account.
2.05    Calculation of Dry-Run Annuity Premium; Dry-Run Asset Valuation. The
Insurer, the Company and the Plan Trustee (at the direction of the Independent
Fiduciary) or other Plan designee will cooperate in good faith to produce a
trial premium calculation to develop best practices for Closing Date procedures.
(a)    Dry-Run Data File. In order for the Insurer to calculate the Dry-Run [
*** ], the Company will deliver to the Insurer an updated data file in a form
consistent with the Base File by [ *** ], except that such updated data file
will include all corrections and changes to the data in the Base File since the
date thereof known to the Company (such file, together with any data-related
assumptions agreed in writing between the Insurer and the Company, the “Dry-Run
Data File”).
(b)    Dry-Run Asset Valuation. In order for the Insurer to calculate certain
adjustments to the Dry-Run Annuity Premium, the Plan designee or the Plan
Trustee (at the direction of the Independent Fiduciary) will deliver or cause to
be delivered to the Insurer:
(i)    By [ *** ], an Asset Statement setting forth a projection of each asset
that is intended to be transferred by the Plan Trustee to the Insurer at the
Closing (the “Dry-Run Asset Statement”), which, for the avoidance of doubt, may
include assets not then owned by the Plan Trust but which the Plan Trust plans
to acquire prior to Closing and transfer to the Insurer at Closing.
(ii)    On the Business Day prior to the Dry-Run Calculation Delivery Date:
(A)    a calculation of the value of each asset on the Dry-Run Asset Statement,
calculated in accordance with the methodology set forth in

- 20 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.05(b) as of the close of business on the immediately prior Business
Day (collectively, the “Dry-Run Asset Valuation”); and
(B)    the [ *** ] Workbook, completed using the Dry-Run Asset Statement.
(c)    Dry-Run Annuity Premium. On the Dry-Run Calculation Delivery Date:
(i)    The Insurer will deliver to the Company a calculation of the Dry-Run
Annuity Premium. The “Dry-Run Annuity Premium” will be equal to (A) the Dry-Run
Adjusted Base Annuity Premium, multiplied by (B) the Dry-Run [ *** ] Ratio,
multiplied by (C) the Target Closing Date Adjustment, minus (D) the Dry-Run
Benefit Start Date Adjustment, if any, minus (E) the Dry-Run [ *** ] Discount,
if any.
(ii)    The Insurer will calculate the Dry-Run Annuity Premium using the data
provided by the Company and the Plan Trustee (or other Plan designee) in
accordance with Section 2.05(a) and Section 2.05(b), respectively.
2.06    Calculation of Closing Annuity Premium; Closing Asset Valuation. The
Insurer, the Company and the Plan Trustee (at the direction of the Independent
Fiduciary) or other Plan designee will cooperate in good faith to produce an
annuity premium calculation on the Closing Date which will be the amount that
the Plan Trustee will pay to the Insurer in consideration for the Group Annuity
Contract (referred to therein as the “Closing Annuity Premium”) at the Closing
in accordance with this Article II.
(a)    Closing Annuity Exhibits. In order for the Insurer to create the Annuity
Exhibits that will be attached to the Group Annuity Contract at Closing:
(iii)    On the day that is nine Business Days prior to the Target Closing Date,
the Company will deliver to the Insurer an updated data file in a form
consistent with the Base File except that such data file will include all
corrections and changes to the data in the Base File known to the Company as of
the Closing Data Cut-Off Date (such file, together with any data-related
assumptions agreed in writing between the Insurer and the Company, the “Closing
Data File”). On the 5th Business Day prior to the Target Closing Date, the
Insurer will deliver to the Company proposed Annuity Exhibits, which the Insurer
will have prepared using the Closing Data File.
(iv)    As soon as reasonably practicable and in any event by the 2nd Business
Day following the Insurer’s delivery of such proposed Annuity Exhibits, the
Company will notify the Insurer of any discrepancy between the proposed Annuity
Exhibits and the Closing Data File (it being understood that the failure of the
Company to so notify the Insurer will not be deemed to constitute a waiver by
the Company of any of its rights under Section 2.09).

- 21 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(v)    The Insurer and the Company will cooperate in good faith to resolve such
discrepancies, if any, on or prior to the 2nd Business Day prior to the Target
Closing Date and the Insurer will reflect any agreed upon changes in the revised
Annuity Exhibits (the “Closing Annuity Exhibits”).
(b)    Closing Asset Valuation. In order to determine the Transferred Assets,
the value of which the Insurer will use to calculate certain adjustments to the
Closing Annuity Premium:
(iii)    On or prior to the 5th Business Day prior to the Target Closing Date,
the Plan designee or the Plan Trustee (at the direction of the Independent
Fiduciary) will deliver or cause to be delivered, in writing, an Asset Statement
setting forth each asset that is intended to be transferred by the Plan Trustee
to the Insurer at the Closing (the “Closing Asset Statement”). If the Insurer
believes that the Closing Asset Statement contains an asset that is or will be,
to the Insurer’s Knowledge, an [ *** ], the Insurer by no later than the 3rd
Business Day prior to the Target Closing Date may object to the inclusion of
such asset and the Company or the Plan designee will discuss the effects of such
objection in good faith with the Insurer and the Closing Asset Statement will be
revised to reflect any agreed-upon changes (it being understood that the failure
of the Insurer to so notify the Company will not be deemed to constitute a
waiver by the Insurer of any of its rights under Section 2.09 or Section 2.17).
If assets are agreed to be [ *** ], the Company will have the sole
responsibility and discretion to either (x) remove any such [ *** ] from the
Closing Asset Statement and replace it with an asset that is not an [ *** ] or
(y) modify the portfolio included in the Closing Asset Statement to include Cash
in place of such [ *** ] (and contribute sufficient Cash to the Plan Trust, as
applicable). Such Closing Asset Statement shall be completed no later than two
Business Days prior to the Target Closing Date.
(iv)    On the Business Day immediately prior to the Target Closing Date, the
Plan designee or the Plan Trustee (at the direction of the Independent
Fiduciary) will deliver to the Insurer:
(A)    a calculation of the value of each Broker-Quote Public Bond on the
Closing Asset Statement, calculated in accordance with the methodology set forth
in Schedule 2.05(b) as of the close of business on the second Business Day prior
to the Target Closing Date (the “[ *** ]”);
(B)    a calculation of the value of each asset on the Closing Asset Statement
other than Broker-Quote Public Bonds, calculated in accordance with the
methodology set forth in Schedule 2.05(b), as of the close of business on the
Business Day immediately prior to the Target Closing Date (together with the [
*** ], the “Closing Asset Valuation”); and
(C)    the [ *** ] Workbook, completed using asset values set forth in the
Closing Asset Valuation.

- 22 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(v)    As early as practicable on the Closing Date (and prior to the Closing),
the Insurer will produce and deliver to the Company the Transferred Assets
Schedule, which will incorporate the Closing Asset Statement and the Closing
Asset Valuation and reflect the amount of the required Cash Payment. The Insurer
will attach such Transferred Assets Schedule as the “Cash and Transferred Assets
Exhibit” to the Group Annuity Contract.
(c)    Closing Annuity Premium. On the Closing Date (but prior to the Closing):
(i)    The Insurer will deliver to the Company a calculation of the Closing
Annuity Premium in the form of Schedule 2.06 (including the Closing Annuity
Exhibits). The “Closing Annuity Premium” will be equal to (A) the Adjusted Base
Annuity Premium, multiplied by (B) the Closing [ *** ] Ratio, multiplied by (C)
the Closing Date Adjustment, minus (D) the Closing Benefit Start Date
Adjustment, if any, minus (E) the Closing [ *** ] Discount, if any.
(ii)    The Insurer will calculate the Closing Annuity Premium using the data
provided by the Company and the Plan designee or the Plan Trustee, as
applicable, in accordance with Section 2.06(a) and Section 2.06(b),
respectively.
2.07    Calculation of Interim Post-Closing Annuity Premium; Related True-Up. As
set forth in this Section 2.07, the Insurer, the Company and the Plan Trustee
(at the direction of the Independent Fiduciary) or other Plan designee will
cooperate in good faith to produce an Interim Post-Closing Annuity Premium
calculation following the Closing Date to reconcile any adjustments to the
Closing Annuity Premium.
(a)    Interim Post-Closing Data File. On the 37th Business Day after the
Closing, the Insurer will deliver to the Company an updated data file in a form
consistent with the Base File which new file will include all corrections to the
data in the Closing Data File known to the Insurer as of the Interim
Post-Closing Data Cut-Off Date and reflecting any other changes agreed between
the Insurer and the Company (such file, together with any data-related
assumptions agreed in writing between the Insurer and the Company, the “Interim
Post-Closing Data File”).
(b)    Interim Post-Closing Annuity Exhibits. In order for the Insurer to create
the Annuity Exhibits that will be attached to the Group Annuity Contract as
amended pursuant to Section 2.15(a):
(iii)    On the 37th Business Day after the Closing, the Insurer will deliver to
the Company revised Closing Annuity Exhibits, utilizing and consistent with the
Interim Post-Closing Data File.
(iv)    As soon as practicable and in any event by the 39th Business Day
following the Closing, the Company will notify the Insurer of any discrepancy
between the revised Closing Annuity Exhibits and the Interim Post-Closing Data
File (it

- 23 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

being understood that the failure of the Company to so notify the Insurer will
not be deemed to constitute a waiver by the Company of any of its rights under
Section 2.09).
(v)    The Insurer and the Company will cooperate in good faith to resolve such
discrepancies, if any, on or prior to the 40th Business Day following the
Closing and the Insurer will reflect any agreed upon changes in the revised
Closing Annuity Exhibits (the “Interim Post-Closing Annuity Exhibits”).
(c)    Interim Post-Closing Cash and Transferred Assets Exhibit. In order for
the Insurer to produce an Interim Post-Closing Annuity Premium calculation to
reconcile any adjustments to the Closing Annuity Premium, if any, on or prior to
the day that is the later of 42nd Business Day following the Closing Date or the
completion of the process set forth in Section 2.17, the Insurer will produce
and deliver to the Company a Transferred Assets Schedule, which will incorporate
the Final Asset Statement and Final Asset Valuation, as determined by Section
2.17, and reflect the updated amount of the required Cash Payment, if any. The
Insurer will attach such Transferred Assets Schedule as the “Cash and
Transferred Assets Exhibit Supplement” to the amendment to the Group Annuity
Contract pursuant to Section 2.15.
(d)    Interim Post-Closing Annuity Premium. On the 42nd Business Day following
the Closing Date:
(i)    The Insurer will deliver to the Company a calculation of the Interim
Post-Closing Annuity Premium in the form of Schedule 2.06 (including the Interim
Post-Closing Annuity Exhibits). The “Interim Post-Closing Annuity Premium” will
be equal to (A) the Interim Post-Closing Adjusted Base Annuity Premium,
multiplied by (B) the Closing [ *** ] Ratio, multiplied by (C) the Closing Date
Adjustment, minus (D) the Closing Benefit Start Date Adjustment, if any, minus
(E) the Closing [ *** ] Discount, if any.
(ii)    The Insurer will calculate the Interim Post-Closing Annuity Premium
using the data provided by the Company and the Plan in accordance with Section
2.07(a) (as may be modified pursuant to Section 2.07(b)) and Section 2.07(c),
respectively.
(e)    True-Up Payment Upon Resolution of Interim Post-Closing Annuity Premium.
Within five Business Days of the delivery by the Insurer of the calculation of
the Interim Post-Closing Annuity Premium, the Insurer and the Plan Trustee (as
directed by the Independent Fiduciary) will amend the Group Annuity Contract
pursuant to Section 1.2 thereof using the Interim Post-Closing Annuity Exhibits
and the “Cash and Transferred Assets Exhibit Supplement” prepared in connection
therewith, and in connection with such amendment,
(i)    if the sum of the aggregate value of the assets in the Final Asset
Statement exceeds the amount of the Interim Post-Closing Annuity Premium, then,
subject to the execution of the amended Group Annuity Contract in connection
with

- 24 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Section 2.15, Insurer Parent or the Insurer will pay to the Plan Trustee an
amount, in Cash, equal to such excess plus interest of [ *** ] on such aggregate
amount, compounded daily from the Closing Date to and including the date of such
payment (the “Interim Post-Closing Insurer Payment”); and
(ii)    if the amount of the Interim Post-Closing Annuity Premium exceeds the
aggregate value of the assets in the Final Asset Statement, then, subject to the
execution of the amended Group Annuity Contract in connection with Section 2.15,
the Independent Fiduciary will irrevocably direct the Plan Trustee to pay to the
Insurer an amount, in Cash, equal to such excess plus interest at a rate of [
*** ] per annum on such aggregate amount, compounded daily from the Closing Date
to and including the date of such payment (the “Interim Post-Closing Plan
Payment”).
(f)    The Company shall make available to the Plan, Cash in the amount
necessary to enable the Plan Trustee to pay all amounts that it is directed to
pay to the Insurer by the Independent Fiduciary pursuant to this Section 2.07.
2.08    Calculation of Final Annuity Premium; Final Asset Valuation; Related
True-Up. As set forth in this Section 2.08, the Insurer, the Company and the
Plan will cooperate in good faith to produce a final annuity premium calculation
following the Closing Date to reconcile any adjustments to the Interim
Post-Closing Annuity Premium.
(a)    Final Data File. On the day that is eight Business Days prior to the
180-Day PBGC Date, the Insurer will deliver to the Company an updated data file
in a form consistent with the Base File which new file will include all
corrections to the data in the Interim Post-Closing Data File known to the
Insurer (including items notified to the Insurer by the Company and agreed
between the Insurer and the Company) as of the Final Data Cut-Off Date and
reflecting any other changes agreed between the Insurer and the Company (such
file, together with any data-related assumptions agreed in writing between the
Insurer and the Company, the “Final Data File”).
(b)    Final Annuity Exhibits. In order for the Insurer to create the Annuity
Exhibits that will be attached to the Group Annuity Contract as amended pursuant
to Section 2.15:
(i)    On the day that is eight Business Days prior to the 180-Day PBGC Date,
the Insurer will deliver to the Company revised Interim Post-Closing Annuity
Exhibits, utilizing and consistent with the Final Data File.
(ii)    As soon as practicable and in any event by the day that is six Business
Days prior to the 180-Day PBGC Date, the Company will notify the Insurer of any
discrepancy between the revised Interim Post-Closing Annuity Exhibits and the
Final Data File (it being understood that the failure of the Company to so
notify the Insurer will not be deemed to constitute a waiver by the Company of
any of its rights under Section 2.09).

- 25 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(iii)    The Insurer and the Company will cooperate in good faith to resolve
such discrepancies, if any, on or prior to the five Business Days prior to the
180-Day PBGC Date and the Insurer will reflect any agreed upon changes in the
revised Interim Post-Closing Annuity Exhibits (the “Final Annuity Exhibits”).
(c)    Final Cash and Transferred Assets Exhibit. On the date that is three
Business Days prior to the 180-Day PBGC Date, the Insurer will produce and
deliver to the Company a Transferred Assets Schedule, which will continue to
reflect the Final Asset Statement and Final Asset Valuation as determined by
Section 2.17 (or, if applicable, Section 2.09), and will be updated to reflect
the updated amount of the required Cash Payment, if any. The Insurer will attach
such Transferred Assets Schedule as the “Cash and Transferred Assets Exhibit
Supplement” to the amendment to the Group Annuity Contract pursuant to Section
2.15(a).
(d)    Final Annuity Premium. On the date that is three Business Days prior to
the 180-Day PBGC Date:
(iii)    The Insurer will deliver to the Company a calculation of the Final
Annuity Premium in the form of Schedule 2.06 (including the Final Annuity
Exhibits). The “Final Annuity Premium” will be equal to (A) the Final Adjusted
Base Annuity Premium, multiplied by (B) the Closing [ *** ] Ratio, multiplied by
(C) the Closing Date Adjustment, minus (D) the Closing Benefit Start Date
Adjustment, if any, minus (E) the Closing [ *** ] Discount, if any.
(iv)    The Insurer will calculate the Final Annuity Premium using the data
provided by the Company and the Plan in accordance with Section 2.08(a) (as may
be modified pursuant to Section 2.08(b)) and Section 2.08(c), respectively.
(e)    True-Up Payment Upon Resolution of Final Annuity Premium. By the earlier
of (x) the date that is five Business Days following the final resolution of all
disputes in accordance with Section 2.09(b) and (y) the 180-Day PBGC Date:
(i)    if the sum (A) of (x) the aggregate value of the assets in the Final
Asset Statement, minus (y) the Interim Post-Closing Insurer Payment, if any,
plus (z) the Interim Post-Closing Plan Payment, if any, exceeds (B) the amount
of the Final Annuity Premium, then, subject to the execution of the amended
Group Annuity Contract in connection with Section 2.15, either Insurer Parent or
the Insurer shall pay to the Plan Trustee an amount, in Cash, equal to such
excess plus interest of [ *** ] on such aggregate amount, compounded daily from
the Closing Date to and including the date of such payment; and
(ii)    if the sum (A) of (x) the amount of the Final Annuity Premium, minus (y)
the Interim Post-Closing Insurer Payment, if any, plus (z) the Interim
Post-Closing Plan Payment, if any, exceeds (B) the aggregate value of the assets
in the Final Asset Statement, then, subject to the execution of the amended
Group Annuity Contract in connection with Section 2.15, the Independent
Fiduciary will irrevocably direct the

- 26 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Plan Trustee to pay to the Insurer an amount, in Cash, equal to such excess plus
interest of [ *** ] on such aggregate amount, compounded daily from the Closing
Date to and including the date of such payment.
(f)    The Company shall make available to the Plan, Cash in the amount
necessary to enable the Plan Trustee to pay all amounts that it is directed to
pay to the Insurer by the Independent Fiduciary pursuant to this Section 2.08.
2.09    Final Annuity Premium; Final Asset Valuation Disputes.
(a)    Within ten Business Days following the delivery by the Insurer of the
calculation of the Final Annuity Premium in accordance with Section 2.08(d):
(iv)    the Company may dispute any Insurer Provided Component; and
(v)    the Insurer may dispute any Company Provided Component.
(b)    Any dispute described in Section 2.09(a) (an “Arbitration Dispute”) will
be resolved in accordance with the procedures set forth in Schedule 2.09(b).
(c)    Any Insurer Provided Component or Company Provided Component that is not
disputed pursuant to Section 2.09(a) will be final and binding on the Parties.
2.10    Adjustment to the Target Closing Date. If subsequent to the calculation
or delivery of a calculation or other deliverable that was required to be
performed or delivered as of, on or prior to a day that is some number of days
prior to the Target Closing Date, the Target Closing Date is adjusted so that it
is a later date, the applicable Party will re-calculate or deliver such
calculation or other deliverable as of, on or prior, as applicable, to such
number of days prior to the Target Closing Date as so adjusted.
2.11    Business Day Adjustments. If any calculation set forth in this Article
II is to be performed as of a day that is not a Business Day, such calculation
will be performed as of the immediately preceding Business Day.
2.12    Annuity Exhibits Validation. The Insurer and the Company will validate
each IronKey USB drive containing the Closing Annuity Exhibits, Interim
Post-Closing Annuity Exhibits and Final Annuity Exhibits in accordance with the
process set forth on Schedule 2.12 to confirm that the file on each IronKey USB
drive is identical to the Closing Annuity Exhibits that the Insurer delivers in
connection with the calculation of the Closing Annuity Premium, the Interim
Post-Closing Annuity Exhibits that the Insurer delivers in connection with the
Interim Post-Closing Annuity Premium or the Final Annuity Exhibits that the
Insurer delivers in connection with the calculation of the Final Annuity
Premium, as applicable.

- 27 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

2.13    Access and Cooperation. The Company and the Insurer will provide the
other and their Representatives with reasonable access during normal business
hours to examine and will provide copies of (a) the work papers and files
related to the preparation of, or support for, the calculations and valuations
contemplated by this Article II and (b) the relevant books and records of the
Insurer or the Company, as applicable, and to discuss with the Insurer’s or the
Company’s, as applicable, employees and Representatives involved with respect
thereto; provided, however, that notwithstanding anything to the contrary set
forth herein, (i) the Insurer will not have any obligation to provide the
Company and its Representatives with access to any [ *** ] or any work papers or
other information that discloses or reveals such [ *** ], nor will the Company
or any of its Representatives attempt to derive, directly or indirectly, any
such [ *** ] from any other information provided to the Company, the Company’s
Affiliates or Representatives or the Company’s Affiliates’ Representatives and
(ii) the Company will not have any obligation to provide the Insurer or its
Representatives with any work papers of its certified public accountants. If,
notwithstanding the foregoing, the Company or any of its Representatives obtain
any such [ *** ], whether directly or indirectly, or through a process of
derivation, the Company will and will direct its Representatives to not use such
information and to destroy (and certify to the Insurer destruction of) such
information and to otherwise transfer any rights in such information to the
Insurer.
2.14    Data Updates; Mortality Adjustments.
(a)    Access To Covered Life Information. From and after the date hereof
through the date on which the Final Annuity Premium is finally determined
pursuant to Section 2.08 and Section 2.09, the Plan will provide the Insurer
with reasonable access to all updates in the Plan’s possession of the data,
including benefit amounts, benefit forms, dates of birth, dates of death,
gender, and lives missing from the original data provided by the Company that
relate to the annuity premium payable to the Insurer, in each case limited to
data in connection with Covered Lives or Contingent Lives.
(b)    Insurer’s Verification of Mortality. From and after the Closing Data
Cut-Off Date until the Final Data Cut-Off Date, the Insurer will, in accordance
with the Insurer’s standard verification practices and procedures, review the
Social Security Master Death file and the Lexis Nexis Accurint tool to attempt
to determine if any Covered Lives or Contingent Lives are deceased. If (i)
subject to such standard verification practices and procedures, such data source
indicates that a Covered Life or Contingent Life is deceased or (ii) the Company
presents evidence, reasonably acceptable to the Insurer, that a Covered Life or
Contingent Life is deceased, then, the Insurer will reflect such mortality event
in the (x) if two Business Days before the Interim Post-Closing Data Cut-Off
Date, the Interim Post-Closing Data File and include such mortality event as an
Interim Post-Closing [ *** ] in its calculation of the Interim Post-Closing
Annuity Premium, and (y) at all times prior to delivery of the Final Data File,
the Final Data File and include such mortality event as a Final [ *** ] in its
calculation of the

- 28 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Final Annuity Premium. The Insurer will provide monthly updates to the Company
of such mortality review.
(c)    Insurer’s Review for Date of Birth and Gender Data; Verification of Data
Errors. From and after the Closing Data Cut-Off Date until the Final Data
Cut-Off Date, the Insurer will, in accordance with the Insurer’s standard
verification practices and procedures, review the Lexis Nexis Accurint tool to
attempt to determine if there are any [ *** ], including with respect to dates
of birth or gender for any Covered Lives or Contingent Lives. If any errors in
respect of dates of birth or gender are discovered that would potentially give
rise to [ *** ], Insurer will provide reasonably prompt notice to the Company of
such errors. If (i) subject to such standard verification practices and
procedures, such data source indicates a [ *** ], including with respect to
dates of birth or gender, for any Covered Life or Contingent Life, or (ii) the
Company presents reasonably acceptable evidence to the Insurer of a [ *** ] with
respect to an Covered Life or Contingent Life, then, the Insurer will reflect
such [ *** ] in the (x) if two Business Days before the Interim Post-Closing
Data Cut-Off Date, the Interim Post-Closing Data File and include such [ *** ]
event as an Interim Post-Closing [ *** ], in its calculation of the Interim
Post-Closing Annuity Premium, and (y) at all times prior to the delivery of the
Final Data File, the Final Data File and include such [ *** ] event as a Final [
*** ], in its calculation of the Final Annuity Premium. The Insurer will provide
monthly updates to the Company of such review.
(d)    Reimbursement of Incorrect Annuity Payments. If the Insurer makes an
Annuity Payment with respect to a Covered Life, Contingent Life or Beneficiary
who was included on the Closing Annuity Exhibits, as approved by the Company,
and subsequently such Covered Life, Contingent Life or Beneficiary is not
included (other than as a result of mortality) on the Final Data File and Final
Annuity Exhibits (such payment, an “Incorrectly Sourced Payment”), then as soon
as practicable and in any event within ten Business Days following the Final
Data Cut-Off Date, and at the Company’s election, either (x) the Independent
Fiduciary will direct the Plan Trustee to reimburse the Insurer or (y) the
Company will reimburse the Insurer an amount in Cash equal to (i) the aggregate
amount of all Incorrectly Sourced Payments, plus (ii) interest of [ *** ] on
such aggregate amount of Incorrectly Sourced Payments, compounded daily from the
Closing Date to and including the date of such payment. In connection with the
foregoing, to the extent the party in (x) or (y), above, has reimbursed the
Insurer for such improper Annuity Payment, the Insurer assigns to such party or
its designee all of the Insurer’s rights to seek reimbursement from such Covered
Life, Contingent Life or Beneficiary to whom the Insurer made such improper
Annuity Payment. The Company shall make available to the Plan, Cash in the
amount necessary to enable the Plan Trustee to pay all amounts that it is
directed to pay to the Insurer by the Independent Fiduciary pursuant to this
Section 2.14(d).

- 29 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

2.15    Amendments to the Group Annuity Contract.
(a)    Within five Business Days following the delivery by the Insurer of the
calculation of the Interim Post-Closing Annuity Premium, the Insurer will amend
the Group Annuity Contract, and the Independent Fiduciary shall irrevocably
direct the Plan Trustee to amend the Group Annuity Contract, in each case, (i)
to reflect any differences between the amount of the Interim Post-Closing
Annuity Premium and the amount of the Closing Annuity Premium, (ii) to
substitute the Interim Post-Closing Annuity Exhibits for the Closing Annuity
Exhibits, and (iii) to substitute the “Cash and Transferred Assets Exhibit
Supplement” for the “Cash and Transferred Assets Exhibit,” which will continue
to reflect the Final Asset Valuation as determined by Section 2.17, to reflect
any changes necessary to the Cash Payment amount to the extent that a payment is
made pursuant to Section 2.07(e).
(b)    By the earlier of (i) the date that is five Business Days following the
final resolution of all disputes in accordance with Section 2.09(b) and (ii) the
180-Day PBGC Date, the Insurer will amend the Group Annuity Contract, and the
Independent Fiduciary shall irrevocably direct the Plan Trustee to amend the
Group Annuity Contract, in each case, (x) to reflect any differences between the
amount of the Final Annuity Premium (as adjusted following the resolution of any
disputes in accordance with Section 2.09(b)) and the amount of the Interim
Post-Closing Annuity Premium, (y) to substitute the Final Annuity Exhibits for
the Interim Post-Closing Annuity Exhibits, and (z) update the “Cash and
Transferred Assets Exhibit Supplement,” which will continue to reflect the Final
Asset Valuation as determined by Section 2.17, to reflect any changes necessary
to the Cash Payment amount to the extent that a payment is made pursuant to
Section 2.08(e).
2.16    Amendments to the Procedures Manual and Identified CD-ROM. If the
Company or the Insurer identify any error or omission in the Procedures Manual
or the Identified CD-ROM prior to the payment of the Final Annuity Premium, the
Company or the Insurer, as applicable, shall promptly inform the other and the
Company and the Insurer shall cooperate in good faith to update the Procedures
Manual or the Identified CD-ROM to resolve such error or omission, and such
updated Identified CD-ROM shall be initialed by the Company and the Insurer. The
Procedures Manual or the Identified CD-ROM, as updated pursuant to this
Section 2.16, shall be binding on the Parties.
2.17    Final Asset Statement; [ *** ].
(a)    On or prior to the day that is five Business Days following the Closing
Date, the Insurer and the Plan will cooperate in good faith to agree, in
writing, upon an amendment to the Closing Asset Statement setting forth each
asset that the Plan Trustee transferred to the Insurer in respect of the Group
Annuity Contract (the “Final Asset Statement”). In connection with the
preparation of the Final Asset Statement, either the Insurer or the Company may
[ *** ]. If any [ *** ], then (a) the Insurer or the Company, as applicable,
will promptly notify the other, and, [ *** ], (b) within five days of such
notice the Independent Fiduciary will irrevocably direct the Plan

- 30 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Trustee to pay the Insurer an amount, in Cash, equal to the Closing Asset
Valuation of such [ *** ], and (c) simultaneously with its receipt of such
payment from the Plan Trustee, the Insurer will return such [ *** ] to the Plan
Trustee, and in connection with the foregoing the Insurer and the Plan Trustee
(as directed by the Independent Fiduciary) will amend the Group Annuity Contract
in accordance with Section 1.2 thereof, including to modify the Cash and
Transferred Assets Exhibit attached thereto on the Closing Date. If the Insurer
and the Plan are unable to agree on whether [ *** ], the Final Asset Statement
will reflect such asset and any party may immediately commence an Arbitration
Dispute pursuant to Section 2.09 with respect to the Final Asset Statement. The
Company shall make available to the Plan Cash in the amount necessary to enable
the Plan Trustee to pay all amounts that it is directed to pay to the Insurer by
the Independent Fiduciary pursuant to this Section 2.17(a).
(b)    As soon as practicable and in any event within three Business Days
following the earlier of the date on which the Insurer and the Plan (i) agree or
(ii) are unable to agree in accordance with the last sentence of Section
2.17(a), upon the Final Asset Statement (or it is finally determined pursuant to
Section 2.09), the Plan will deliver to the Insurer (i) a calculation of the
value of each Broker-Quote Public Bond on the Final Asset Statement, calculated
in accordance with the methodology set forth in Schedule 2.05(b) as of the close
of business on the Business Day immediately prior to the Closing Date, (ii) a
calculation of the value of each Public Bond (other than Broker-Quote Public
Bonds) on the Final Asset Statement (the valuations in clauses (i) and (ii) of
this Section 2.17(b) collectively, the “Final Asset Valuation”), and (iii) the [
*** ] Workbook, completed using the asset values set forth in the Final Asset
Valuation.
(c)    Within three Business Days after the delivery referenced in
Section 2.17(b), the Insurer will produce and deliver to the Company and the
Plan a written statement setting forth any objection to any amount in the Final
Asset Valuation and the Insurer and the Plan will discuss such objection in good
faith for ten Business Days and will amend the Final Asset Valuation to reflect
any changes agreed to by the Plan and the Insurer. If any amounts are not agreed
to as of such time, the amounts proposed by the Plan in the Final Asset
Valuation delivered pursuant to Section 2.17(b) will be used for purposes of the
Interim Post-Closing Insurer Payment or Interim Post-Closing Plan Payment, as
applicable, and the Final Asset Valuation may then be challenged and finally
resolved in connection with the determination of the Final Annuity Premium
pursuant to Section 2.09.
2.18    Corridor Breach. In connection with the calculation of any of the
Dry-Run Annuity Premium, Closing Annuity Premium, Interim Post-Closing Annuity
Premium or Final Annuity Premium, the Insurer will notify the Company
simultaneously with the delivery of such premium calculation if there has been a
Corridor Breach (any such notice, a “Corridor Breach Notice”). Disputes with
respect to whether or not there has been a Corridor Breach shall be subject to
Section 2.09, and any Corridor Breach Notice shall constitute an Insurer
Provided Component.

- 31 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

III.     COMPANY’S REPRESENTATIONS AND WARRANTIES
The Company hereby represents and warrants to the Insurer, Insurer Parent and
the Independent Fiduciary as of the Execution Date and the Closing Date, except
as set forth in the Company Disclosure Letter, that:
3.01    Due Organization, Good Standing and Corporate Power. The Company is a
corporation, validly existing and in good standing under the Laws of the State
of Delaware and the Plan Trust is a trust, validly formed under the laws of the
State of Illinois. The Company has all requisite power and authority to enter
into and carry out its obligations under this Agreement and to consummate the
transactions contemplated to be undertaken by the Company herein. The Company is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which its sponsorship of the Plan makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be in
good standing, or so qualified or licensed is not material.
3.02    Authorization of Agreement; Enforceability. The Company has received all
appropriate corporate approvals and no other action on the part of the Company
or its Affiliates is necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated to be undertaken by the Company under this Agreement. This
Agreement is duly executed and delivered by the Company, and is a valid and
binding obligation of the Company and enforceable against the Company in
accordance with its terms, except to the extent that such enforceability may be
affected by applicable bankruptcy, insolvency, reorganization, moratorium and
similar Law affecting the enforcement of creditors’ rights generally and by
general equitable principles (the “Enforceability Exceptions”).
3.03    Consents And Approvals; No Violations. The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated to be undertaken by the Company pursuant to
this Agreement do not (a) violate or conflict with any provision of its
certificate or articles of incorporation, bylaws, code of regulations, or the
comparable governing documents of the Company, (b) violate or conflict with any
Law or Order of any Governmental Authority applicable to the Company, (c)
require any Governmental Approval other than the expiration of the PBGC Review
Period or (d) require any Consent of, or other action by, any Person under,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, or cause or permit termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit under, any provision of any Contract to which the Company is
a party, the absence or occurrence of any of the foregoing would have a material
adverse impact on the Company’s ability to consummate the Transactions.
3.04    Compliance with ERISA. As of the Execution Date, the Company has not
engaged in any Non-Exempt Prohibited Transaction that would result in a material
adverse impact on the Company’s ability to consummate the Transactions. The

- 32 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

consummation of the Transactions will not subject the Company or any of its
Affiliates to any Liability to the Pension Benefit Guaranty Corporation (other
than the Liability for premiums). The Plan is maintained under and is subject to
ERISA and operated in compliance therewith in all material respects. The Plan
Trust is maintained under and is subject to ERISA and, to the Company’s
Knowledge, is in compliance therewith in all material respects. The Plan’s most
recent favorable IRS determination letter is dated February 23, 2011 and, to the
Company’s Knowledge, no event has occurred since such date that is reasonably
likely to result in the Plan losing its Tax Qualified status. The Plan Trustee
has been duly appointed as the trustee of the Plan Trust. The Independent
Fiduciary has been duly appointed as a fiduciary of the Plan with respect to the
purchase of one or more group annuity contracts as set forth in the IF
Engagement Letter, and has the sole authority and responsibility to (a) select
one or more insurers to provides annuities in accordance with ERISA, including
U.S. Department of Labor Interpretive Bulletin 95-1, (b) represent the interests
of the Plan and its participants and beneficiaries in connection with the
negotiation of a commitment agreement and the terms of any agreements with the
Insurer, including the Group Annuity Contract and the Annuity Certificates, (c)
direct the Plan Trustee on behalf of the Plan to transfer the Transferred Assets
and the Cash Payment in connection with the consummation of the Transaction and
to execute the Group Annuity Contract and any amendment thereto, and (d) take
all other actions on behalf of the Plan necessary to effectuate the foregoing,
including to perform the covenants and agreements and make the representations
and warranties set forth in this Agreement and the IF Engagement Letter, to the
extent to be performed or made by the Independent Fiduciary. All Plan amendments
necessary to effect the Transactions and the transactions contemplated by the
Ancillary Agreements, to the extent that they require authorization by the
Company have been duly authorized and made by the Company or will be by the
Closing Date.
3.05    No Brokers’ Fee. The Company has no Liability for any fee, commission or
payment to any broker, finder or agent with respect to the Transactions for
which any other Party, or its respective Affiliates or Representatives, could be
liable.
3.06    No Discretionary Authority or Fiduciary Status. The Company has no
discretionary asset management authority or responsibility regarding management
of the Plan Assets. The Company is not a fiduciary of either the Plan nor the
New Plan.
3.07    Accuracy of Information. As of the Execution Date, to the Company’s
Knowledge, the data provided by the Company to the Insurer in the documents
identified on Schedule 3.07 did not contain any misstatements or omissions that
were, in the aggregate, material.
3.08    Delivery of Plan Governing Documents. True, correct and complete copies
of the Plan Governing Documents set forth on Schedule 3.08 have been delivered
to the Independent Fiduciary by the Company on or prior to the Execution Date.

- 33 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

3.09    Settlement Accounting. As of the Execution Date, to the Company’s
Knowledge there are no circumstances existing or that would reasonably be
expected to occur that would be likely to cause the Company to conclude that the
Company may not account for the Transactions as a settlement under ASC 715.
3.10    Litigation by Plan Beneficiaries and Plan Participants. As of the
Execution Date, there is no Action pending or, to the Company’s Knowledge,
threatened in writing, by or on behalf of any Plan Beneficiary or Plan
Participant relating to the Plan or any benefit payable or alleged to be payable
pursuant to the Plan.
3.11    Investment of Plan Assets. Without expanding or limiting the Company’s
representation in Section 3.06, (a) there are no commingled investment vehicles
that hold Plan Assets, the units of which are or will be Plan Assets involved in
the Transaction and the transactions contemplated by the Ancillary Agreements
and (b) no Plan Assets that are or will be involved in the Transaction and the
transactions contemplated by the Ancillary Agreements are or will be managed
pursuant to investment management agreements with any investment manager listed
on Schedule 5.12.
3.12    No Other Representations or Warranties; Reliance. Except for the
representations and warranties of the Company expressly set forth in this
Article III, neither the Company nor any of its Affiliates, nor any other Person
makes any express or implied representation or warranty on behalf of the Company
or any of its Affiliates with respect to the Company, its Affiliates, the Plan,
the New Plan, the Transferred Assets or the Transactions or the Standard
Termination. The Company acknowledges and agrees that the Insurer, Insurer
Parent and the Independent Fiduciary have relied on the representations and
warranties set forth in this Article III.
IV.     INDEPENDENT FIDUCIARY’S REPRESENTATIONS AND WARRANTIES
The Independent Fiduciary hereby represents and warrants to the Company, Insurer
Parent and the Insurer as of the Execution Date and the Closing Date, that:
4.01    Due Organization, Good Standing and Corporate Power.
(d)    The Independent Fiduciary is a trust company validly existing and in good
standing under the Laws of the State of Massachusetts. The Independent Fiduciary
has all requisite power and authority to enter into and carry out its
obligations under this Agreement and to consummate the transactions contemplated
to be undertaken by the Independent Fiduciary herein. The Independent Fiduciary
is duly qualified or licensed to do business and is in good standing in each
jurisdiction in which its representation of the Plan makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be in
good standing or so qualified or licensed is not material.

- 34 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(e)    The Independent Fiduciary meets the requirements of, and in the
Transactions is acting as, an investment manager under ERISA Section 3(38) and a
QPAM under PTCE 84-14 with respect to the Transactions and the Group Annuity
Contract. The Independent Fiduciary is experienced in independent fiduciary
work, and together with its reliance on its consultant Oliver Wyman, Inc. and
its counsel, K&L Gates, LLP, the Independent Fiduciary is knowledgeable
concerning the large scale group annuity marketplace and reasonably believes
that it has the requisite expertise to select the Insurer issuing the Group
Annuity Contract and perform its obligations under this Agreement and the IF
Engagement Letter. The Independent Fiduciary was designated a fiduciary of the
Plan by the Annuity Committee with respect to the purchase of one or more group
annuity contracts in the IF Engagement Letter (a true and correct copy of which
has been provided to the Insurer, with the fees to be paid to the Independent
Fiduciary redacted therefrom), and the Independent Fiduciary reaffirms its
fiduciary status as set forth in such letter. The Independent Fiduciary has
provided and will continue to provide the services described in Exhibit A of
such letter prudently and for the exclusive benefit and in the sole interest of
the Plan and its participants and beneficiaries. The Independent Fiduciary has
the authority and responsibility to (a) determine whether the Transactions and
the Group Annuity Contract satisfy ERISA and applicable guidance, including
Interpretive Bulletin 95-1, (b) direct the Plan Trustee on behalf of the Plan in
connection with the transfer of the Transferred Assets and the Cash Payment in
connection with the consummation of the Transaction, (c) direct the Plan Trustee
on behalf of the Plan in connection with the execution of the Group Annuity
Contract and the amendment thereto contemplated by this Agreement, and (c)
perform the covenants and agreements and make the representations and warranties
set forth in this Agreement and the IF Engagement Letter, to the extent to be
performed or made by the Independent Fiduciary.
4.02    Authorization of Agreement; Enforceability. The Independent Fiduciary
has received all appropriate corporate approvals and no other action on the part
of the Independent Fiduciary is necessary to authorize the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated to be undertaken by the Independent Fiduciary under this Agreement.
This Agreement is duly executed and delivered by the Independent Fiduciary, and
is a valid and binding obligation of the Independent Fiduciary and enforceable
against the Independent Fiduciary, in accordance with its terms, subject to the
Enforceability Exceptions; provided, however, that, except as set forth in
Section 10.02, this Agreement will not be enforceable against the Independent
Fiduciary if this Agreement is terminated pursuant to Section 10.01(c) or the
Closing conditions set forth in Section 8.01 have not been satisfied.
Notwithstanding any other provision in this Agreement or the Ancillary
Agreements (to the extent a party thereto), the Confidentiality Agreements
applicable to the Independent Fiduciary will remain enforceable against the
Independent Fiduciary if this Agreement is terminated pursuant to Section
10.01(c) or the Closing conditions set forth in Section 8.01 have not been
satisfied.

- 35 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

4.03    Consents And Approvals; No Violations. The execution, delivery and
performance of this Agreement by the Independent Fiduciary and the consummation
by the Independent Fiduciary of the transactions contemplated to be undertaken
by the Independent Fiduciary pursuant to this Agreement do not (a) violate or
conflict with the certificate or articles of incorporation, bylaws, code of
regulations or the comparable governing documents of the Independent Fiduciary,
(b) violate or conflict with any Law or Order of any Governmental Authority
applicable to Independent Fiduciary, (c) require any additional Governmental
Approval, (d) require any Consent of or other action by any Person, or (e)
result in a Non-Exempt Prohibited Transaction.
4.04    ERISA Related Determinations.
(d)    The Independent Fiduciary is fully qualified to serve as an independent
fiduciary in connection with the Transaction and it is independent of the
Company. The annual revenues of the Independent Fiduciary Controlled Group from
the Company Controlled Group in 2013 were less than one percent of the
Independent Fiduciary Controlled Group’s total annual revenues in that year and
the annual revenues of the Independent Fiduciary Controlled Group projected to
be received from the Company Controlled Group in 2014 are less than one percent
of the Independent Fiduciary Controlled Group’s total projected annual revenues
for 2014. Commercially reasonable ethical walls have been erected between the
personnel working on the Transaction and the personnel working on other matters
involving the Company Controlled Group.
(e)    The Independent Fiduciary has selected the Insurer to issue the Group
Annuity Contract as set forth in this Agreement and such selection, the
Transaction, the transactions contemplated by the Ancillary Agreements, and the
Group Annuity Contract satisfy the requirements of ERISA and applicable
guidance, including Interpretive Bulletin 95-1. The Independent Fiduciary has
delivered a certification confirming the foregoing, executed by a duly
authorized officer of the Independent Fiduciary, to the Annuity Committee.
(f)    The Transaction and the transactions contemplated by the Ancillary
Agreements, (i) meet the requirements to qualify for the exemption provided in
Part I of PTCE 84-14 and (ii) do not result in a Non-Exempt Prohibited
Transaction.
(g)    If an Independent Fiduciary MAC has not occurred between the Execution
Date and the Closing Date and is not continuing as of the Closing Date, the
selection of the Insurer to provide the Group Annuity Contract will continue to
satisfy the requirements of ERISA and applicable guidance, including
Interpretive Bulletin 95-1, as of the Closing Date.
4.05    No Brokers’ Fee. The Independent Fiduciary has no Liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transaction for which any other Party, or its respective Affiliates or
Representatives, could be liable.

- 36 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

4.06    No Other Representations or Warranties; Reliance. Except for the
representations and warranties of the Independent Fiduciary expressly set forth
in this Article IV, neither the Independent Fiduciary nor any of its Affiliates,
nor any other Person makes any express or implied representation or warranty on
behalf of the Independent Fiduciary or any of its Affiliates with respect to the
Independent Fiduciary, its Affiliates, the Plan, the New Plan, the Transferred
Assets, the Transaction, or the Standard Termination. The Independent Fiduciary
acknowledges and agrees that Insurer Parent, the Insurer and the Company have
relied on the representations set forth in this Article IV.
V.     INSURER AND INSURER PARENT REPRESENTATIONS AND WARRANTIES
Each of the Insurer and Insurer Parent hereby represents and warrants to the
Company and the Independent Fiduciary as of the Execution Date and the Closing
Date, that:
5.01    Due Organization, Good Standing and Corporate Power. Insurer Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of New Jersey. The Insurer is a life insurance company duly
organized, validly existing and in good standing under the Laws of the State of
New Jersey. Each of Insurer Parent and the Insurer have all requisite power and
authority to enter into and carry out their respective obligations under this
Agreement and to consummate the transactions contemplated to be undertaken by
Insurer Parent or the Insurer, as applicable herein. The Insurer is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which its performance of its obligations set forth in the Group
Annuity Contract makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be in good standing or so qualified or
licensed is not material.
5.02    Authorization of Agreement; Enforceability. Each of Insurer Parent and
the Insurer have received all appropriate corporate approvals and no other
action on the part of Insurer Parent, the Insurer or their respective Affiliates
is necessary to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated to be undertaken
by Insurer Parent or the Insurer under this Agreement. This Agreement is, other
than the Group Annuity Contract, which is addressed by Section 5.04, duly
executed and delivered by the Insurer, and is a valid and binding obligation of
the Insurer and enforceable against the Insurer in accordance with its terms,
subject to the Enforceability Exceptions. This Agreement has been duly executed
and delivered by Insurer Parent and is a valid and binding obligation of Insurer
Parent and enforceable against Insurer Parent, in accordance with its terms,
subject to the Enforceability Exceptions.
5.03    Consents And Approvals; No Violations. Except for the approvals of the
Annuity Certificates from the state insurance Governmental Authorities in the
states set forth on Schedule 5.03, the execution and delivery of this Agreement
by Insurer Parent and the Insurer and the consummation by Insurer Parent and the
Insurer of the

- 37 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

transactions contemplated to be undertaken by Insurer Parent and the Insurer do
not (a) violate or conflict with any provision of their respective certificates
or articles of incorporation, bylaws, code of regulations or the comparable
governing documents, (b) violate or conflict with any Law or Order of any
Governmental Authority applicable to Insurer Parent or the Insurer, (c) require
any Governmental Approval or (d) require any consent of or other action by any
Person under, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, or cause or permit
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit under, any provision of any Contract to
which the Insurer is a party, to the extent the absence or occurrence of any of
the foregoing would have a material adverse impact on the Insurer’s ability to
consummate the Transaction. The form of the Group Annuity Contract has been
approved for issuance by the Illinois Department of Insurance. The Plan of
Operations has been approved by the New Jersey Department of Banking and
Insurance. No further filing or approval is required to issue the Annuity
Certificates in accordance with the Group Annuity Contract, other than (i) any
filing made or approval received as of the date hereof and (ii) filings with and
approvals of state insurance Governmental Authorities in the states set forth on
Schedule 5.03.
5.04    Enforceability of Group Annuity Contract. The Group Annuity Contract,
when executed, will be duly executed and delivered by the Insurer and will be a
valid and binding, irrevocable obligation of the Insurer and enforceable against
the Insurer by the Contract-Holder, and each Covered Life and Contingent Life,
in accordance with its terms, subject to the Enforceability Exceptions. After
the Contract-Holder ceases to exist, or notifies the Insurer that it will cease
to perform its obligations under the Group Annuity Contract, the Group Annuity
Contract will be a valid and binding, irrevocable obligation of the Insurer and
enforceable against the Insurer by each Covered Life and Contingent Annuity, in
accordance with its terms, subject to the Enforceability Exceptions. At all
times, the right to a benefit under the Group Annuity Contract, in accordance
with its terms, will be enforceable by the sole choice of the Covered Life or
Contingent Life to whom the benefit is owed by the Group Annuity Contract,
subject to the Enforceability Exceptions.
5.05    Compliance with Laws. The business of Insurer Parent and the Insurer has
been and is being conducted in material compliance with applicable Laws, and
none of the licenses, permits or Governmental Approvals required for the
continued conduct of the business of Insurer Parent and the Insurer as such
business is currently being conducted will lapse, terminate, expire or otherwise
be impaired as a result of the consummation of the transactions contemplated to
be undertaken by Insurer Parent, the Insurer or their Affiliates hereunder,
except as, in either case, would not reasonably be expected to be, individually
or in the aggregate, materially adverse to the ability of Insurer Parent and the
Insurer to perform their obligations under this Agreement.
5.06    Litigation. As of the date hereof, there is no Action pending or, to the
Knowledge of the Insurer, threatened in writing, against Insurer Parent or the
Insurer

- 38 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

that in any manner challenges or seeks to prevent, enjoin or materially alter or
delay the Transaction or that could reasonably be expected to materially impair
or restrict Insurer Parent’s or the Insurer’s ability to perform their
respective obligations hereunder, or to consummate the Transaction.
5.07    No Brokers’ Fee. Neither Insurer Parent nor the Insurer has any
Liability for any fee, commission or payment to any broker, finder or agent with
respect to the Transaction for which any other Party, or their respective
Affiliates or Representatives, could be liable.
5.08    Accuracy of Data Provided. To the Insurer’s Knowledge, (a) all material
information provided to the Company or the Independent Fiduciary (other than
Company Provided Components, including the Base File, Closing Data File, and any
Insurer deliveries based on that information) in connection with the
Transaction, was, as of the date indicated on such information, true and correct
in all material respects and (b) no change has occurred since the date indicated
on such information that the Insurer or Insurer Parent has not publicly
disclosed or disclosed to the recipient of such information that would cause
such information, taken as a whole, to be materially false or misleading.
5.09    No Post-Closing Liability. Following the Closing, none of the Company,
the Plan, the Company’s other Affiliates, the Independent Fiduciary, nor any of
their respective directors, officers, trustees or fiduciaries will have any
Liability to pay any Annuity Payment.
5.10    Sufficient Resources and Market Sophistication. The Insurer is a
sophisticated investor with experience in the purchase of public securities and
privately traded debt and equity securities of the type to be included in the
Transferred Assets. The Insurer has had access to such information as it deems
necessary in order to make its decision to acquire the Transferred Assets from
the Plan. Without limiting any rights or remedies of the Insurer set forth in
this Agreement, the Insurer and Insurer Parent acknowledge that, (a) the Company
or Plan currently may have information with respect to the Transferred Assets
that is not known to the Insurer or Insurer Parent and that may be material to a
decision to acquire the Transferred Assets and (b) the Insurer and Insurer
Parent have determined to acquire the Transferred Assets and the investment risk
associated with the Transferred Assets notwithstanding their lack of knowledge
of such information. The Insurer and Insurer Parent acknowledge and agree that
none of the Company, the Plan, or the Independent Fiduciary has given any
investment advice or rendered any opinion to the Insurer as to whether the
acquisition of the Transferred Assets is prudent. For the avoidance of doubt,
nothing in this Section 5.10 will affect the truth or accuracy of the Company’s
or Independent Fiduciary’s representations and warranties expressly set forth
herein.
5.11    Relationship to the Plan. The Insurer is not (a) a trustee of the Plan
(other than a non-discretionary trustee who does not render investment advice
with respect to any assets of the Plan), (b) a plan administrator (within the
meaning of

- 39 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Section 3(16)(A) of ERISA) or (c) an employer any of whose employees are covered
by the Plan.
5.12    Compliance with ERISA. A true and complete list of the Insurer’s
Affiliates that are investment managers within the meaning of Section 3(38) of
ERISA and that manage assets subject to ERISA is set forth on Schedule 5.12.
Assuming the accuracy of the Company’s representation in Section 3.11 and the
Independent Fiduciary’s representations in the first sentence of Section 4.01(b)
and clause (i) of Section 4.04(c), the execution and delivery of this Agreement
by Insurer Parent and the Insurer and the consummation by Insurer Parent and
Insurer of the transactions contemplated to be undertaken by Insurer Parent and
the Insurer do not result in a Non-Exempt Prohibited Transaction by reason or
application of PTCE 84-24 or otherwise.
5.13    RBC Ratio. As of the Execution Date, [ *** ] was above [ *** ]. As of
the Execution Date, to the Insurer’s Knowledge there are no circumstances
existing or projected that would be expected to cause [ *** ] to fall below [
*** ].
5.14    No Other Representations or Warranties; Reliance. Except for the
representations and warranties of Insurer and Insurer Parent expressly set forth
in this Article V, none of Insurer Parent, the Insurer, any of their respective
Affiliates or any other Person makes any express or implied representation or
warranty on behalf of Insurer Parent or the Insurer or any of their respective
Affiliates with respect to Insurer Parent, the Insurer, their respective
Affiliates, or the Transaction. Insurer Parent and the Insurer acknowledge and
agree that the Company and the Independent Fiduciary have relied on the
representations and warranties set forth in this Article V.


VI.     PRE-CLOSING COVENANTS
6.01    Efforts to Close; Regulatory Clearances; Third-Party Consents.
(d)    In addition to the actions specifically provided for elsewhere in this
Agreement and in any Ancillary Agreement, each of the Parties will cooperate
with each other and use (and, except with respect to the Independent Fiduciary,
will cause their respective Affiliates to use) their respective Commercially
Reasonable Efforts to take, or to cause to be taken, all actions, and to do, or
to cause to be done, all things reasonably necessary on its part to consummate
the Closing on [ *** ] or as soon as practicable thereafter. Without limiting
the generality of the foregoing, the Company, the Insurer and Insurer Parent
will use their respective Commercially Reasonable Efforts to obtain and to cause
others to obtain, as soon as practicable, all required Governmental Approvals at
the Closing or as otherwise contemplated by this Agreement, that may be or
become necessary for the performance of their respective obligations under this
Agreement and the Ancillary Agreements and the consummation of the Transaction,
including approval of the Annuity Certificates from all state agencies from
which approval is required (including the filing of such Annuity Certificates
within ten Business Days of Closing), and will cooperate fully with each other
in promptly seeking to obtain

- 40 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

such Governmental Approvals and Consents. Without limiting the foregoing and
subject to applicable legal limitations and the written instructions of any
Governmental Authority, from the Execution Date until the Closing Date, each of
the Parties agrees to (i) reasonably cooperate and consult with one another,
(ii) furnish to the other Parties such necessary information and assistance as
such other Party may reasonably request in connection with its preparation of
any notifications or filings, (iii) keep each other apprised of the status of
material matters relating to the completion of the transactions contemplated
thereby, including apprising the other Parties of the substance of material
notices or communications received by such Party from any third party or any
Governmental Authority with respect to such transactions, within five Business
Days of receipt thereof and (iv) to the extent reasonably practicable, permit
the other Parties to review and incorporate the other Party’s reasonable
comments in any material communication to be given by it to any Governmental
Authority with respect to the Transaction.
(e)    Without limiting the generality of Section 6.01(a) where the cooperation
of third parties that are not Governmental Authorities, such as a trustee,
record keeper or paying agent, would be necessary in order for a Party to
completely fulfill its obligations under this Agreement or any Ancillary
Agreement, such Party will use its Commercially Reasonable Efforts to cause such
third parties to provide such cooperation.
6.02    Public Announcements.
(h)    From the Execution Date through the Closing, the Company, the Independent
Fiduciary, the Insurer and the Insurer Parent will not, and each will cause,
their respective Affiliates not to, publish any press releases, or publish any
other public statements (including to securities analysts), without the prior
approval of the other Parties, such approval not to be unreasonably withheld,
conditioned or delayed, except as such Party determines in good faith may be
required by Law or in connection with obligations pursuant to any listing
agreement with any national securities exchange. Notwithstanding the foregoing,
subject to Section 6.02(c), each of the Company and the Insurer may make any
public disclosure required by applicable Law or securities listing standards, in
which case each of the Company and the Insurer will provide to the other Party
(and to the Independent Fiduciary, to the extent such announcement references
the Independent Fiduciary, or the role, duties or conclusions of the Independent
Fiduciary) for review prior to the issuance thereof and will consider any
comments made by such other Party (or the Independent Fiduciary, as applicable)
in good faith.
(i)    Subject to Section 6.02(c), the Company and the Insurer each may make
such public written or oral statements related to the Transaction, as it deems
necessary or appropriate, in its sole discretion; provided, however, that each
such Party will seek to give the other Party (and the Independent Fiduciary, to
the extent the statement references the Independent Fiduciary or the role,
duties or conclusions of the Independent Fiduciary) a reasonable opportunity to
comment upon such statements in

- 41 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

advance to the extent practicable. Subject to Section 6.02(c), the Independent
Fiduciary may make such written or oral statements as it deems necessary or
appropriate to respond to press inquiries.
(j)    Insurer Parent and the Insurer acknowledge that the Company will publicly
disclose any information that it reasonably believes is required by applicable
securities Law to be so disclosed and that the Company contemplates filing a
Current Report on Form 8-K in connection with Item 1.01 thereof in connection
with the execution of this Agreement. In respect of such Form 8-K filing and any
other disclosure relating to this Agreement that the Company concludes is
required by such securities Laws, (i) the Company and Insurer Parent will
cooperate to make an application by the Company with the SEC for confidential
treatment of information relating to the pricing of the Group Annuity Contract
and such other information as the Company and Insurer Parent may mutually
conclude is competitively sensitive from the perspective of the Company or
Insurer Parent or otherwise merits confidential treatment and (ii) the Company
will include Insurer Parent in any material correspondence (written or oral)
with the SEC regarding such application for confidential treatment. The Company
and Insurer Parent will otherwise reasonably cooperate in connection with such
application, including by the Company proposing to redact confidential portions
of documents as to which the SEC staff seeks disclosure.
6.03    Notification of Certain Matters.
(g)    From the Execution Date until the Closing Date, each Party will give
written notice to the other Parties within five Business Days of (a) any notice
or other communication from any Person alleging that the Consent of such Person
is or may be required in connection with the Transaction or that otherwise
relates to obtaining such Consent, (b) any Action commenced or threatened in
writing against, relating to or involving or otherwise affecting it or any of
its Affiliates that relate to the consummation of the Transaction, (c) any
material communications with any Covered Life or Contingent Life that relate to
the Transaction, and (d) the occurrence of any change or event that would
reasonably be expected to cause, individually or in the aggregate, any condition
to Closing set forth in Article VIII not to be satisfied (it being understood,
however, that no delay or failure to provide any such notice will be deemed to
be a waiver of such condition).
(h)    [ *** ]
(i)    The Insurer will notify the other Parties as promptly as reasonably
practicable (and in any event within 72 hours) if the Projected RBC Ratio has
dropped below [ *** ].
(j)    The Company will cooperate in good faith and make appropriate personnel
available with respect to any reasonable inquiries of the Insurer regarding the
calculation of Current Funded Status.

- 42 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

6.04    Administrative Transition Process. The Insurer will use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary to coordinate the transfer to the Insurer on or before the
Insurer Payment Commencement Date of all administration responsibilities
necessary to effectively provide the recordkeeping and administration services
regarding Annuity Payments commencing on the Insurer Payment Commencement Date.
In furtherance thereof, the Company will provide to the Insurer the items set
forth on Schedule 6.04, in accordance with the timing set forth thereon, and
will reasonably cooperate with such reasonable requests as the Insurer may make
of the Company in connection with such administrative transition process.
6.05    Non-Solicitation. Unless terminated pursuant to Article X, from and
after the Execution Date and prior to the Closing, the Company will not and will
cause its respective Representatives not to (a) solicit, initiate or knowingly
facilitate any Alternative Transaction Proposal or the making or consummation
thereof, (b) enter into any agreement, letter of intent, agreement in principle
or other similar instrument with respect to any Alternative Transaction
Proposal, (c) continue or otherwise participate in any discussions (except, in
response to an inquiry by any Person, to notify such Person of the existence of
the provisions of this Section 6.05) or negotiations regarding, or furnish to
any Person any information in connection with, any Alternative Transaction
Proposal or (d) enter into or amend any agreement or other arrangement to engage
any Person (including the Independent Fiduciary) to solicit any Alternative
Transaction Proposal.
6.06    Information Provided To The Independent Fiduciary. Between the Execution
Date and the Closing, the Insurer and Insurer Parent will provide to the
Independent Fiduciary any information that (a) is consistent with the type and
amount of information provided during the Independent Fiduciary’s pre-signing
due diligence process, (b) is otherwise prepared in the ordinary course of
business of the Insurer (including any information that is prepared for the
purpose of providing information to Credit Rating Agencies) and (c) relates to
the Insurer or Insurer Parent, in each case as may be reasonably requested by
the Independent Fiduciary.
6.07    [ *** ]. From and after the date hereof to the earlier of the
termination of this Agreement and the Closing Date, the Insurer will not,
without the prior written consent of the Company (not to be unreasonably
withheld or delayed), (x) execute a commitment providing for the consummation
prior to the Closing Date of any of the following or (y) consummate prior to the
Closing Date any of the following that were not subject to a prior commitment:
(a)    [ *** ]; or
(b)    [ *** ];
provided, however, that this Section 6.07 will not preclude the Insurer from
taking any of the foregoing actions unless, after giving pro forma effect to the
actions contemplated

- 43 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

by any such commitment and any capital contributions made or irrevocably
committed to be made to the Insurer in connection with such commitment or in the
case of any of the foregoing actions not subject to a prior commitment, the
amount of the Insurer’s most recent calculation of its Projected RBC Ratio would
have been less than [ *** ]. For the avoidance of doubt, the Insurer’s
compliance with this Section 6.07 will in no way limit the Independent
Fiduciary’s discretion in any respect, as to whether an Independent Fiduciary
MAC has occurred.
6.08    No Insurer Communications. From the date of this Agreement until the
Closing, other than as provided for herein, without the Company’s prior written
consent, (a) the Insurer will cause the employees of its retirement services
business unit not to initiate any contact or communication with any Plan
Participant or Plan Beneficiary in connection with the Transaction, (b) the
Insurer and Insurer Parent will not, and will cause all of their respective
Affiliates not to provide any of their respective insurance agents, wholesalers
or retailers with any contact information of any Plan Participants or Plan
Beneficiaries, and (c) the Insurer and Insurer Parent will not, and will cause
all of their respective Affiliates not to provide any of the respective other
Representatives with any contact information of any Plan Participants or Plan
Beneficiaries, except for those Representatives of the Insurer, Insurer Parent
of any of their respective Affiliates who need to know such information for
purposes of this Transaction and agree to comply with the requirements of this
Section 6.08 and Section 11.13. In the event that any Plan Participant or Plan
Beneficiary contacts the Insurer, Insurer Parent or any of their respective
Affiliates, the Insurer may respond to such Plan Participant or Plan Beneficiary
in accordance with any communications plan mutually agreed to by the Insurer and
the Company.
VII.     OTHER COVENANTS
7.01    Company Actions. Except as otherwise expressly contemplated by this
Agreement, (a) the Company will use its Commercially Reasonable Efforts to, on
or about [ *** ], file a Form 500 with the PBGC, and (b) following the Closing
Date, the Company will use its Commercially Reasonable Efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary on its part to effectuate the Transaction.
7.02    Insurer Actions. Following the Closing Date, the Insurer will:
(k)    use its best efforts to obtain approval from all necessary state
insurance Governmental Authorities for the Annuity Certificates to the extent
not obtained prior to Closing;
(l)    mail an Annuity Certificate to each Covered Life within 30 days following
the final determination of the Final Annuity Premium (including following any
dispute resolution pursuant to Section 2.09(b) but only as to Annuity
Certificates that are impacted by such dispute); provided, however, that if such
Annuity Certificate has not been approved by the relevant state insurance
Governmental Authorities or has not

- 44 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

become “available” (in a manner consistent with the use of such term in 29
C.F.R. § 4041.28(d)(1)), then the Insurer will mail such Annuity Certificate to
the relevant Covered Life as promptly as reasonably practicable and in any case
within 30 days following the date on which such Annuity Certificate has been
approved by the relevant state insurance Governmental Authorities and so becomes
“available;”
(m)    make or cause to be made all Annuity Payments to each Covered Life and
Contingent Life, as required under the Group Annuity Contract, from and after
the Insurer Payment Commencement Date;
(n)    include a notice, provided by the Company and reasonably acceptable to
the Insurer, regarding Annuity Certificates in the Insurer’s “welcome” mailing
to the Covered Lives and Contingent Lives, or other subsequent mailings made by
the Insurer to the Covered Lives and Contingent Lives in a manner that meets the
requirements of 29 C.F.R. § 4041.28(d)(2); and
(o)    use its Commercially Reasonable Efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things reasonably necessary on
its part to effectuate the Transaction.
7.03    Communications Center. The Insurer will maintain, at its cost and
expense, a toll-free phone number or a website (the “Communications Center”)
which will be available from and after the Closing for Covered Lives and
Contingent Lives to call with questions related to their benefits under the
Group Annuity Contract and the Annuity Certificates, it being understood that
the Communications Center need not be solely dedicated to Covered Lives and
Contingent Lives. For a period of five years following the Closing, (a) the
Company will maintain, at its cost and expense, one or more points of contact to
which the Insurer may refer Covered Lives or Contingent Lives that pose
questions relating to Plan benefits to the Communication Center, and (b) with
respect to any questions by a Covered Life or Contingent Life related to such
individual’s applicable employee benefits history in connection with the Plan,
the Insurer will reasonably cooperate with the Company in connection with the
Company’s response to such Covered Life or Contingent Life.
7.04    Intentionally Omitted.
7.05    Claims Procedures. From and after the Annuity Commencement Date, the
Insurer will maintain written rules and procedures to govern the submission to
the Insurer of claims and requests by Covered Lives and Contingent Lives
regarding Annuity Payments. Such written rules and procedures will be consistent
with the Insurer’s standard rules and procedures (for handling inquiries from
annuitants covered by its group annuity contracts), as the same may change from
time to time.
7.06    Compliance with Prohibited Transaction Exemptions. From the Execution
Date until the Closing Date, the Insurer agrees to keep current the information
on Schedule 5.12 by providing the Company on the last Business Day of

- 45 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

each month with any updates relating to the formation of any new legal entities
or the entry into any agreements with or by investment managers following the
Execution Date. If the Insurer discovers the existence of any agreement with the
Insurer or any investment manager listed on Schedule 5.12 (as it may be updated
from time to time) whereby the Insurer or any of its Affiliates would be a
fiduciary expressly authorized in writing to manage, acquire or dispose of the
Plan Assets of the Plan on a discretionary basis, the Insurer will, and will
cause its Affiliates to, cease providing any discretionary asset management
services with respect to any Plan Asset of the Plan before such Plan Asset
becomes a Transferred Asset. The preceding sentence will not apply with respect
to Plan Assets of the New Plan or prohibit the entry into an agreement whereby
an Affiliate of the Insurer would be acting as a non-discretionary trustee.
7.07     Definition of Asset Sweep Test. The Insurer and the Company acknowledge
and agree that the bracketed amount in the third to last paragraph of Section
1.7 of the form of the Group Annuity Contract set forth in Schedule 1.01 (e) and
the bracketed amount in the fifth paragraph of Article 6 of the Plan of
Operations shall be replaced with (A) the Closing Separate Account Sweep
Percentage (as calculated by the Insurer in accordance with procedures set forth
in Section VIII of the Procedures Manual) multiplied by (B) 100.
7.08    Statutory Reserve Calculation. The Insurer will seek non-disapproval by
the New Jersey Department of Banking and Insurance for the use of a statutory
reserve mortality basis consistent with the Pricing 2014 Year-End Statutory
Reserves as described in Section VIII of the Procedures Manual.
VIII.     CONDITIONS TO OBLIGATION TO CLOSE
8.01    Conditions to the Independent Fiduciary’s Obligations. The Independent
Fiduciary’s obligation to, or to direct the Plan Trustee to, consummate the
transactions contemplated hereby in connection with the Closing is subject to
satisfaction or waiver (provided that the condition in Section 8.01(c) may not
be waived) of the following conditions:
(p)    the representations and warranties set forth in Article III and Article V
(i) that are qualified by materiality will be true and correct in all respects
or (ii) that are not qualified by materiality will be true and correct in all
material respects, in each case, as of the Closing Date with the same force and
effect as though made on the Closing Date (except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of that date in all
material respects);
(q)    the Insurer and the Company shall have performed and complied with their
respective covenants and agreements hereunder through the Closing in all
material respects;

- 46 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(r)    the Transaction shall continue to satisfy ERISA and applicable guidance,
including Interpretive Bulletin 95-1, because, since the Execution Date, there
has not occurred an Independent Fiduciary MAC that continues as of the Closing
Date;
(s)    (i) no Order shall be in effect which prohibits consummation of any of
the transactions contemplated by this Agreement, (ii) no Material Litigation
shall have been filed or commenced and then be pending and (iii) no Governmental
Authority shall threaten as of the Closing Date to initiate Material Litigation;
and
(t)    each delivery contemplated by Section 2.03(b) and Section 2.03(c) shall
have been delivered.
8.02    Conditions to the Company’s Obligations. The Company’s obligations to
consummate the transactions contemplated hereby in connection with the Closing
are subject to satisfaction or (except in the case of the condition set forth in
Section 8.02(e) below which may not be waived) waiver by the Company of the
following conditions:
(g)    the representations and warranties set forth in Article IV and Article V
(i) that are qualified by materiality will be true and correct in all respects
or (ii) that are not qualified by materiality will be true and correct in all
material respects, in each case, as of the Closing Date with the same force and
effect as though made on the Closing Date (except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of that date in all
material respects);
(h)    the Insurer and the Independent Fiduciary shall have performed and
complied with their respective covenants and agreements hereunder through the
Closing in all material respects;
(i)    the PBGC Review Period shall have expired;
(j)    (i) no Order shall be in effect which prohibits consummation of any of
the transactions contemplated by this Agreement, (ii) no Material Litigation
shall have been filed or commenced and then be pending and (iii) no Governmental
Authority shall threaten as of the Closing Date to initiate Material Litigation;
(k)    the Independent Fiduciary shall have confirmed that the Transaction
continue to satisfy ERISA and applicable guidance, including Interpretive
Bulletin 95-1, because, since the Execution Date, there has not occurred an
Independent Fiduciary MAC that continues as of the Closing Date;
(l)    the Company shall have confirmed that it may account for the transactions
contemplated by this Agreement and the Ancillary Agreements as a settlement as
contemplated under ASC 715;

- 47 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(m)    a Transaction MAC has not occurred that continues as of the Closing Date;
and
(n)    each delivery contemplated by Section 2.03(a) and Section 2.03(b) shall
have been delivered.
8.03    Conditions to the Insurer’s Obligations. The Insurer’s obligation to
consummate the transactions contemplated hereby in connection with the Closing
are subject to satisfaction or waiver by the Insurer of the following
conditions:
(d)    the representations and warranties in Article III and Article IV (i) that
are qualified by materiality will be true and correct in all respects or (ii)
that are not qualified by materiality will be true and correct in all material
respects, in each case, as of the Closing Date with the same force and effect as
though made on the Closing Date (except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date in all material respects);
(e)    the Company and the Independent Fiduciary shall have performed and
complied with their respective covenants and agreements hereunder through the
Closing in all material respects;
(f)    (i) no Order shall be in effect which prohibits consummation of any of
the transactions contemplated by this Agreement, (ii) no Material Litigation
shall have been filed or commenced and then be pending, and (iii) no
Governmental Authority shall threaten as of the Closing Date to initiate
Material Litigation; and
(g)    each delivery contemplated by Section 2.03(a) and Section 2.03(c) shall
have been delivered.
8.04    No Frustration of Closing Conditions. None of the Independent Fiduciary,
the Company or the Insurer may rely on the failure of any condition to its
obligation to consummate the transactions contemplated hereby set forth in
Section 8.01, 8.02 or 8.03, as the case may be, to be satisfied if such failure
was caused by such Party’s or its Affiliates’ breach of its representations,
warranties or covenants hereunder.
IX.     INDEMNIFICATION
9.01    Survival. All of the representations and warranties set forth in this
Agreement will survive the Closing until the date that is six months after the
Closing Date; provided, however, that the Fundamental Reps will survive until
the date that is six years after the Closing Date. Notwithstanding the
foregoing, any representation or warranty in respect of which a claim may be
sought under this Agreement will survive the time at which it would otherwise
terminate pursuant to the preceding sentence if

- 48 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

written notice of the inaccuracy or breach thereof giving rise to the claim has
been given to the party against whom such claim may be sought prior to such
time.
9.02    Indemnification by the Insurer. From and after the Closing, the Insurer
will indemnify, defend and hold the Company, the Plan and their respective
Affiliates, officers, directors, stockholders, employees, agents and other
Representatives (each, a “Company Indemnified Party”) harmless from and against
any and all Liabilities (in each case, including reasonable out-of-pocket
expenses and reasonable fees and expenses of counsel) to the extent arising out
of or relating to the portion of any Action, demand or other claim against the
Company Indemnified Party by a third party that is threatened or brought against
or that involves a Company Indemnified Party and that arises out of or relates
to any failure by the Insurer to make, or causing to be made, any payments
required to be made to Covered Lives or Contingent Lives pursuant to the Group
Annuity Contract or the Annuity Certificates (collectively, “Company Indemnified
Claims”).
9.03    Procedures For Indemnification Claims.
(a)    Any Company Indemnified Party making a claim for indemnification for
Company Indemnified Claims under Section 9.02 will notify the Insurer of each
Company Indemnified Claim in writing promptly after receiving notice of such,
describing the Third Party Claim, the amount thereof (if known and quantifiable)
and the basis thereof in reasonable detail; provided, however, that the failure
to notify the Insurer will affect the rights of a Company Indemnified Party
hereunder only if and to the extent such failure has an actual prejudicial
effect on the Insurer with respect to such claim.
(b)    The Insurer will have the right at any time to assume the defense against
any Company Indemnified Claim with counsel of its choice reasonably satisfactory
to the Company Indemnified Party and control the defense of such Company
Indemnified Claim.
(c)    From and after the date that the Insurer has assumed and is conducting
the defense of a Company Indemnified Claim in accordance with Section 9.03(b),
(i) the Company Indemnified Party may retain separate co-counsel at its sole
cost and expense and participate in, but not control, the defense of such
Company Indemnified Claim, (ii) the Company Indemnified Party may retain counsel
at its sole cost and expense to control the defense of any portion of the
Action, demand or other claim against the Company Indemnified Party that is not
a Company Indemnified Claim (the “Uncovered Claim”), (iii) the Insurer and the
Company Indemnified Party will cooperate fully with each other and any of their
respective counsel in connection with the defense, negotiation or settlement of
any such Company Indemnified Claim or (if the Company Indemnified Party retains
counsel for the Uncovered Claim) the Uncovered Claim, including providing access
to any relevant books and records, properties, employees and Representatives;
provided, however, that for avoidance of doubt, the foregoing will not require
any Person to waive, or take any action which has the effect of

- 49 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

waiving, its attorney-client privilege, attorney work-product, or any other
applicable privilege with respect thereto, (iv) the Insurer will not consent to
the entry of any judgment on or enter into any settlement with respect to such
Company Indemnified Claim without the prior written consent of the Company
Indemnified Party (which will not be unreasonably withheld, conditioned or
delayed) unless the judgment or proposed settlement involves only the payment of
money damages by the Insurer and does not impose an injunction or other
equitable relief upon the Company Indemnified Party, or adversely impact the Tax
Qualified status of the Plan, or admit liability on the part of any Company
Indemnified Party, (v) the Company Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to such Company
Indemnified Claim without the prior written consent of the Insurer (which will
not be unreasonably withheld, conditioned or delayed), and (vi) the Company
Indemnified Party may consent to the entry of any judgment or enter into any
settlement with respect to the Uncovered Claim without the prior consent of the
Insurer.
(d)    If the Insurer has not assumed the defense of a Company Indemnified Claim
after notice thereof, (i) the Company Indemnified Party may defend against the
Company Indemnified Claim in any manner it reasonably determines to be
appropriate, (ii) the Insurer will reimburse the Company Indemnified Party
promptly and periodically for the costs of defending against the Company
Indemnified Claim (including reasonable attorneys’ fees and expenses allocable
to such Company Indemnified Claim) to the extent such costs are Liabilities for
which the Company Indemnified Party is entitled to indemnification hereunder and
(iii) the Insurer will remain responsible for any costs the Company Indemnified
Party may incur resulting from the Company Indemnified Claim to the extent such
costs are Liabilities for which the Company Indemnified Party is entitled to
indemnification hereunder. If the Company Indemnified Party has not assumed the
defense of an Uncovered Claim as contemplated by Section 9.03(c)(ii), the
Insurer is not responsible in any way for any Liabilities or Orders resulting
from not responding to or defending such Uncovered Claim; provided, however,
that the Insurer’s responsibility for Company Indemnified Claims will not be
altered in any way.
9.04    Claims and Payment. On each occasion that any Company Indemnified Party
will be entitled to indemnification under this Article IX, the Insurer will, at
each such time, promptly pay the amount of such indemnification within ten
Business Days following receipt of an invoice for out-of- pocket expense, fees
or other amounts for which it is liable under this Article IX.
X.     TERMINATION
10.01    Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing as provided below:
(h)    by the mutual written consent of the Company and the Insurer;

- 50 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(i)    by the Company if the Closing has not occurred by or on [ *** ] (as may
be extended by Section 10.03, the “Outside Date”); provided, however, that such
right to terminate this Agreement will not be available to the Company if any
failure of the Company to perform any of its obligations under this Agreement
required to be performed at or prior to the Closing has been the cause of, or
resulted in, the failure of the Closing to occur on or before the Outside Date
and such action or failure to perform constitutes a breach of this Agreement;
(j)    by the Company if there has been a material misrepresentation or breach
of any representation, warranty, covenant or agreement on the part of Insurer or
the Independent Fiduciary contained in this Agreement such that any of the
conditions set forth in Section 8.02(a) or Section 8.02(b) would not be
satisfied, and which has not been cured prior to 20 Business Days following
notice of such misrepresentation or breach to the Insurer or the Independent
Fiduciary, as applicable;
(k)    by the Company if there has been a Transaction MAC on or following [ ***
];
(l)    by the Insurer if the Closing has not occurred by or on the Outside Date;
provided, however, that such right to terminate this Agreement will not be
available to the Insurer if any action of the Insurer or the failure of the
Insurer to perform any of its obligations under this Agreement required to be
performed at or prior to the Closing has been the cause of, or resulted in, the
failure of the Closing to occur on or before the Outside Date and such action or
failure to perform constitutes a breach of this Agreement; and
(m)    by the Insurer if there has been a material misrepresentation or breach
of any representation, warranty, covenant or agreement on the part of the
Company or the Independent Fiduciary contained in this Agreement such that any
of the conditions set forth in Section 8.03(a) or Section 8.03(b) would not be
satisfied, and which has not been cured prior to 20 Business Days following
notice of such misrepresentation or breach to the Company or the Independent
Fiduciary, as applicable.
10.02    Effect of Termination; Survival. If this Agreement is terminated
pursuant to Section 10.01, all rights and obligations of the Parties hereunder
will terminate upon such termination and will become null and void, except that
Section 1.01 (Definitions), Section 3.12 (No Other Representations or
Warranties; Reliance), Section 4.06 (No Other Representations or Warranties;
Reliance), Section 5.14 (No Other Representations or Warranties; Reliance),
Article XI (Miscellaneous) and this Section 10.02 (Effect of Termination;
Survival) will survive any such termination and no Party will otherwise have any
Liability to any other Party hereunder; provided, however, that nothing in this
Section 10.02 will relieve any Party from Liability for any fraud or willful and
material breach of this Agreement.
10.03    Extension.

- 51 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(c)    If the Closing is not reasonably expected to occur on or prior to the
Outside Date, the Company may deliver a request to the Insurer on or before 5:00
p.m. eastern daylight time on [ *** ] that the Outside Date be extended (a
“Notice of Extension”), in which case the Outside Date will be deemed to be
extended to [ *** ].
(d)    If the Company timely delivers a Notice of Extension to the Insurer, the
Insurer will use its commercially reasonable efforts to deliver to the Company
and the Independent Fiduciary a written, [ *** ] by [ *** ] (a “Re-Pricing
Offer”), which will be based on pricing assumptions and methodologies that are
the same as the pricing assumptions and methodologies [ *** ], except as may be
updated based on [ *** ]. The Company will deliver a written response to the
Insurer either accepting or rejecting the Re-Pricing Offer within ten Business
Days following the Insurer’s delivery of the Re-Pricing Offer to the Company. If
the Company accepts the Re-Pricing Offer, the Parties will (i) set a new Closing
Date as soon as reasonably practicable and (ii) cooperate in good faith for a
period of ten Business Days to negotiate any amendments to this Agreement, the
Ancillary Agreements and the Procedures Manual necessary to implement the terms
of the Re-Pricing Offer.
(e)    If the Company rejects the Re-Pricing Offer or the Parties do not agree
upon amendments necessary to implement the terms of the Re-Pricing Offer within
the time frame set forth in Section 10.03(b), then this Agreement will
immediately terminate.
XI.     MISCELLANEOUS
11.01    Expenses. Except as otherwise expressly set forth herein, each Party
will bear its own costs and expenses incurred in connection with this Agreement
and the Transaction, including all fees of law firms, commercial banks,
investment banks, accountants, public relations firms, experts and consultants.
11.02    Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement among the Parties and supersede any prior
understandings, agreements or representations (whether written or oral) by,
among or between the Parties, written or oral, to the extent they relate in any
way to the subject matter hereof. Notwithstanding the foregoing, (a) the IF
Engagement Letter will not be superseded by this Agreement or the Ancillary
Agreements and (b) nothing in this Agreement will affect the terms or
enforceability of the Group Annuity Contract.
11.03    Amendments and Waivers. No amendment of any provision of this Agreement
or the Ancillary Agreements will be valid unless the same will be in writing and
signed by each Party hereto, except as expressly provided herein. No waiver of
any breach of this Agreement will be construed as an implied amendment or
agreement to amend or modify any provision of this Agreement. No waiver by any
Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, will be valid unless the same will be in
writing and signed by the Party making such waiver, nor will such waiver be
deemed to extend to any prior or

- 52 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent default, misrepresentation or breach of warranty or covenant. No
conditions, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of
this Agreement will be binding unless this Agreement is amended or modified in
writing pursuant to the first sentence of this Section 11.03. Except where a
specific period for action or inaction is provided herein, no delay on the part
of any Party in exercising any right, power or privilege hereunder will operate
as a waiver thereof.
11.04    Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other Parties, and any attempt to do so will be null and void ab initio,
without any effect whatsoever.
11.05    Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing except as expressly provided herein.
Any notice, request, demand, claim or other communication hereunder will be
deemed duly given (a) when delivered personally to the recipient, (b) one
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid), addressed as set forth below, or (c) when
transmitted, if sent by facsimile or electronic mail during normal business
hours (or, if not during normal business hours, then on the next Business Day),
to those indicated below (including the recipient):
If to the Company:    
Motorola Solutions, Inc.
1303 East Algonquin Road
Schaumburg, Illinois 60196
Attention: Treasurer
Facsimile: (847) 576-4768
Email: Robert.Okeef@motorolasolutions.com
and
Motorola Solutions, Inc.
1303 East Algonquin Road
Schaumburg, Illinois 60196
Attention: General Counsel
Facsimile: (847) 576-4688
Email: Mark.Hacker@motorolasolutions.com
With a copy (which will not constitute notice to the Company) to:

- 53 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114-1190
Attention: Peter Izanec
Facsimile: (216) 579-0212
Email: peizanec@jonesday.com
and
Jones Day
51 Louisiana Avenue, N.W.
Washington, D.C. 20001-2113
Attention: Evan Miller
Facsimile: (202) 626-1700
Email: emiller@jonesday.com


If to Insurer or Insurer Parent:    


Prudential Insurance Company of America
200 Wood Avenue South
Iselin, New Jersey 08830
Attention: Margaret G. McDonald
Facsimile: (860) 534-2757
Email: margaret.mcdonald@prudential.com


Prudential Financial, Inc.
280 Trumbull Street
One Commercial Plaza
Hartford, Connecticut 06103
Attention: Phil Waldeck
Facsimile: (860) 534-2614
Email: Phil.Waldeck@prudential.com


With a copy (which will not constitute notice to Insurer or Insurer Parent) to:


Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Nicholas Potter
Alexander Cochran
Facsimile: (212) 909-6836
Email: nfpotter@debevoise.com
arcochra@debevoise.com

- 54 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION


        
If to Independent Fiduciary:    
State Street Global Advisors
One Lincoln Street
Boston, MA 02111
Attention: Denise Sisk, Managing Director
Facsimile: (617) 946-9434
Email:    denise_sisk@ssga.com
With a copy (which will not constitute notice to Independent Fiduciary) to:
K&L Gates LLP
K&L Gates Center
210 Sixth Avenue
Pittsburgh, PA 15222
Attention: Charles R. Smith
Facsimile: (412) 355-6536
Email:     charles.smith@klgates.com
Any Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner set forth in this Section 11.05.
11.06    Governing Law. Except to the extent preempted by applicable Federal
Law, this Agreement will be governed by, and construed in accordance with, the
Laws of the State of New York, without regard to any principles of conflicts of
law thereof that would permit or require the application of the Laws of another
jurisdiction.
11.07    Submission to Jurisdiction; Service of Process.
(a)    Each of the Parties irrevocably and unconditionally submits to the
jurisdiction of any state or federal court, and only federal court if diversity
of Parties exists, sitting in New York County, New York in any Dispute arising
out of or relating to this Agreement or any Ancillary Agreement and agrees that
all claims in respect of such Action may be heard and determined in any such
court. Each Party also agrees not to bring any Action arising out of or relating
to this Agreement or any Ancillary Agreement in any other court. Each of the
Parties irrevocably and unconditionally waives any objection to personal
jurisdiction, venue, and any defense of inconvenient forum to the maintenance
of, any Action so brought and waives any bond, surety or other security that
might be required of any other Party with respect thereto. Any Party may make
service on any other Party by sending or delivering a copy of the process to the
Party to be served at the address and in the manner provided for the giving of
notices in Section

- 55 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

11.05; provided, however, that nothing in this Section 11.07 will affect the
right of any Party to serve legal process in any other manner permitted by Law.
(b)    Notwithstanding anything to the contrary set forth herein, the Parties
acknowledge and agree that in the course of any Action, if the Insurer elects
to, based on the opinion of counsel, produce or otherwise disclose any [ *** ],
to the Company, the Independent Fiduciary or their respective Affiliates or
Representatives (for the avoidance of doubt, nothing herein will obligate the
Insurer or any of its Affiliates or Representatives to make such disclosure),
the Company and the Independent Fiduciary will consent to the filing of, and the
Parties will use their all reasonable efforts to move for and urge the court to
adopt, a protective order implementing terms reasonably satisfactory to the
Insurer to limit the disclosure of [ *** ] and ensure the strictly confidential
treatment thereof, including requiring such [ *** ] to be submitted under seal
and for the return and destruction of such [ *** ] or copies thereof following
the conclusion of any such Action; provided, however, that in no case will the
Company be required to take any steps that would compromise the ability of the
Company to prosecute or defend the Action or otherwise prejudice the Company’s
position (including any restrictions on the ability of Company experts to
review, access and analyze any materials that the Company determines are
relevant to such prosecution or defense); provided, further, that the Company
and the Independent Fiduciary agree that it will not be considered unreasonable
for the Insurer to seek a protective order that prevents disclosure of such
information in such a way that it would be reasonably likely to become available
to competitors of the Insurer or other third parties not involved in any such
Action.
11.08    Waivers of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
11.09    Specific Performance. The Parties agree that irreparable damage would
occur if any of the provisions of this Agreement or the Ancillary Agreements
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, each Party will be entitled to an injunction or
injunctions to prevent breaches of this Agreement or any Ancillary Agreement by
the breaching Party and to enforce specifically the terms and provisions of this
Agreement or any Ancillary Agreement, in addition to any other remedy to which
such Party is entitled at law or in equity. Without limiting the generality of
the foregoing, the Parties acknowledge and agree that the Insurer will be
entitled to enforce specifically the obligations of the Independent Fiduciary
set forth in this Agreement to irrevocably direct the Plan Trustee to act. The
Parties further agree that (a) by seeking the remedies provided for in this
Section 11.09, a Party will not in any respect waive its right to seek any other
form of relief that may be available to such Party under this Agreement or any
Ancillary Agreement (including monetary damages) if the remedies provided for in
this Section

- 56 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

11.09 are not available or otherwise are not granted, and (b) nothing set forth
in this Section 11.09 will require any Party hereto to institute any Action for
(or limit any Party’s right to institute any Action for) specific performance
under this Section 11.09 prior or as a condition to exercising any termination
right under Article X, nor will the commencement of any Action pursuant to this
Section 11.09 or anything set forth in this Section 11.09 restrict or limit any
Party’s right to terminate this Agreement in accordance with the terms of
Article X, or pursue any other remedies under this Agreement that may be
available then or thereafter.
11.10    Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provisions of this Agreement; provided, however, that if any of the material
provisions of this Agreement are held illegal, invalid or unenforceable, this
entire Agreement will be null and void. If any of the provisions of this
Agreement are be held by a court or other tribunal of competent jurisdiction to
be illegal, invalid or unenforceable, such provisions will be limited or
eliminated only to the minimum extent necessary so that this Agreement will
otherwise remain in full force and effect.
11.11    No Third Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any Person other than the Parties and the respective successors
and permitted assigns of the foregoing.
11.12    Counterparts; Facsimile and Electronic Signatures. This Agreement may
be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
This Agreement or any counterpart may be executed and delivered to the
recipients in Section 11.05 by electronic communications by portable document
format (.pdf), each of which will be deemed an original.
11.13    Confidentiality.
(a)    It is understood that each Party has received and will receive
Confidential Information from the other Parties in connection with the
negotiation of this Agreement and the Ancillary Agreements as well as in
previous discussions and interactions involving the matters addressed by this
Agreement and the Ancillary Agreement. Except as set forth herein (including
except as expressly permitted or contemplated by the other provisions of this
Agreement), the Parties will not use the Confidential Information of another
disclosing Party except in connection with the performance of their respective
obligations under this Agreement and will not disclose (and will cause their
respective Representatives, Affiliates, and Affiliates’ Representatives not to
disclose) any Confidential Information received from another Party, or its
Affiliate or Representative, except to such receiving Party’s Representatives,
Affiliates, and Affiliates’ Representatives, who have a need to know and have
agreed to maintain the confidentiality of Confidential Information in accordance
with this Section 11.13. For the avoidance of doubt, this Section 11.13 shall

- 57 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

not prohibit the Company or the Plan from providing the Group Annuity Contract
or an Annuity Certificate to the PBGC.
(b)    Section 11.13(a) will not apply with respect to Confidential Information
that the receiving Party can demonstrate is or was:
(i)    already known to such Party or its Affiliates or Representatives prior to
the confidential disclosure by the disclosing Party or any of its affiliate or
Representative;
(ii)    independently developed by the receiving Party or its Affiliates or
Representatives not in violation or breach of this Agreement or any other
confidentiality obligation to the disclosing Party (such as the Confidentiality
Agreements or any retention agreement with a firm or professional in connection
with this Agreement);
(iii)    already known to the public without breach of confidence by such Party
or any of its Affiliates;
(iv)    received by the receiving Party from a third party without restrictions
on its use in favor of the disclosing Party, whether by Law or Contract; or
(v)    subject to prior compliance with Section 11.13(c), required to be
disclosed pursuant to any applicable Law, stock exchange regulation, regulatory
provision, court order, subpoena or other legal process.
(c)    Section 11.13(a) will not apply from and after the Closing to restrict
the use or disclosure by the Insurer of any Confidential Information related to
Priced Lives, Annuity Payments, or the pricing or underwriting of the Group
Annuity Contract, received from another disclosing Party; provided, however,
that the Insurer will use such Confidential Information only in compliance with
all applicable Laws relating to privacy of personally identifying information.
For the avoidance of doubt, this Section 11.13(c) does not apply to Confidential
Information regarding the Company or the Plan (other than to the extent required
in connection with the Group Annuity Contract).
(d)    Except as otherwise provided in this Agreement, if any Party, its
Representatives, its Affiliates or its Affiliates’ Representatives, receives a
request, subpoena, demand, or order for disclosure or becomes required by Law or
stock exchange rule or regulation to disclose any Confidential Information (a
“Compelled Disclosing Party”), such Compelled Disclosing Party will promptly,
and in no case more than five Business Days following receipt of such a request,
subpoena, demand, or order (so long as it is legally permitted to provide such
notification), notify the other Parties to afford them the opportunity to object
or seek a protective order or other remedy, including a protective order
requiring Confidential Information to be submitted under seal and for the return
and destruction of Confidential Information or copies thereof following the
conclusion of any Action, prior to the disclosure of any such

- 58 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Confidential Information. The Compelled Disclosing Party will, to the extent
permitted by Law, cooperate with the other Party’s or Parties’ efforts to obtain
such protective order, at such other Party’s or Parties’ cost and expense. In
the event that such protective order or other remedy is not sought or obtained,
only that portion of Confidential Information which the Compelled Disclosing
Party in good faith believes is legally required to be provided may be disclosed
and such Compelled Disclosing Party will request that appropriate confidential
treatment will be accorded to such Confidential Information.
(e)    The Parties acknowledge and agree that this Section 11.13 will supersede
the Confidentiality Agreements. Notwithstanding the foregoing, this Section
11.13(e) will not relieve any party from Liability for breaches of the
Confidentiality Agreement that have occurred prior to the date hereof.
11.14    Waiver of Punitive Damages; Amounts Included in Premium Calculations.
To the fullest extent permitted by Law, and notwithstanding any other provision
of this Agreement, none of the Parties will be liable to any other Party for (a)
any punitive or exemplary damages of any nature in respect of matters arising
out of this Agreement, whether arising out of breach of contract, negligence,
tort, strict liability or any other legal or equitable principle, or (b) a claim
for a breach of representation or warranty (i) to the extent the facts
underlying such claim actually resulted in an adjustment made pursuant to
Article II that caused any of the Closing Annuity Premium, Interim Post-Closing
Adjusted Base Annuity Premium, or Final Adjusted Base Annuity Premium to be
different in amount from the Base Annuity Premium, or (ii) in the event any such
breach claim is made by the Insurer or Insurer Parent, to the extent the Insurer
failed to comply with its obligations under Section 2.14(b) or 2.14(c), and had
such compliance occurred it would have resulted in an adjustment to the Closing
Annuity Premium, Interim Post-Closing Adjusted Base Annuity Premium, or Final
Adjusted Base Annuity Premium pursuant to Article II. For the avoidance of
doubt, the foregoing sentence will not preclude recovery of amounts claimed in a
Company Indemnified Claim to the extent that claims for such amounts are subject
to indemnification under this Agreement.
11.15    Intellectual Property. The Insurer is, and the other Parties
acknowledge that the Insurer is, the sole owner of all spreadsheets and
formulas, including the methodologies reflected on the spreadsheets and manuals
(including the Procedures Manual) on the Identified CD-ROM, and that all such
materials constitute Insurer’s valuable and proprietary know how. The foregoing
remains true even with respect to any such materials or know how incorporated or
reproduced in the work product of any arbitrator or staff thereof or any other
professional engaged in connection with this Agreement. The Insurer grants the
Independent Fiduciary, the Company and, pursuant to the applicable engagement
letter, if any, any arbitrator or staff thereof or any other professional
engaged in connection with this Agreement, the limited right to use such
materials solely in connection with the transactions and proceedings
contemplated by this Agreement and the Ancillary Agreements. No party having use
thereof shall have

- 59 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

any rights in connection therein except as specifically granted by the foregoing
sentence.
[Remainder of page intentionally left blank]



- 60 -
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By:   /s/ Margaret McDonald       
   Name: Margaret McDonald 
   Title: VP
 
MOTOROLA SOLUTIONS, INC.






By:   /s/ Robert O’Keef    
   Name: Robert O’Keef 
   Title: CVP & Treasurer
PRUDENTIAL FINANCIAL, INC.






By:   /s/ Scott Kaplan    
   Name: Scott Kaplan 
   Title: Second VP


 
STATE STREET BANK AND TRUST COMPANY, acting solely in its capacity as
independent fiduciary of the Plan




By:/s/ Denise Sisk    
   Name: Denise Sisk Title: Managing Director


 
 





































SCHEDULES

Appendix [2.1(b)] - 61

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedules to that certain Definitive Purchase Agreement (the “DPA”), entered
into as of September 22, 2014 (the “Execution Date”), by and among The
Prudential Insurance Company of America, a New Jersey life insurance company
(the “Insurer”), Prudential Financial, Inc., a New Jersey corporation (“Insurer
Parent”), Motorola Solutions, Inc., a Delaware corporation (the “Company”),
acting solely in a non-fiduciary capacity as the sponsor of the Motorola
Solutions Pension Plan (the “Plan”) and State Street Bank and Trust Company, a
Massachusetts trust company, solely in its capacity as the independent fiduciary
of the Plan with certain authority and responsibility to represent the Plan and
its Plan Participants and Plan Beneficiaries in regard to the transactions set
forth in this Agreement (the “Independent Fiduciary”). The Insurer, Insurer
Parent, the Company and the Independent Fiduciary are referred to collectively
herein as the “Parties.” Capitalized terms used herein but not defined herein
have the meanings set forth in the DPA.

Appendix [2.1(b)] - 62

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(a)
FORM ANNUITY CERTIFICATES
[See attached.]



Schedule 1.01(a) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey






ANNUITY CERTIFICATE        
        




Annuitant:
[NAME]
 
 
Annuitant's Sex and Date of Birth:
[M/F, MM DD, YYYY]
 
 
Annuity Certificate Number:
[XXXX]
 
 
Contractholder:
[Directed Trustee of Clear Water, Inc. Pension Plan]
 
 
Name of Plan:
[Clear Water, Inc. Pension Plan]
 
 
Group Annuity Contract Number:
[GA-XXXX]
 
 
Form of Annuity:
Immediate Life Annuity
 
 
Initial Monthly Payment Amount:
$ XX
 
 
Date of First Payment:
January 1, 2015
 
 












[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE

Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract").


Definitions & References:


Capitalized terms in this Certificate which are in italics are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. "You" and "your" means the "Annuitant." "We," "us" and "our" means
Prudential. "Payee" means the Annuitant and anyone else with an existing or
future right to receive payments under this Annuity. “Representative” means,
with respect to a Payee, an individual or entity that has been duly appointed in
accordance with the Contract to represent the Payee, such as a guardian.
 
Payment Terms:


Starting on the "Date of First Payment," we will make monthly payments to you in
the "Initial Monthly Payment Amount." We will continue to pay this amount to you
on the first day of each calendar month thereafter for the remainder of your
life. We will make the final payment on the first day of the calendar month in
which you die.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee’s Representative.


Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.


Correspondence:


Mail any notices and forms postage paid to the current notice address. The
current notice address is:


The Prudential Insurance Company of America
P.O. Box 5370
Scranton, PA 18505-5370

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


To contact us by telephone, please call 1-800- 621-1089.


Assignment:


Payments under the Annuity are for the exclusive benefit of the Payee receiving
the payment. To the full extent permitted by law and the Contract, Annuity
payments are not subject to legal process for the claims of creditors of anyone.
Payees may not assign, forfeit or transfer this Annuity. Also, Payees may not
use a Representative to do the same.
Back Payments:


If the Date of First Payment is before we make our first payment to you, our
first payment to you will include all prior monthly payments owed to you but not
previously paid by us. Our first payment to a Payee other than you will also
include all prior monthly payments owed but not previously paid by us. This
delay may occur while we wait for required information from the Payee, such as a
death certificate.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements, Overpayments and Underpayments:


If it is determined that there is an error with respect to your date of birth,
date of death or sex, then we will have neither the right to reduce your payment
below, nor the obligation to increase the Annuity payment above, that which was
calculated using the information concerning date of birth, date of death and sex
contained in the Contract.


If it is determined that there is an error not relating to your date of birth,
date of death, or sex, then we will increase or decrease the Annuity payment to
equal the amount that could have been purchased for you using the portion of the
Contract purchase price allocated to your benefit, assuming that such error had
not occurred. In addition to changing the amount of Annuity payments, the
adjustments made pursuant to this section may change other important terms of
payment. For example, a change may be made to your Form of Annuity or the
identity of a contingent annuitant,

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE

if any. Annuity payment adjustments may also be made to ensure continued
compliance with applicable law.


If we overpay you or any other Payee due to an error not relating to your date
of birth, date of death, or sex, we may recover the overpaid amounts by
deducting them from future payments or by other reasonable and lawful means. For
Payees receiving funds by direct deposit, we may recover overpayments by
reversing a direct deposit or by obtaining a transfer of funds from the account
to which the overpayment was deposited. If we underpay you or any other Payee
due to an error not relating to your date of birth, date of death, or sex, we
will pay what we owe with the next monthly payment following correction of our
records.


Supplemental Information:


We may require a Payee to provide certain information not previously supplied.
This information may include copies of signed election forms and signed spousal
consent forms (where legally required). We are not obligated to make any payment
that is in any way dependent upon such information, unless and until we receive
all information reasonably necessary to fulfill our obligation.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Certificate Errors:


Please review this Certificate carefully and notify us promptly if you feel any
information is incorrect. We are not bound by any incorrect information in this
Certificate, nor are we bound by any other errors in this Certificate if clearly
inconsistent with the terms of the Contract. We may instead continue to comply
with the terms of the Contract as if the Certificate initially had been
correctly issued. We may issue a corrected Certificate in the same manner the
original Certificate was issued, but we will clearly indicate on the face of the
new Certificate that it is a "CORRECTED AND REISSUED" Certificate (or other
words to that effect).


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations.


Each Payee has the right to enforce all provisions of the Contract, and may, by
the Payee’s sole choice, enforce them solely against Prudential, its successors
and assigns, and not against any other person, including the Plan, Plan sponsor,
Contractholder or any affiliate thereof. You may obtain a copy of the Contract
by submitting a request to the address provided in the “Correspondence” section
above.


If the Contract and this Certificate conflict, the Contract controls. This is
true even in places where this Certificate does not explicitly refer to the
Contract.

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE





THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE        
        
Annuitant:
[NAME]
 
 
Annuitant's Sex and Date of Birth:
[M/F, MM DD, YYYY]
 
 
Annuity Certificate Number:
[XXXX]
 
 
Contractholder:
[Directed Trustee of the Clear Water, Inc. Pension Plan[
 
 
Name of Plan:
[Clear Water, Inc. Pension Plan]
 
 
Group Annuity Contract Number:
[GA-XXXX]
 
 
Form of Annuity:
Immediate Joint and Survivor Life Annuity
 
 
Initial Monthly Payment Amount:
$ XX
 
 
Date of First Payment:
January 1, 2015
 
 
Contingent Annuitant:
 
 
 
Contingent Annuitant's Sex and Date of Birth:
 
 
 
Dollar Amount Payable to Contingent Annuitant:
$
 
 








[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE

Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract").


Definitions & References:


Capitalized terms in this Certificate which are in italics are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. "You" and "your" means the "Annuitant." "We," "us" and "our" means
Prudential. "Payee" means the Annuitant and anyone else with an existing or
future right to receive payments under this Annuity. “Representative” means,
with respect to a Payee, an individual or entity that has been duly appointed in
accordance with the Contract to represent the Payee, such as a guardian.


Payment Terms:


Starting on the "Date of First Payment," we will make monthly payments to you in
the "Initial Monthly Payment Amount." We will continue to pay this amount to you
on the first day of each calendar month thereafter for the remainder of your
life. If the Contingent Annuitant dies before you or in the same calendar month
you die, we will make the final payment on the first day of the calendar month
in which you die.


If the Contingent Annuitant is still alive on the first day of the calendar
month immediately following your death, then, starting on that date, we will
make monthly payments to the Contingent Annuitant in the “Dollar Amount Payable
to Contingent Annuitant.” We will continue paying this same amount to the
Contingent Annuitant on the first day of each calendar month thereafter while
the Contingent Annuitant is alive. We will make the final payment on the first
day of the calendar month in which the Contingent Annuitant dies.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee’s Representative.


Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE

Correspondence:


Mail any notices and forms postage paid to the current notice address. The
current notice address is:


The Prudential Insurance Company of America
P.O. Box 5370
Scranton, PA 18505-5370
Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


To contact us by telephone, please call 1-800- 621-1089.


Assignment:


Payments under the Annuity are for the exclusive benefit of the Payee receiving
the payment. To the full extent permitted by law and the Contract, Annuity
payments are not subject to legal process for the claims of creditors of anyone.
Payees may not assign, forfeit or transfer this Annuity. Also, Payees may not
use a Representative to do the same.


Back Payments:


If the Date of First Payment is before we make our first payment to you, our
first payment to you will include all prior monthly payments owed to you but not
previously paid by us. Our first payment to a Payee other than you will also
include all prior monthly payments owed but not previously paid by us. This
delay may occur while we wait for required information from the Payee, such as a
death certificate.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements, Overpayments and Underpayments:


If it is determined that there is an error with respect to your date of birth,
date of death or sex, then we will have neither the right to reduce your payment
below, nor the obligation to increase the Annuity

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE

payment above, that which was calculated using the information concerning date
of birth, date of death and sex contained in the Contract.


If it is determined that there is an error not relating to your date of birth,
date of death, or sex, then we will increase or decrease the Annuity payment to
equal the amount that could have been purchased for you using the portion of the
Contract purchase price allocated to your benefit, assuming that such error had
not occurred. In addition to changing the amount of Annuity payments, the
adjustments made pursuant to this section may change other important terms of
payment. For example, a change may be made to your Form of Annuity or the
identity of a contingent annuitant, if any. Annuity payment adjustments may also
be made to ensure continued compliance with applicable law.


If we overpay you or any other Payee due to an error not relating to your date
of birth, date of death, or sex, we may recover the overpaid amounts by
deducting them from future payments or by other reasonable and lawful means. For
Payees receiving funds by direct deposit, we may recover overpayments by
reversing a direct deposit or by obtaining a transfer of funds from the account
to which the overpayment was deposited. If we underpay you or any other Payee
due to an error not relating to your date of birth, date of death, or sex, we
will pay what we owe with the next monthly payment following correction of our
records.


Supplemental Information:


We may require a Payee to provide certain information not previously supplied.
This information may include copies of signed election forms and signed spousal
consent forms (where legally required). We are not obligated to make any payment
that is in any way dependent upon such information, unless and until we receive
all information reasonably necessary to fulfill our obligation.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Certificate Errors:


Please review this Certificate carefully and notify us promptly if you feel any
information is incorrect. We are not bound by any incorrect information in this
Certificate, nor are we bound by any other errors in this Certificate if clearly
inconsistent with the terms of the Contract. We may instead continue to comply
with the terms of the Contract as if the Certificate initially had been
correctly issued. We may issue a corrected Certificate in the same manner the
original Certificate was issued, but we will clearly indicate on the face of the
new Certificate that it is a "CORRECTED AND REISSUED" Certificate (or other
words to that effect).


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations.


Each Payee has the right to enforce all provisions of the Contract, and may, by
the Payee’s sole choice, enforce them solely against Prudential, its successors
and assigns, and not against any other person, including the Plan, Plan sponsor,
Contractholder or any affiliate thereof. You may obtain a copy of the Contract
by submitting a request to the address provided in the “Correspondence” section
above.

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



If the Contract and this Certificate conflict, the Contract controls. This is
true even in places where this Certificate does not explicitly refer to the
Contract.





[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE





THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE        
        
Annuitant:
[NAME]
 
 
Annuitant's Sex and Date of Birth:
[M/F, MM DD, YYYY]
 
 
Annuity Certificate Number:
[XXXX]
 
 
Contractholder:
[Directed Trustee of the Clear Water, Inc. Pension Plan]
 
 
Name of Plan:
[Clear Water, Inc. Pension Plan]
 
 
Group Annuity Contract Number:
GA-XXXX
 
 
Form of Annuity:
Immediate Joint and Survivor Life Annuity with Refund Death Benefit
 
 
Initial Monthly Payment Amount:
$ XX
 
 
Date of First Payment:
January 1, 2015
 
 
Contingent Annuitant:
 
 
 
Contingent Annuitant's Sex and Date of Birth:
 
 
 
Dollar Amount Payable to Contingent Annuitant:
$
 
 
Maximum Death Benefit Amount
$
 
 
Beneficiary(ies), including ownership shares if more than one:
     










[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract").


Definitions & References:


Capitalized terms in this Certificate which are in italics are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. "You" and "your" means the "Annuitant." "We," "us" and "our" means
Prudential. "Payee" means the Annuitant and anyone else with an existing or
future right to receive payments under this Annuity. “Representative” means,
with respect to a Payee, an individual or entity that has been duly appointed in
accordance with the Contract to represent the Payee, such as a guardian.


Payment Terms:


Starting on the "Date of First Payment," we will make monthly payments to you in
the "Initial Monthly Payment Amount." We will continue to pay this amount to you
on the first day of each calendar month thereafter for the remainder of your
life. If the Contingent Annuitant dies before you or in the same calendar month
you die, we will make the final payment on the first day of the calendar month
in which you die.


If the Contingent Annuitant is still alive on the first day of the calendar
month immediately following your death, then, starting on that date, we will
make monthly payments to the Contingent Annuitant in the “Dollar Amount Payable
to Contingent Annuitant.” We will continue paying this same amount to the
Contingent Annuitant on the first day of each calendar month thereafter while
the Contingent Annuitant is alive. We will make the final payment on the first
day of the calendar month in which the Contingent Annuitant dies.


If you die before we have made total monthly payments at least equal to the
"Maximum Death Benefit Amount," then we will make a single payment to your
designated Beneficiary(ies). This single payment will be equal to the difference
between the Maximum Death Benefit Amount and the total amount of monthly
payments we previously made. After that single payment, no further payments will
be made.


When you die, if we have no record of a beneficiary designation, then the single
payment due under the Contract to your Beneficiary(ies) will be made in the
following priority: (i) to your surviving spouse, or if there be none surviving;
(ii) to your surviving children, in equal shares, or if there be none surviving;
(iii) to your father and mother, in equal shares if both are surviving, or if
only one is surviving, to the one surviving, or if neither is surviving; (iv) to
your estate.
Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee’s Representative.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.


Correspondence:


Mail any notices and forms postage paid to the current notice address. The
current notice address is:


The Prudential Insurance Company of America
P.O. Box 5370
Scranton, PA 18505-5370


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


To contact us by telephone, please call 1-800- 621-1089.


Beneficiaries:


You may change beneficiaries. Selections and changes of beneficiaries must be
made on a form ("Beneficiary Form") we supply or find acceptable. Beneficiary
Forms must be delivered to Prudential as described above under "Correspondence."
Selections and changes must comply with all applicable laws, including those
relating to spousal waivers. Unless required by law or the Plan, we will not
require any existing beneficiary to consent to a change of beneficiaries.


Beneficiary selection and changes usually take effect when entered upon our
records. However, we may choose to honor a selection or change when first
received. Unless otherwise indicated on the beneficiary designation or change
form, the interest of any beneficiary who dies before you ceases altogether.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Assignment:


Payments under the Annuity are for the exclusive benefit of the Payee receiving
the payment. To the full extent permitted by law and the Contract, Annuity
payments are not subject to legal process for the claims of creditors of anyone.
Payees may not assign, forfeit or transfer this Annuity. Also, Payees may not
use a Representative to do the same.


Back Payments:


If the Date of First Payment is before we make our first payment to you, our
first payment to you will include all prior monthly payments owed to you but not
previously paid by us. Our first payment to a Payee other than you will also
include all prior monthly payments owed but not previously paid by us. This
delay may occur while we wait for required information from the Payee, such as a
death certificate.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements, Overpayments and Underpayments:


If it is determined that there is an error with respect to your date of birth,
date of death or sex, then we will have neither the right to reduce your payment
below, nor the obligation to increase the Annuity payment above, that which was
calculated using the information concerning date of birth, date of death and sex
contained in the Contract.


If it is determined that there is an error not relating to your date of birth,
date of death, or sex, then we will increase or decrease the Annuity payment to
equal the amount that could have been purchased for you using the portion of the
Contract purchase price allocated to your benefit, assuming that such error had
not occurred. In addition to changing the amount of Annuity payments, the
adjustments made pursuant to this section may change other important terms of
payment. For example, a change may be made to your Form of Annuity or the
identity of a contingent annuitant, if any. Annuity payment adjustments may also
be made to ensure continued compliance with applicable law.


If we overpay you or any other Payee due to an error not relating to your date
of birth, date of death, or sex, we may recover the overpaid amounts by
deducting them from future payments or by other reasonable and lawful means. For
Payees receiving funds by direct deposit, we may recover overpayments by
reversing a direct deposit or by obtaining a transfer of funds from the account
to which the overpayment was deposited. If we underpay you or any other Payee
due to an error not

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



relating to your date of birth, date of death, or sex, we will pay what we owe
with the next monthly payment following correction of our records.


Supplemental Information:


We may require a Payee to provide certain information not previously supplied.
This information may include copies of signed election forms and signed spousal
consent forms (where legally required). We are not obligated to make any payment
that is in any way dependent upon such information, unless and until we receive
all information reasonably necessary to fulfill our obligation.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Certificate Errors:


Please review this Certificate carefully and notify us promptly if you feel any
information is incorrect. We are not bound by any incorrect information in this
Certificate, nor are we bound by any other errors in this Certificate if clearly
inconsistent with the terms of the Contract. We may instead continue to comply
with the terms of the Contract as if the Certificate initially had been
correctly issued. We may issue a corrected Certificate in the same manner the
original Certificate was issued, but we will clearly indicate on the face of the
new Certificate that it is a "CORRECTED AND REISSUED" Certificate (or other
words to that effect).


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations.


Each Payee has the right to enforce all provisions of the Contract, and may, by
the Payee’s sole choice, enforce them solely against Prudential, its successors
and assigns, and not against any other person, including the Plan, Plan sponsor,
Contractholder or any affiliate thereof. You may obtain a copy of the Contract
by submitting a request to the address provided in the “Correspondence” section
above.


If the Contract and this Certificate conflict, the Contract controls. This is
true even in places where this Certificate does not explicitly refer to the
Contract.





[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE





THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE    


    
        
Annuitant:
[NAME]
 
 
Annuitant's Sex and Date of Birth:
[M/F, MM DD, YYYY]
 
 
Annuity Certificate Number:
[XXXX]
 
 
Contractholder:
[Directed Trustee of the Clear Water, Inc. Pension Plan]
 
 
Name of Plan:
[Clear Water, Inc. Pension Plan]
 
 
Group Annuity Contract Number:
[GA-XXXX]
 
 
Form of Annuity:
Immediate Life Annuity - Period Certain
 
 
Initial Monthly Payment Amount:
$ XX
 
 
Date of First Payment:
January 1, 2015
 
 
Number of Guaranteed Monthly Payments:
 
 
 
Beneficiary(ies), including ownership shares if more than one:
 
 
 








[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract").


Definitions & References:


Capitalized terms in this Certificate which are in italics are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. "You" and "your" means the "Annuitant." "We," "us" and "our" means
Prudential. "Payee" means the Annuitant and anyone else with an existing or
future right to receive payments under this Annuity “Representative” means, with
respect to a Payee, an individual or entity that has been duly appointed in
accordance with the Contract to represent the Payee, such as a guardian.


Payment Terms:


Starting on the "Date of First Payment," we will make monthly payments to you in
the "Initial Monthly Payment Amount." We will continue to pay this amount to you
on the first day of each calendar month thereafter for the remainder of your
life.


We will make the final payment on the first day of the calendar month in which
you die, if we have made at least the “Number of Guaranteed Monthly Payments” by
then. If you die before we have made at least the Number of Guaranteed Monthly
Payments, we will continue to make monthly payments in the Initial Monthly
Payment Amount to your designated Beneficiary(ies). Your designated
Beneficiary(ies) will continue receiving monthly payments until the number of
our payments to you and your designated Beneficiary(ies) together equal the
Number of Guaranteed Monthly Payments.


If you die after your Beneficiary, and before you have received the number of
payments to which you are entitled, Prudential will pay to your estate the
“present value” of the remaining monthly payments, as described below.


If you die before your Beneficiary, and the Beneficiary dies before receiving
the number of payments to which he/she is entitled, Prudential will pay to the
estate of such Beneficiary the “present value” of the Beneficiary’s remaining
monthly payments, as described below.


The “present value” of remaining payments, as of any date of determination,
means the single sum equivalent to the present value of such payments using the
applicable interest rate set forth in the Contract as in effect for the month of
October preceding the calendar year in which the lump sum payment is calculated
and paid.


If any remaining payments are payable to one or more Beneficiaries, and the
monthly amount of the payments is less than $50, then Prudential may change the
frequency of payments to quarterly, semi-annually, or annually, so long as the
payments are made in advance of the otherwise applicable due date for such
payments.





[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Under the circumstances described in this Certificate and in the Contract, only
a Beneficiary(ies) or an estate may receive a single “present value” payment
instead of future monthly payments payable under the Annuity.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee’s Representative.


Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.


Correspondence:


Mail any notices and forms postage paid to the current notice address. The
current notice address is:


The Prudential Insurance Company of America
P.O. Box 5370
Scranton, PA 18505-5370


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


To contact us by telephone, please call 1-800- 621-1089.


Beneficiaries:


You may change beneficiaries as described below. Selections and changes of
beneficiaries must be made on a form ("Beneficiary Form") we supply or find
acceptable. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing beneficiary to consent to a change of
beneficiaries.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Beneficiary selection and changes usually take effect when entered upon our
records. However, we may choose to honor a selection or change when first
received. Unless otherwise indicated on the beneficiary designation or change
form, the interest of any beneficiary who dies before you ceases altogether.


Assignment:


Payments under the Annuity are for the exclusive benefit of the Payee receiving
the payment. To the full extent permitted by law and the Contract, Annuity
payments are not subject to legal process for the claims of creditors of anyone.
Payees may not assign, forfeit or transfer this Annuity. Also, Payees may not
use a Representative to do the same.
  
Back Payments:


If the Date of First Payment is before we make our first payment to you, our
first payment to you will include all prior monthly payments owed to you but not
previously paid by us. Our first payment to a Payee other than you will also
include all prior monthly payments owed but not previously paid by us. This
delay may occur while we wait for required information from the Payee, such as a
death certificate.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements, Overpayments and Underpayments:


If it is determined that there is an error with respect to your date of birth,
date of death or sex, then we will have neither the right to reduce your payment
below, nor the obligation to increase the Annuity payment above, that which was
calculated using the information concerning date of birth, date of death and sex
contained in the Contract.


If it is determined that there is an error not relating to your date of birth,
date of death, or sex, then we will increase or decrease the Annuity payment to
equal the amount that could have been purchased for you using the portion of the
Contract purchase price allocated to your benefit, assuming that such error had
not occurred. In addition to changing the amount of Annuity payments, the
adjustments made pursuant to this section may change other important terms of
payment. For example, a change may be made to your Form of Annuity or the
identity of a contingent annuitant, if any. Annuity payment adjustments may also
be made to ensure continued compliance with applicable law.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



If we overpay you or any other Payee due to an error not relating to your date
of birth, date of death, or sex, we may recover the overpaid amounts by
deducting them from future payments or by other reasonable and lawful means. For
Payees receiving funds by direct deposit, we may recover overpayments by
reversing a direct deposit or by obtaining a transfer of funds from the account
to which the overpayment was deposited. If we underpay you or any other Payee
due to an error not relating to your date of birth, date of death, or sex, we
will pay what we owe with the next monthly payment following correction of our
records.


Supplemental Information:


We may require a Payee to provide certain information not previously supplied.
This information may include copies of signed election forms and signed spousal
consent forms (where legally required). We are not obligated to make any payment
that is in any way dependent upon such information, unless and until we receive
all information reasonably necessary to fulfill our obligation.




As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Certificate Errors:


Please review this Certificate carefully and notify us promptly if you feel any
information is incorrect. We are not bound by any incorrect information in this
Certificate, nor are we bound by any other errors in this Certificate if clearly
inconsistent with the terms of the Contract. We may instead continue to comply
with the terms of the Contract as if the Certificate initially had been
correctly issued. We may issue a corrected Certificate in the same manner the
original Certificate was issued, but we will clearly indicate on the face of the
new Certificate that it is a "CORRECTED AND REISSUED" Certificate (or other
words to that effect).


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations.


Each Payee has the right to enforce all provisions of the Contract, and may, by
the Payee’s sole choice, enforce them solely against Prudential, its successors
and assigns, and not against any other person, including the Plan, Plan sponsor,
Contractholder or any affiliate thereof. You may obtain a copy of the Contract
by submitting a request to the address provided in the “Correspondence” section
above.


If the Contract and this Certificate conflict, the Contract controls. This is
true even in places where this Certificate does not explicitly refer to the
Contract.







[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE





THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE    


    
        
Annuitant:
[NAME]
 
 
Annuitant's Sex and Date of Birth:
[M/F, MM DD, YYYY]
 
 
Annuity Certificate Number:
[XXXX]
 
 
Contractholder:
[Directed Trustee of the Clear Water, Inc. Pension Plan]
 
 
Name of Plan:
[Clear Water, Inc. Pension Plan]
 
 
Group Annuity Contract Number:
[GA-XXXX]
 
 
Form of Annuity:
Immediate Period Certain Only Annuity
 
 
Initial Monthly Payment Amount:
$ XX
 
 
Date of First Payment:
January 1, 2015
 
 
Number of Guaranteed Monthly Payments:
 
 
 
 
 
 
 








[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract").


Definitions & References:


Capitalized terms in this Certificate which are in italics are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. "You" and "your" means the "Annuitant." "We," "us" and "our" means
Prudential. "Payee" means the Annuitant and anyone else with an existing or
future right to receive payments under this Annuity. “Representative” means,
with respect to a Payee, an individual or entity that has been duly appointed in
accordance with the Contract to represent the Payee, such as a guardian.
  
Payment Terms:


Starting on the "Date of First Payment," we will make monthly payments to you in
the "Initial Monthly Payment Amount." We will continue to pay this amount to you
on the first day of each calendar month thereafter until we have made the
“Number of Guaranteed Monthly Payments.”


If you die before we have made the Number of Guaranteed Monthly Payments,
Prudential will pay to your estate the “present value” of the remaining monthly
payments, as described below.


The “present value” of remaining payments, as of any date of determination,
means the single sum equivalent to the present value of such payments using the
applicable interest rate set forth in the Contract as in effect for the month of
October preceding the calendar year in which the lump sum payment is calculated
and paid.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee’s Representative.


Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Correspondence:


Mail any notices and forms postage paid to the current notice address. The
current notice address is:


The Prudential Insurance Company of America
P.O. Box 5370
Scranton, PA 18505-5370


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


To contact us by telephone, please call 1-800- 621-1089.


Assignment:


Payments under the Annuity are for the exclusive benefit of the Payee receiving
the payment. To the full extent permitted by law and the Contract, Annuity
payments are not subject to legal process for the claims of creditors of anyone.
Payees may not assign, forfeit or transfer this Annuity. Also, Payees may not
use a Representative to do the same.
  
Back Payments:


If the Date of First Payment is before we make our first payment to you, our
first payment to you will include all prior monthly payments owed to you but not
previously paid by us. Our first payment to a Payee other than you will also
include all prior monthly payments owed but not previously paid by us. This
delay may occur while we wait for required information from the Payee, such as a
death certificate.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.




Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Misstatements, Overpayments and Underpayments:


If it is determined that there is an error with respect to your date of birth,
date of death or sex, then we will have neither the right to reduce your payment
below, nor the obligation to increase the Annuity payment above, that which was
calculated using the information concerning date of birth, date of death and sex
contained in the Contract.


If it is determined that there is an error not relating to your date of birth,
date of death, or sex, then we will increase or decrease the Annuity payment to
equal the amount that could have been purchased for you using the portion of the
Contract purchase price allocated to your benefit, assuming that such error had
not occurred. In addition to changing the amount of Annuity payments, the
adjustments made pursuant to this section may change other important terms of
payment. For example, a change may be made to your Form of Annuity or the
identity of a contingent annuitant, if any. Annuity payment adjustments may also
be made to ensure continued compliance with applicable law.


If we overpay you or any other Payee due to an error not relating to your date
of birth, date of death, or sex, we may recover the overpaid amounts by
deducting them from future payments or by other reasonable and lawful means. For
Payees receiving funds by direct deposit, we may recover overpayments by
reversing a direct deposit or by obtaining a transfer of funds from the account
to which the overpayment was deposited. If we underpay you or any other Payee
due to an error not relating to your date of birth, date of death, or sex, we
will pay what we owe with the next monthly payment following correction of our
records.


Supplemental Information:


We may require a Payee to provide certain information not previously supplied.
This information may include copies of signed election forms and signed spousal
consent forms (where legally required). We are not obligated to make any payment
that is in any way dependent upon such information, unless and until we receive
all information reasonably necessary to fulfill our obligation.




As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Certificate Errors:


Please review this Certificate carefully and notify us promptly if you feel any
information is incorrect. We are not bound by any incorrect information in this
Certificate, nor are we bound by any other errors in this Certificate if clearly
inconsistent with the terms of the Contract. We may instead continue to comply
with the terms of the Contract as if the Certificate initially had been
correctly issued. We may issue a corrected Certificate in the same manner the
original Certificate was issued, but we will clearly indicate on the face of the
new Certificate that it is a "CORRECTED AND REISSUED" Certificate (or other
words to that effect).


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION
SPECIMEN CERTIFICATE



Each Payee has the right to enforce all provisions of the Contract, and may, by
the Payee’s sole choice, enforce them solely against Prudential, its successors
and assigns, and not against any other person, including the Plan, Plan sponsor,
Contractholder or any affiliate thereof. You may obtain a copy of the Contract
by submitting a request to the address provided in the “Correspondence” section
above.


If the Contract and this Certificate conflict, the Contract controls. This is
true even in places where this Certificate does not explicitly refer to the
Contract.

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(b)
Date: [     ]


FORM OF ASSET STATEMENT
Fixed Income Assets


CUSIP
ISIN
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT VALUE
(AS OF MM/DD/YY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 
 














Schedule 1.01(b) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(c)
ASSET TRANSFER INSTRUMENT
This Schedule 1.01(c) sets forth a form of Bill of Sale pursuant to which the
Plan Trustee will transfer the Public Bonds contained on the Closing Asset
Statement to the Insurer on the Closing Date.
Form of Bill of Sale
This BILL OF SALE (this “Bill of Sale”), dated as of [●], [2014], with effect
from 12:01 a.m. eastern daylight time on [●], [2014], is entered into between
The Prudential Insurance Company of America, a life insurance company (the
“Insurer”), and The Northern Trust Company (the “Plan Trustee”), not
individually, but solely in its capacity as trustee for the Plan and acting
solely in its capacity as the directed trustee of the Motorola Solutions Pension
Plan Trust (the “Plan Trust”).  Capitalized terms used herein and not herein
defined shall derive their meaning from Section 1.01 of the DPA (as defined
below).
WHEREAS, the Insurer, Insurer Parent, the Company and the Independent Fiduciary
have entered into a Definitive Purchase Agreement, dated as of September [22],
2014 (the “DPA”), pursuant to which the Insurer has agreed to issue to the
Company, acting solely in a non-fiduciary capacity as the sponsor of the Plan,
the Group Annuity Contract in exchange for payment from the Plan Trustee of the
Closing Annuity Premium, which payment will be satisfied in whole or in part by
the Plan Trustee’s transfer of the Transferred Assets to the Insurer; and
WHEREAS, the Plan Trustee and the Insurer desire to execute this Bill of Sale to
evidence the assignment and transfer of the Public Bonds that comprise a
[subset] of the Transferred Assets, from the Plan Trustee to the Insurer.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and in the DPA and Group Annuity Contract, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Bill of Sale agree as follows:
1.    Sale of Specified Assets. Effective as of 12:01 a.m. eastern daylight time
on [●], [2014], the Plan Trustee hereby does assign, transfer and deliver
(“Transfer”), on behalf of the Plan Trust, to the Insurer and its successors and
permitted assigns all rights, title and interests of the Plan Trust, in and to
each of the securities set forth on Schedule 1 hereto (collectively, the
“Specified Assets”) in accordance with Section 2.

Schedule 1.01(c) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

2.    Separate Account. The Transfer of the Specified Assets as described in
Section 1 shall be effected by the Transfer of the Specified Assets from the
Plan Trust to the Guaranteed Separate Account.
3.    Assumption of Liabilities. Effective as of 12:01 a.m. eastern daylight
time on [●], [2014], the Insurer shall assume all investment risk relating to
the ownership of any Specified Asset.
4.    Additional Actions. The Plan Trustee shall promptly give all notices that
are required, under applicable Law and the terms of each Specified Asset, in
connection with the sale, assignment and transfer of the Specified Assets. The
Plan Trustee and the Insurer shall promptly execute, deliver, record or file any
and all releases, affidavits, waivers, notices or other documents that any other
party hereto may reasonably request in order to implement the Transfer of the
Specified Assets to the Insurer.
5.    Miscellaneous. Sections 11.02, 11.03, 11.04, 11.06, 11.07, 11.08, 11.09,
11.10, 11.11, 11.12 and 11.14 of the DPA are incorporated hereby by reference,
mutatis mutandis.
6.    Headings. Section headings used herein are for convenience and reference
only, are not part of this Bill of Sale and shall not affect the construction
of, or be taken into consideration in interpreting, this Bill of Sale.
[Remainder of Page Intentionally Left Blank]

Schedule 1.01(c) - 2

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the date
first written above.
THE NORTHERN TRUST COMPANY
By:_________________________________
Name:
Title:


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:_________________________________
Name:
Title:

Schedule 1.01(c) - 3

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1 to the Bill of Sale



Schedule 1.01(c) - 4

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(d)
[ *** ] CALCULATION
For purposes of calculating the Current Funded Status, the [ *** ] of Both Plans
will determined as follows:


[ *** ]







Schedule 1.01(d) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(e)
GROUP ANNUITY CONTRACT
[See attached.]

Schedule 1.01(e) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

[dparedactiondraftsign_image1.jpg]
The Prudential Insurance Company of America
Newark, New Jersey
Contract-Holder:
[Directed Trustee of the Clear Water, Inc. Pension Plan]
Plan:
[Clear Water, Inc. Pension Plan]
 
Group Annuity Contract No.: [GA-XXXX]
Jurisdiction: ILLINOIS
 
Effective Date: [ *** ]
Contribution Amount as of Effective Date: [$XXX,XXX]
[Contribution Adjustment Amount as of [ *** ]: $XXX,XXX]
[Total Contribution Amount as of [ *** ]: $XXX,XXX]
 
Pages Attached: [1-17, Cash and Transferred Assets Exhibit, Cash and Transferred
Assets Exhibit Supplement, and Annuity Exhibits]
 
[Directed Trustee of Clear Water, Inc. Pension Plan]


THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA 
200 Wood Avenue South 
Iselin, New Jersey 08830
1-800-621-1089
By: __________________________________ 
   [Title: ] 

Date:


 
__________________________________
Chairman and Chief Executive Officer 

__________________________________
Secretary
Attest: ____________________________
Date:

Name of the Insurance Producer: The Prudential Insurance Company of America
Single-Premium Non-Participating Group Annuity Contract [ *** ], as provided
herein, and providing for an irrevocable commitment to make Annuity Payments,
subject to the provisions of this Contract. The Annuity Payments hereunder do
not vary based on any gains or losses of the assets allocated to the Separate
Account or the General Account.



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

TABLE OF CONTENTS
PROVISION I
DEFINITIONS, SEPARATE ACCOUNT OPERATION AND TERMINATION OF CONTRACT    1

1.1
Definitions    1

1.2
[ *** ]    4

1.3
Agreement to Make Annuity Payments; Associated Withdrawals from the Separate
Account    5

1.4
The Separate Account that Supports this Contract    5

1.5
Investments Held in Separate Account    5

1.6
Insulation of Separate Account Assets    6

1.7
Expenses; Establishing Reserves; Withdrawal of Assets from the Separate
Account    6

1.8
Process for Making Annuity Payments    7

1.9
Persons Entitled to Enforce this Contract    7

1.10
Termination of Contract    8

1.11
Small Account Conversion    8

PROVISION II
PAYMENT TERMS AND CONDITIONS FOR FORMS OF ANNUITIES    9

2.1
Covered Lives, Contingent Lives, and Beneficiaries    9

2.2
Annuity Forms    9

2.3
No Assignment by Covered Lives and Contingent Lives    10

2.4
Proof of Continued Existence for Life Annuities; Escheatment    10

2.5
Misstatements    11

2.6
Concerning Designations    12

2.7
Concerning Qualified Domestic Relations Orders    13

2.8
Payments to Representatives    13

2.9
Certificates    13

PROVISION III
GENERAL TERMS    14

3.1
Communications    14

3.2
Currency; Payments    14

3.3
Reliance on Records; Correction of Errors    14

3.4
Contract-Holder    15

3.5
No Implied Waiver    15

3.6
Changes    15

3.7
Consideration; Entire Contract – Construction    16

3.8
Third Party Beneficiaries    16

3.9
Assignment, Transfer, Reinsurance and Novation    17



CASH AND TRANSFERRED ASSETS EXHIBIT
[CASH AND TRANSFERRED ASSETS EXHIBIT SUPPLEMENT]

ANNUITY EXHIBITS



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Provision IDefinitions, Separate Account Operation and Termination of Contract
1.1
Definitions

In addition to other capitalized terms defined in this Contract, the following
capitalized terms shall have the meanings indicated, which definitions shall
control in the event a term is also defined in the Annuity Exhibits:
“Aggregate Monthly Payment” means, for each month, the total amount of Annuity
Payments payable in respect of all Covered Lives (and, if applicable, Contingent
Lives and Beneficiaries) for such month, subject to adjustment as provided in
this Contract.
“Amendment Date” means, with respect to an amendment of this Contract, the date
specified as such on the Cover Page of this Contract, as amended.
“Annuity Exhibits” means the Annuity Exhibits attached hereto on the Effective
Date, as amended and supplemented pursuant hereto.
“Annuity Commencement Date” means the date the Annuity Payments commence in
respect of a Covered Life and, if applicable, Contingent Life and Beneficiary,
which is specified on the Annuity Exhibits.
“Annuity Forms” means the forms of annuities described in Section 2.2.
“Annuity Payments” means, with respect to each Covered Life and, if applicable,
Contingent Life and Beneficiary, the amount, if any, determined in accordance
with Provision II of this Contract.
“Asset Sweep Test” has the meaning ascribed in Section 1.7.
“Beneficiary” means a person, other than a Covered Life or a Contingent Life,
shown in Prudential’s records as the designated beneficiary associated with such
Covered Life or, after the death of a Covered Life, associated with a Contingent
Life. A Beneficiary may receive Annuity Payments under this Contract after the
death of a Covered Life or Contingent Life if so provided for under the Annuity
Form applicable to the Covered Life. A Beneficiary is a third-party beneficiary
of this Contract and has the rights set forth herein; provided that upon loss of
designation as such (including pursuant to a revocation of designation by the
Covered Life), a person will no longer be a Beneficiary under this Contract and
will no longer be a third-party beneficiary hereunder. Each reference to the
term “Contingent Life” in this Contract (other than in Section 2.9 and the
Annuity Exhibits) shall be deemed to include a reference to a Beneficiary that
is receiving Annuity Payments.
“Business Day” means any weekday on which the banks in New York City, New York
are open for business. If any payment under this Contract is due and payable on
a day which is not a Business Day, or if any notice or report is required to be
given on a day which is not a Business Day, such payment shall be due and
payable or such notice or report shall be given on the next succeeding Business
Day.
“Cash and Transferred Assets Exhibit” means the Cash and Transferred Assets
Exhibit (substantially in the form attached hereto), setting forth the
Contribution Amount, as well



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

as the amount of cash and certain information about non-cash assets constituting
the Contribution Amount paid on the Effective Date.
“Cash and Transferred Assets Exhibit Supplement” means, with respect to an
Amendment Date, a supplement (substantially in the form attached hereto) to the
Cash and Transferred Assets Exhibit, setting forth the Contribution Adjustment
Amount paid on such Amendment Date, as well as (i) the amount of cash and
certain information about non-cash assets constituting the Contribution
Adjustment Amount paid on such Amendment Date; and (ii) any agreed upon
correction to the Cash and Transferred Assets Exhibit, including a correction to
the Market Value of any non-cash asset that was previously paid as part of the
Contribution Amount or any Contribution Adjustment Amount.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.
“Commingled Account” means the Non-Participating Group Annuity Separate Account
of Prudential. This commingled separate account may hold assets supporting the
payment obligations of Prudential under this Contract following a Small Account
Conversion in accordance with Section 1.11. Such separate account also supports
Prudential’s payment obligations under other separate account group annuity
contracts issued by Prudential.
“Contingent Life” means a person listed on the Annuity Exhibits as entitled to a
periodic payment following the death of the Covered Life in accordance with a
joint and survivor Annuity Form, but does not include any Beneficiary; provided
that each reference to a “Contingent Life” in this Contract (other than in
Section 2.9 and the Annuity Exhibits) shall be deemed to include a reference to
a Beneficiary that is receiving Annuity Payments. A Contingent Life is a
third-party beneficiary of this Contract and has the rights set forth herein.
“Contingent Life Amount” means an amount that is specified in the Annuity
Exhibits for the Covered Life’s Annuity Form as the “Contingent Life Amount.”
[ *** ]
“Contract-Holder” means the entity named as such on the Cover Page of this
Contract, and any successors or permitted assigns.
“Contribution Adjustment Amount” means, with respect to an amendment of this
Contract, the amount specified as such on the Cover Page of this Contract, as
amended, payable on the applicable Amendment Date specified on the Cover Page.
“Contribution Amount” means the amount specified as such on the Cover Page of
this Contract.
“Covered Life” means each person listed on the Annuity Exhibits as entitled to a
periodic payment specified in the Annuity Exhibits, but does not include any
Contingent Life or any Beneficiary. A Covered Life is a third-party beneficiary
of this Contract and has the rights set forth herein.
“Covered Life Amount” means an amount that is specified in the Annuity Exhibits
for the Covered Life’s Annuity Form as the “Covered Life Amount.”

2
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

“Data Finalization Date” means [ *** ] or such other date as may be determined
by mutual written consent of the Contract-Holder and Prudential.
“Data Finalization Amendment Date” means the Amendment Date, if any, on which
the Annuity Exhibits or any supplements thereto are attached to this Contract
reflecting the data as of the Data Finalization Date and, if applicable, the
related Contribution Adjustment Amount is paid.
“Dedicated Account” means the [ *** ] of Prudential. This separate account will
only hold assets supporting the payment obligations of Prudential under this
Contract. After a Small Account Conversion in accordance with Section 1.11, the
assets of this separate account may be transferred to the Commingled Account.
“Effective Date” means the date specified as such on the Cover Page of this
Contract.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“General Account” means the general account of Prudential.
“Market Value” (a) with respect to cash, means 100% thereof; (b) with respect to
any non-cash assets, to the extent such Separate Account Assets are not covered
by clause (c) below, means the fair market value of such assets, as such fair
market value is determined by Prudential in accordance with its standard
procedures for establishing the market value of its assets, and (c) in respect
of any portion of the Total Contribution Amount paid by delivery of securities
and other non-cash assets (if any) pursuant to Section 1.2, means the fair
market value of each such asset in an amount and as of a date shown (i) in the
case of the Contribution Amount, as specified in the Cash and Transferred Assets
Exhibit and (ii) in the case of any Contribution Adjustment Amount, as specified
in the Cash and Transferred Assets Exhibit Supplement dated as of the Amendment
Date on which such Contribution Adjustment Amount is payable.
“Plan” means the plan specified on the Cover Page of this Contract.
“Prudential” means The Prudential Insurance Company of America, its successors
and permitted assigns.
“Prudential’s Office” means the following office of Prudential, unless
Prudential provides a notice specifying another address for certain or all
communications:
The Prudential Insurance Company of America
200 Wood Avenue South
Iselin, New Jersey 08830-2706
Attention: Group Annuity Operations
“Qualified Domestic Relations Order” means a qualified domestic relations order
that meets the requirements of ERISA as applied to employee benefit plan
participants in effect from time to time.
“Refund Death Benefit” has the meaning set forth in Section 2.2(iii).

3
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

“Representative” means , with respect to a Covered Life or Contingent Life or
Beneficiary, an individual or entity demonstrating to the reasonable
satisfaction of Prudential that such individual or entity is duly appointed (a)
as a guardian of such Covered Life or Contingent Life or Beneficiary, (b) as a
holder of a power of attorney from such Covered Life or Contingent Life or
Beneficiary, (c) as a trustee of such Covered Life or Contingent Life or
Beneficiary or (d) as a testamentary executor of such Covered Life’s or
Contingent Life’s or Beneficiary’s estate; provided, that a “Representative”
does not include an assignee of the rights of such person hereunder in
contravention of Provision II. A Representative of a Covered Life, Contingent
Life or Beneficiary will have the rights of such Covered Life, Contingent Life
or Beneficiary hereunder.
“Separate Account” means the Dedicated Account unless the Commingled Account is
substituted for the Dedicated Account in accordance with Section 1.11, after
which the Separate Account means the Commingled Account. This Contract does not
participate in the investment or other experience of either the Dedicated
Account or the Commingled Account.
“Separate Account Interest Maintenance Reserve” means the interest maintenance
reserve in respect of the Separate Account established from time to time
pursuant to New Jersey Statutes and Regulations.
“Small Account Conversion” has the meaning ascribed in Section 1.11.
[ *** ]
“Total Contribution Amount” means, as of any date, the Contribution Amount, as
increased or decreased by any Contribution Adjustment Amounts specified on an
amended Cover Page of this Contract through the most recent Amendment Date.
1.2
[ *** ]

[ *** ]
Upon receipt of the Contribution Amount due on the Effective Date, Prudential
agrees to pay the Annuity Payments due under this Contract and further agrees
that such obligation shall thereupon be irrevocable, and thereafter Prudential
may not rescind, or seek to rescind, this Contract or declare this Contract to
be, or seek to have this Contract declared to be, null and void from its
inception.
[ *** ]
1.3
Agreement to Make Annuity Payments; Associated Withdrawals from the Separate
Account

Subject to receipt of the Contribution Amount, Prudential agrees to pay Annuity
Payments due from and after the Annuity Commencement Date.
[ *** ]
1.4
The Separate Account that Supports this Contract


4
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

During the period starting on the Effective Date and ending on the earlier of
(i) the consummation of a Small Account Conversion and (ii) the payment of the
last Annuity Payment due under this Contract, the Dedicated Account shall be the
“Separate Account” supporting Annuity Payments hereunder. After consummation of
a Small Account Conversion, the Commingled Account shall be the “Separate
Account” supporting Annuity Payments hereunder.
1.5
Investments Held in Separate Account

Each Separate Account is intended to be invested primarily in investment-grade
fixed income securities, but other investments are permitted. Prudential will
invest and reinvest the assets of each Separate Account at the time and in the
amounts as Prudential determines in its discretion and in accordance with
applicable law. Prudential may, with respect to any assets held in each Separate
Account, delegate Prudential’s investment management and/or voting rights to
other entities, including institutions not affiliated with Prudential.
1.6
Insulation of Separate Account Assets

Prudential owns all the assets in each Separate Account. Pursuant to Section
17B:28-9(c) of the New Jersey Insurance Statutes, (A) none of the assets
allocated to the Dedicated Account, to the extent of reserves established in
such Dedicated Account in [ *** ] and (B) none of the assets allocated to the
Commingled Account, to the extent of reserves established in the Commingled
Account [ *** ], will be chargeable with liabilities arising out of any other
business of Prudential.
1.7
Expenses; Establishing Reserves; Withdrawal of Assets from the Separate Account

Expenses may be charged against the Separate Account. Such expenses shall
represent the direct and indirect costs (inclusive of general and administrative
expenses) relating to this Contract and the Separate Account and shall be
charged against the Separate Account in accordance with statutory accounting
principles. Such expenses must fall within an expense category that would be
chargeable to Prudential’s General Account. Further, such expenses must be
charged using an expense rate or allocation methodology not greater than the
rate charged or different than the relative amount charged to the General
Account for similar services or categories of expense. In addition, any such
indirect expenses must not be charged more frequently than charged to the
General Account, and any such direct expenses shall be charged when due. Expense
payables and withdrawals from the Separate Account will include custody fees
applicable to the Separate Account, investment management related expenses,
taxes due on the Separate Account earnings and general and administrative
expenses allocated to the Separate Account. If Prudential’s General Account pays
such expenses or contractual obligations, then a payable owed by the Separate
Account shall arise, and Prudential’s General Account shall be later reimbursed
by charging the Separate Account. None of the deductions, charges, withdrawals,
allocations, and/or reimbursements described in this paragraph shall be limited
or in any way constrained by the Asset Sweep Test.
[ *** ]

5
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Periodically, Prudential will compare (A) the statutory carrying value of the
assets held in the Separate Account reduced by payables related to expenses and
to Contract obligations (and, following a Small Account Conversion, obligations
of the other contracts supported by the Commingled Account) due on or prior to
the date of determination, to (B) the statutory liability for the contractual
annuity benefits with respect to the Contract under the Statutory Reserve Basis
Established on the Effective Date of the Contract (and, from and after a Small
Account Conversion, the statutory liability for the other contracts supported by
the Commingled Account), plus any Separate Account Interest Maintenance Reserve.
If the amount described in clause (B) exceeds the amount described in clause
(A), then Prudential will establish and fund reserves in the General Account in
support of this Contract equal to the amount by which (B) exceeds (A) on such
date of determination; otherwise such reserves will be zero.
[ *** ]
A withdrawal from the Separate Account will be made only on a Business Day, and
the assets withdrawn will no longer be allocated to the Separate Account.
For the avoidance of doubt, except as expressly provided in Sections 1.2, 1.3,
1.11 and this Section 1.7, or in connection with any transaction pursuant to
clause (ii) of Section 3.6(a) or clause (ii) of Section 3.9, assets held in the
Separate Account may not be transferred prior to the termination of this
Contract in accordance with Section 1.10.
1.8
Process for Making Annuity Payments

From and after the Annuity Commencement Date, Prudential shall make Annuity
Payments owed by Prudential to each Covered Life (and, if applicable, Contingent
Lives and Beneficiaries) arising from and after such date directly to such
Covered Life (and, if applicable, Contingent Life or Beneficiary), as the case
may be.
1.9
Persons Entitled to Enforce this Contract

(a)
Covered Lives and Contingent Lives. After the Effective Date, any Covered Life
or Contingent Life shall have the contractual right to enforce any provision of
this Contract against Prudential, its successors and assigns, by the sole choice
of such Covered Life or Contingent Life in the capacity of an intended third
party beneficiary thereof. The rights of a Covered Life or Contingent Life under
this clause (a) are not diminished if Contract-Holder ceases to exist and no
successor is appointed.

(a)    Notwithstanding the foregoing sentences, any and all third-party
beneficiary rights of a Covered Life or Contingent Life under this Contract,
including pursuant to this clause (a), refer and are subject to the provisions
of this Contract as it may be amended in accordance with Section 3.6. Nothing in
this clause (a) shall prevent, or impose any limitations on, any such amendment
or modification of this Contract made in accordance with Section 3.6, or give
any right to a Covered Life or Contingent Life to consent to, or otherwise
participate in, any such amendment (other than with respect to any affected
Covered Life or Contingent Life in connection with an amendment pursuant to
Section 3.6(a)(ii)). Nothing in this Section 1.9(a) shall prohibit a Covered
Life or

6
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Contingent Life from having the right to challenge a change made after the Data
Finalization Amendment Date as not being made in accordance with Section 3.6(b).
(b)
Beneficiaries While Designated As Such.  After the Effective Date, any
Beneficiary shall have the contractual right to enforce any provision of this
Contract against Prudential, its successors and assigns, by the sole choice of
such Beneficiary in the capacity of an intended third party beneficiary thereof.
 The rights of a Beneficiary under this clause (b) are not diminished if
Contract-Holder ceases to exist and no successor is appointed.  Notwithstanding
the foregoing sentences, any and all third-party beneficiary rights of a
Beneficiary are subject to the provisions of this Contract in the same manner as
described in Section 1.9(a).

(c)
Contract-Holder and the Plan. After the Effective Date, neither Contract-Holder
nor the Plan shall have any obligation to any Covered Life, Contingent Life or
Beneficiary with respect to the Annuity Payments under this Contract. During the
period from the Effective Date until the Data Finalization Amendment Date,
Contract-Holder shall have the right to enforce any provision of this Contract
against Prudential, its successors and assigns.

(d)
Prudential. Following the Data Finalization Amendment Date, Prudential shall
have no right to enforce any provision of this Contract against Contract-Holder.

1.10
Termination of Contract

This Contract will terminate on the date that no further Annuity Payments are
due under this Contract.
1.11
Small Account Conversion

If at any time the Market Value of the assets held in the Dedicated Account does
not equal at least $[ *** ], Prudential reserves the right to discontinue the
Dedicated Account. In the event of such discontinuance, Prudential may transfer
the assets held in the Dedicated Account to the Commingled Account (such
transfer, a “Small Account Conversion”), subject to the receipt of all necessary
consents and approvals, including regulatory approvals relating to the transfer
of assets from the Dedicated Account to the Commingled Account.
Provision IIPayment Terms and Conditions for Forms of Annuities
2.1
Covered Lives, Contingent Lives, and Beneficiaries

The amount owed by Prudential under this Contract in respect of each Covered
Life (and, if applicable, Contingent Life and Beneficiary) will be determined by
Prudential in accordance with the terms of this Provision II.
Each Annuity Payment shall be made no later than the first Business Day of the
month in which it is due.
Prudential will apply the terms of this Provision II using the information
contained in the Annuity Exhibits with respect to such Covered Life, Contingent
Life, and Beneficiary, as

7
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

such information is updated or corrected pursuant to this Contract. Capitalized
terms used but not defined in Section 1.1 have the meanings assigned in this
Provision II.
2.2
Annuity Forms

(i)
“Life Annuity” means the following for each Covered Life identified in the
Annuity Exhibits as receiving a distribution of a “Life” Annuity Form.

During the Covered Life’s lifetime, Prudential will make monthly payments to the
Covered Life equal to the Covered Life Amount. Prudential owes the first monthly
payment on the Annuity Commencement Date. Prudential will pay subsequent monthly
payments on the first day of each month. Prudential’s last monthly payment to
the Covered Life will be on the first day of the month in which the Covered Life
dies.
Prudential does not owe any payments to anyone under this Annuity Form if the
Covered Life has died before the Annuity Commencement Date.
(ii)
“Joint and Survivor Life Annuity” means the following for each Covered Life
identified in the Annuity Exhibits as receiving a distribution of a “Joint and
Survivor” Annuity Form.

During the Covered Life’s lifetime, Prudential will make monthly payments to the
Covered Life equal to the Covered Life Amount. Prudential owes the first monthly
payment on the Annuity Commencement Date. Prudential will pay subsequent monthly
payments on the first day of each month. Prudential’s last monthly payment to
the Covered Life will be on the first day of the month in which the Covered Life
dies.
After the Covered Life dies, Prudential may owe additional monthly payments.
Prudential will owe additional monthly payments if the Contingent Life (as
specified in the Annuity Exhibits) is alive when the Covered Life dies.
Prudential will pay the first payment on the first day of the month following
the Covered Life’s death. Prudential will pay subsequent monthly payments on the
first day of each month. Prudential will pay the last payment on the first day
of the month in which such Contingent Life dies. The amount of the payments will
equal the Contingent Life Amount.
(iii)
“Joint and Survivor Life Annuity with Refund Death Benefit” means the following
for each Covered Life identified in the Annuity Exhibits as receiving a
distribution of a “Joint and Survivor Life Annuity with Refund Death Benefit”
Annuity Form.

(i)    During the Covered Life’s lifetime, Prudential will make monthly payments
to the Covered Life equal to the Covered Life Amount. Prudential owes the first
monthly payment on the Annuity Commencement Date. Prudential will pay subsequent
monthly payments on the first day of each month. Prudential’s last monthly
payment to the Covered Life will be on the first day of the month in which the
Covered Life dies.

8
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

(ii)    After the Covered Life dies, Prudential may owe additional monthly
payments. Prudential will owe additional monthly payments if the Contingent Life
(as specified in the Annuity Exhibits) is alive when the Covered Life dies.
Prudential will pay the first payment on the first day of the month following
the Covered Life’s death. Prudential will pay subsequent monthly payments on the
first day of each month. Prudential will pay the last payment on the first day
of the month in which such Contingent Life dies. The amount of the payments will
equal the Contingent Life Amount.
After both the Covered Life and Contingent Life dies, Prudential may owe a
Refund Death Benefit (as defined below) to a Beneficiary. If, after the Annuity
Commencement Date, the total amount of monthly payments made to the Covered
Life, their Contingent Life and any related alternate payee (arising, as for
example, from a qualified domestic relations order) is less than the Covered
Life’s Maximum Refund Death Benefit as specified on the Annuity Exhibits, the
remaining amount will be paid to the Beneficiary as a “Refund Death Benefit.”
(iv)
“Life and Period Certain Annuity” means the following for each Covered Life
identified in the Annuity Exhibits as receiving a distribution of a “Life and
Period Certain” Annuity Form.

During the Covered Life’s lifetime, Prudential will make monthly payments to the
Covered Life equal to the Covered Life Amount. Prudential owes the first monthly
payment on the Annuity Commencement Date. Prudential will pay subsequent monthly
payments on the first day of each month. Prudential’s last monthly payment to
the Covered Life will be on the first day of the month in which the Covered Life
dies.
Prudential will then compare the number of monthly payments Prudential made to
the Covered Life after the Annuity Commencement Date to the Guaranteed Number of
Payments specified for the Covered Life in the Annuity Exhibits. If the number
of monthly payments is less than such guaranteed number, Prudential will pay the
Covered Life Amount each month to the Beneficiary. These payments will stop when
the total number of payments to the Covered Life, plus the number of payments to
the Beneficiary, equals the Guaranteed Number of Payments.
If any remaining Annuity Payments under a Life and Period Certain Annuity become
payable to one or more Beneficiaries, and if the monthly amount of the payments
payable to any Beneficiary is less than $50, then Prudential may change the
frequency of payments to quarterly, semi-annually, or annually, so long as the
payments are made in advance of the otherwise applicable due date for such
payments.
If neither the Covered Life nor the Beneficiary is living at the time remaining
guaranteed payments are payable, the present value of the remaining guaranteed
payments payable will be paid to (i) the Covered Life's executors or
administrators in case the Covered Life died after the Beneficiary or (ii) the
Beneficiary's executors or administrators in case the Beneficiary died after the
Covered Life.

9
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

The “present value” of remaining Annuity Payments, as of any date of
determination, means the single sum equivalent to the present value of such
payments using the applicable interest rate set forth under Section 417(e)(3) of
the Code (as such section may be amended or interpreted from time to time) for
the month of October preceding the calendar year in which the lump sum payment
is made.
(v)
“Period Certain Annuity” means the following for each Covered Life identified in
the Annuity Exhibits as receiving a distribution of a “Period Certain” Annuity
Form.

Prudential will make monthly payments to the Covered Life equal to the Covered
Life Amount. Prudential owes the first monthly payment on the Annuity
Commencement Date. Prudential will pay subsequent monthly payments on the first
day of each month. The total number of monthly payments will equal the
Guaranteed Number of Payments specified for the Covered Life in the Annuity
Exhibits. Once such Guaranteed Number of Payments has been paid, no further
payments are due.
If the Covered Life dies after the Annuity Commencement Date, Prudential will
determine the number of monthly payments Prudential made to the Covered Life
after the Annuity Commencement Date. If the number of monthly payments made is
less than such Guaranteed Number of Payments, then Prudential will pay the
present value of the remaining guaranteed payments payable to the Covered Life's
executors or administrators.
The “present value” of remaining Annuity Payments, as of any date of
determination, means the single sum equivalent to the present value of such
payments using the applicable interest rate set forth under Section 417(e)(3) of
the Code (as such section may be amended or interpreted from time to time) for
the month of October preceding the calendar year in which the lump sum payment
is made.
2.3
No Assignment by Covered Lives and Contingent Lives

Neither a Covered Life or Contingent Life nor such person’s Representative may
(a) assign, pledge, transfer or otherwise alienate his or her rights under the
Contract or their respective Annuity Form or an annuity certificate, or (b)
enter into a transaction in which one or more Annuity Payments are anticipated
or accelerated. Any attempt to do so shall be null and void at the outset,
without any effect whatsoever. Also, to the maximum extent permitted by law,
including but not limited to the relevant provisions of the Code, no Annuity
Payment is subject to the claims of creditors. For the avoidance of doubt,
compliance with the terms of a Qualified Domestic Relations Orders will not be
considered to be an impermissible alienation under the Contract.
2.4
Proof of Continued Existence for Life Annuities; Escheatment

As a condition to making any Annuity Payment arising from an Annuity Form
dependent upon the continued existence of a Covered Life or Contingent Life,
Prudential may require the receipt of evidence satisfactory to it that the
Covered Life and/or the Contingent Life is

10
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

alive and no such payment is owed under this Contract unless and until
Prudential receives such evidence.
If a Covered Life (or Contingent Life) in respect of whom payments under a
Period Certain Annuity or Life and Period Certain Annuity are payable at the
time of his or her death or a lump sum death benefit is payable at the time of
his or her death, dies without validly designating a Beneficiary, or if the
Beneficiary is no longer living, Prudential may pay the “present value” (as such
term is defined in Section 2.2) thereof in full settlement of its liability for
such payments. Such present value may be paid to the estate of the Covered Life
(or, Contingent Life, if applicable). After the period of time prescribed by
applicable state law, any payments under a Period Certain Annuity or Life and
Period Certain Annuity or lump sum benefit that have been withheld under the
terms of this Section 2.4 may be considered abandoned or escheatable property.
In such case, Prudential will follow the laws applicable to the disposition of
any remaining period certain payments or remaining lump sum benefit payable. Any
payments made to the state under such circumstances will relieve Prudential of
all further obligations under this Contract with respect to such Annuity
Payments.
2.5
Misstatements

Between the Effective Date and the Data Finalization Date, with respect to
Annuity Payments owed by Prudential, the parties shall endeavor to agree to an
equitable adjustment of the Total Contribution Amount caused by misstatements of
the age, sex, applicable Annuity Form, benefit amount or any other fact relevant
to determining the amount of Annuity Payment owed to a Covered Life, Contingent
Life or, if applicable, Beneficiary (as used in this Section, a “data
misstatement”).
After the Data Finalization Date, if the Annuity Exhibits (as updated through
the Data Finalization Date to reflect data reviews conducted between the
Effective Date and the Data Finalization Date) contain a data misstatement with
respect to the date of birth, date of death, or sex of any Covered Life or
Contingent Life (and of any Beneficiary, if applicable),
(i)
then Prudential will not have the right to reduce any Annuity Payment below the
Annuity Payment calculated using the information concerning date of birth, date
of death and sex contained in such updated Annuity Exhibits; and

(ii)
then Prudential will not have the obligation to increase any Annuity Payment
above the Annuity Payment calculated using the information concerning date of
birth, date of death and sex contained in such updated Annuity Exhibits.

After the Data Finalization Date, if the Annuity Exhibits (as updated through
the Data Finalization Date to reflect data reviews conducted between the
Effective Date and the Data Finalization Date) contain any data misstatement not
relating to the date of birth, date of death, or sex of any Covered Life or
Contingent Life (and of any Beneficiary, if applicable), then Prudential will
adjust the Annuity Payment using the following process:
(a)
Prudential will determine the portion of the Total Contribution Amount allocated
to such Covered Life, Contingent Life and/or Beneficiary. The Annuity Payment
owed by Prudential in respect of such person(s) will be increased or decreased
to equal the amount that could have been purchased for such person(s) using the
portion of the Total


11
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Contribution Amount allocated to such person(s), assuming that such misstatement
had not occurred. Also, Prudential will not change the date of the first monthly
Annuity Payment.
(iii)
If the corrected Annuity Payment is less than the Annuity Payment calculated
using the misstated information, then the Annuity Payment will be decreased to
the amount calculated pursuant to subsection (a). Prudential may reduce future
Annuity Payments further by amounts previously overpaid by Prudential to such
person(s).

(iv)
If the corrected Annuity Payment is more than the Annuity Payment calculated
using the misstated information, then the Annuity Payment will be increased to
the amount calculated pursuant to subsection (a). Prudential will further pay
the amount of the underpayments by Prudential in one of the next two Annuity
Payments due with respect to such person(s).

(b)
In addition to changing the amount of Annuity Payments, the adjustments made
pursuant to this Section may change other important terms of payment. For
example, the Annuity Form for such person may change. The percentage of a
Covered Life’s Annuity Payment that is payable to a Contingent Life may change.
Whether there is any Contingent Life entitled to receive an Annuity Payment may
change. All adjustments made pursuant to this Section will be binding upon any
person affected thereby.

2.6
Concerning Designations

A Covered Life may designate a Beneficiary and re-designate a Beneficiary from
time to time in such manner specified by Prudential and in accordance with such
related Annuity Form. Prudential will furnish an acknowledgment of the
acceptance of any such designation or re-designation. Any spousal consent
requirements of ERISA as applied to employee benefit plan participants in effect
from time to time will apply to such designations. Such designations will not
require the consent of any prior Contingent Life or Beneficiary, provided the
change complies with the requirements of ERISA as applied to employee benefit
plan participants in effect from time to time.
Except as otherwise stated in Section 2.2, if a Covered Life, Contingent Life or
spouse, as applicable, has not designated a Beneficiary or Beneficiaries, or if
none of the Beneficiaries designated by the Covered Life, Contingent Life or
spouse, as applicable, survive the Covered Life, Contingent Life or spouse, as
applicable, or if such designation shall be legally ineffective for any reason,
then payment of any benefits due under this Contract shall be made in the
following priority: (i) to the Covered Life’s or Contingent Life’s surviving
spouse, as applicable; or if there be none surviving; (ii) to the Covered Life’s
or Contingent Life’s surviving children, as applicable, in equal shares, or if
there be none surviving; (iii) to the Covered Life’s or Contingent Life’s father
and mother, as applicable, in equal shares if both are surviving, or if only one
is surviving, to the one surviving; or if neither is surviving; (iv) to the
Covered Life’s or Contingent Life’s estate, as applicable. However, Prudential
may, at its option, pay any such amount which would otherwise be payable to an
estate as described in the preceding sentence to any one or jointly to any
number of the following surviving relatives of the Covered Life or Contingent
Life, as applicable, who appear to

12
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Prudential to be equitably entitled to payment because of expenses incurred in
connection with the burial or last illness of the Covered Life or Contingent
Life, as applicable: children, parents, brothers or sisters. Any payment
described in this paragraph and made by Prudential will, to the extent of such
payment, be a valid discharge of its obligation under this Contract.
Such designations and re-designations of Beneficiaries will meet the
requirements of ERISA as applied to employee benefit plan participants in effect
from time to time, and, if applicable, Prudential shall keep its records
accordingly. Such designations shall be effective when they are accepted by
Prudential and the applicable records are updated.
Prudential, in determining the existence, identity, ages, or any other facts
relating to any relatives of any Covered Life (or Contingent Life) or any
persons designated as Beneficiaries, either as a class or otherwise, may rely
solely on any affidavit or other evidence reasonably deemed satisfactory by it.
Any payment made by Prudential in reliance thereon will, to the extent of such
payment, be a valid discharge of its obligation under this Contract.
2.7
Concerning Qualified Domestic Relations Orders

If, after the Effective Date, an Annuity Payment is subject to a domestic
relations order (as defined in subsection 414(p) of the Code), no adjustments or
payments to a Covered Life, Contingent Life, or to an alternate payee pursuant
to such order will become payable until (i) Prudential has so received any such
domestic relations order, (ii) Prudential has received a copy of the domestic
relations order after it has been qualified by the Plan or Prudential has so
qualified the domestic relations order and (iii) Prudential has so approved the
domestic relations order. Any such Annuity Payment adjustment will take effect
when entered upon Prudential’s records. Acceptable qualified domestic relations
orders shall meet the requirements of ERISA as applied to employee benefit plan
participants in effect from time to time and, if Prudential qualifies the order,
Prudential shall keep its records accordingly.
2.8
Payments to Representatives

Prudential may withhold Annuity Payments owed to any Covered Life or Contingent
Life or Beneficiary if, in the judgment of Prudential, such person is incapable
for any reason of personally receiving and giving a valid receipt for such
payment. In such case, Prudential may discharge its obligation to any Covered
Life or Contingent Life or Beneficiary by making payments to such person’s
Representative. Prudential may pay to the Representative of a Covered Life or
Contingent Life or Beneficiary amounts otherwise owed to such Covered Life or
Contingent Life or Beneficiary if Prudential receives satisfactory evidence of
such Representative’s authority. Any amount paid in accordance with this Section
2.8 will completely discharge the liability of Prudential for the amount paid.
2.9
Certificates

Within thirty (30) days following the later of the Data Finalization Amendment
Date or receipt of applicable regulatory approvals, Prudential will issue each
Covered Life (and, if receiving Annuity Payments on the date annuity
certificates are issued, a Contingent Life) an annuity

13
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

certificate. Each such certificate will set forth in substance the payments to
which each Covered Life (and, if applicable, a Contingent Life) is entitled
under this Contract. Also, Prudential may issue a substitute annuity certificate
to correct errors contained in the previously issued certificate, whereupon the
previously issued annuity certificate shall be null and void.
Each annuity certificate shall provide that only the Covered Life (and, if
applicable, a Contingent Life) has the right to Annuity Payments under this
Contract, and that such right to Annuity Payments is enforceable by the
certificate-holder solely against Prudential and against no other person
including the Plan, Plan sponsor, the Contract-Holder, or any affiliate thereof.
Each certificate shall describe the consequences of any misstatements of age or
other relevant fact, including Prudential’s rights and obligations relating to
such misstatements.
The rights of Covered Lives and Contingent Lives under this Contract are not
conditioned upon the issuance of annuity certificates, and any delay in issuing
an annuity certificate to such Covered Life or Contingent Life does not delay
the date on which the Covered Life or Contingent Life begins to have third-party
beneficiary rights under this Contract.
For the purposes of this Contract and the certificates, (i) the term “Annuitant”
as used in any such annuity certificate shall have the same meaning as the term
“Covered Life” as defined and used in this Contract, and (ii) the term
“Contingent Annuitant” as used in any such annuity certificate shall have the
same meaning as the term “Contingent Life” as defined and used in this Contract.
Provision III    General Terms
3.1
Communications

All communications to Prudential regarding this Contract shall be addressed to
Prudential’s Office.
Communications to Contract-Holder will be addressed as shown in our records, as
updated from time to time on Prudential’s records based on notice provided by
the Contract-Holder to Prudential.
All communications to Contract-Holder or Prudential will be in writing.
3.2
Currency; Payments

All moneys, whether payable to or by Prudential, shall be in lawful money of the
United States of America. Dollars and cents refer to lawful currency of the
United States of America. Payments owed to Prudential or to Contract-Holder
shall be made pursuant to agreed procedures and wire instructions.
3.3
Reliance on Records; Correction of Errors

Prudential will be furnished with all information which Prudential may
reasonably require for the administration of this Contract. Furthermore,
Prudential may at any time request any Covered Life, Contingent Life or
Beneficiary to provide any such information not

14
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

previously supplied. Following the Data Finalization Date, Prudential will not
be obligated to make Annuity Payments in any way dependent upon such information
unless and until it receives all information reasonably necessary to fulfill its
obligation.
Prudential will maintain the records necessary for its administration of this
Contract. Such records will be prepared using the information furnished to it
pursuant to this Contract and will constitute prima facie evidence as to the
truth of the information recorded thereon. However, Prudential reserves the
right to correct its records to eliminate erroneous information furnished to it
and to reflect information it gathers reasonably believed by it to be reliable.
Prudential may assume the accuracy of information furnished to Prudential under
this Contract on or before the Data Finalization Date in connection with Covered
Lives, Contingent Lives and Beneficiaries. It is understood that Prudential may
also rely on the accuracy of information furnished to Prudential by Covered
Lives, Contingent Lives and Beneficiaries after the Data Finalization Date. Any
payment made by Prudential in reliance on such records or information shall be a
valid discharge of its obligation under this Contract.
3.4
Contract-Holder

Prudential will be entitled to rely on any action taken or omitted by or on
behalf of Contract-Holder (or persons acting on behalf of the Contract-Holder)
on or prior to the Data Finalization Amendment Date pursuant to the terms of
this Contract and shall not be required to obtain consents of any other person
or organization with an interest in the Plan, except as provided in Section 1.9.
Prudential is also entitled to rely on Contract-Holder (or persons acting on
behalf of the Contract-Holder) in connection with the administration of this
Contract until the Data Finalization Amendment Date. Following the Data
Finalization Amendment Date, the Contract-Holder shall have no rights or
obligations under this Contract. If Contract-Holder ceases to exist, this
Contract nevertheless shall remain irrevocable and in full force and effect in
accordance with its terms, and not subject to amendment or modification except
as otherwise provided herein, it being acknowledged and understood that the
intended third-party beneficiary rights of each Covered Life, Contingent Life
and Beneficiary hereunder shall survive until the date on which there ceases to
be any further Annuity Payments payable in accordance with the terms of this
Contract.
3.5
No Implied Waiver

Except as expressly provided herein, the failure by Prudential, Contract-Holder,
any Covered Life or Contingent Life or any Representative to insist in any one
or more instances upon strict performance by any other party of any of the terms
of this Contract shall not be construed as a waiver of any continuing or
subsequent failure to perform or delay in performance of any term hereof.
3.6
Changes

(a)
Mutual Agreement. This Contract may be amended by written agreement between
Prudential and (i) on or before the Data Finalization Amendment Date,
Contract-Holder pursuant to Section 2.5 or the fourth paragraph of Section 1.2;
or (ii) at any time, except as provided in Section 2.5 and the fourth paragraph
of Section 1.2, an affected Covered Life or Contingent Life; provided that, (x)
no amendment under this clause (ii) that


15
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

changes the time, form, or amount of an Annuity Payment (other than in
connection with the settlement of a bona fide dispute) shall be made prior to
the fifth anniversary of the Effective Date (and thereafter, prior to any such
amendment, other than in connection with the settlement of a bona fide dispute,
Prudential will review such amendment with the Illinois Department of Insurance
and obtain any required regulatory approvals); and (y) an amendment made under
this clause (ii) shall comply with the requirements of sections 401(a)(9),
401(a)(11), and 417 of the Code (or any successor provisions).
In connection with any amendment pursuant to Section 3.6(a)(ii), Prudential may
amend each relevant Annuity Exhibit and/or amend, cancel or issue a new or
additional annuity certificate, to the extent necessary or appropriate to
reflect such amendment.
(b)
Law or Regulation. Prudential may change this Contract as it reasonably deems
necessary or appropriate to satisfy the requirements of any law enacted by (or
of any regulation promulgated by) any legislative or governmental authority,
body or agency.

(c)
Interpretation. Typographical errors, cross reference errors and any other
immaterial errors shall be disregarded when interpreting this Contract.

3.7
Consideration; Entire Contract – Construction

This Contract is being entered into in consideration of the payment of the Total
Contribution Amount and the other promises and covenants contained herein, the
sufficiency of which is hereby acknowledged by Prudential.
This Contract, together with the exhibits attached hereto, constitutes the
entire agreement between Contract-Holder and Prudential with respect to the
Annuity Payments owed to each Covered Life and Contingent Life and Beneficiary
under this Contract and supersedes all prior agreements and understandings, both
oral and written, between Contract-Holder and Prudential solely with respect to
such Annuity Payments.
For the avoidance of doubt, (a) nothing in this Section 3.7 or elsewhere in this
Contract (or any amendment hereof) shall supersede or impair Prudential’s right
to receive Contribution Adjustment Amounts or enforce any other rights against
any person related to the subject matter of this Contract as provided for in any
other written agreement to which Prudential is a party, and (b) Prudential
agrees that nothing in this Section 3.7 or elsewhere in this Contract (or any
amendment hereof) shall supersede or impair any person’s right of enforcement
related to the subject matter of this Contract as provided for in any other
written agreement to which Prudential is a party.
In the event of a conflict between this Contract and any voluntary regulatory
filing or submission made by Prudential in respect of this Contract or the
Separate Account, this Contract shall govern.
This contract will be construed according to the laws of the jurisdiction set
forth on the Cover Page without regard to the principles of conflicts of laws
thereof except to the extent that those laws have been preempted by the laws of
the United States of America.

16
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

3.8
Third Party Beneficiaries

Each Covered Life, Contingent Life and Beneficiary is an intended third-party
beneficiary of this Contract, as it may be amended from time to time in
accordance with its terms. Except as set forth in this Section 3.8, no rights or
remedies are conferred on any person other than Contract-Holder and Prudential,
and their respective successors and permitted assigns.
3.9
Assignment, Transfer, Reinsurance and Novation

Prudential shall not assign, transfer, reinsure, or novate this Contract or its
obligations hereunder, unless (i) Prudential will be the obligor to
Contract-Holder, the Covered Lives and Contingent Lives in respect of its
obligations under this Contract, (ii) the written consent of each affected
Covered Life or Contingent Life is obtained or (iii) such obligations are fully
transferred to another entity by operation of law, and any successor entity to
Prudential by operation of law shall be automatically bound by all of
Prudential’s obligations under this Contract. Any assignment, transfer, novation
or reinsurance by Prudential in violation of this Section 3.9 shall be null and
void from the outset.







17
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Date: [ *** ]


GA-[XXXX]
Clear Water, Inc.
Cash and Transferred Assets Exhibit




Listing and Reconciliation of Assets Transferred and Retained in Respect of
Total Contribution Amount and Adjusted Contribution Amounts Owed





[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



GA-[XXXX]
Clear Water, Inc.


ANNUITY EXHIBIT
Covered Lives – Retired
Annuity Commencement Date: January 1, 2015
Life Annuity




Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 


Covered Life
Amount
 


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



GA-[XXXX]
Clear Water, Inc.


ANNUITY EXHIBIT
Covered Lives – Retired
Annuity Commencement Date: January 1, 2015
Joint and Survivor Life Annuity




Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 


Covered Life
Amount


Contingent Life
 
Contingent Life
Social Security Number
 


Contingent Life Sex
 


Contingent Life
Date of Birth
 


Contingent Life
Amount




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



GA-XXXX
Clear Water, Inc.


ANNUITY EXHIBIT
Covered Lives – Retired
Annuity Commencement Date: January 1, 2015
Joint and Survivor Life Annuity with Refund Death Benefit


Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 






 
Covered Life Amount
 
Contingent
Life
 
 



Contingent Life Social Security Number
 
Contingent Life Sex
 








Contingent Life Date of Birth
 
Contingent Life Amount
 
 





Maximum Refund
Death Benefit

        





[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



GA-[XXXX]
Clear Water, Inc.
ANNUITY EXHIBIT
Covered Lives – Retired
Annuity Commencement Date: January 1, 2015
Life and Period Certain Annuity
Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 




Number of Guaranteed Payments
 






Covered Life Amount






[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



GA-[XXXX]
Clear Water, Inc.
ANNUITY EXHIBIT

Covered Lives – Retired
Annuity Commencement Date: January 1, 2015
Period Certain Annuity


Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 




Number of Guaranteed Payments
 




Covered Life Amount
 
 


 
 
Payment Frequency




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



GA-[XXXX]
Clear Water, Inc.


ANNUITY EXHIBIT
Covered Lives – Retired - Alternate Payees
Annuity Commencement Date: January 1, 2015




Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 






Form of Annuity
 






 
Alternate Payee Type
 
 



 
Payment Amount
 






Associated Social Security Number




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(f)
PRICED LIVES
Reference is made to the Excel spreadsheet titled “Schedule 1.01(f) – Priced
Lives.xlsx” that was delivered on behalf of the Insurer to the representatives
of the Company in an email at 12:13 p.m. eastern daylight time on September 22,
2014 and that set forth each Plan Participant and Plan Beneficiary, which is
hereby incorporated by reference.



Schedule 1.01(f) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 1.01(g)
FORM OF TRANSFERRED ASSETS SCHEDULE
Date: [     ]


CASH AND TRANSFERRED ASSETS EXHIBIT




Contribution Amount






$ XX


Agreed Market Value of Cash and Public Bonds Transferred


$ XX



Cash Assets: $     




Fixed Income Assets: $     _, comprised of the following


CUSIP
ISIN
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT VALUE
(AS OF MM/DD/YY)
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 
 












Schedule 1.01(g) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION



CASH AND TRANSFERRED ASSETS EXHIBIT SUPPLEMENT
Contribution Amount, determined as of MM DD YYYY:
$X,XXX,XXX,XXX
Underpayment (Overpayment) of Contribution Amount, resulting from change in
determined Contribution Amount, between MM DD YYYY and MM DD YYYY (“Contribution
Adjustment Amount”):
$(XX,XXX,XXX)
Total Contribution Amount, determined as of MM DD YYYY:
$X,XXX,XXX,XXX
Market Value of Transferred Securities, determined as of MM DD YYYY :
$X,XXX,XXX,XXX
Market Value of Transferred Securities, determined as of MM DD YYYY, as
reassessed on MM DD YYYY:
$X,XXX,XXX,XXX
Underpayment (Overpayment) resulting from revised assessment of Market Value
between MM DD YYYY and MM DD YYYY:
$X.XX
Payments to Prudential (from Prudential):
 
Contribution Adjustment Amount:


To (From) General Account:








$(XX,XXX,XXX)


$(XX,XXX,XXX)


$(X,XXX,XXX)









    

































Schedule 1.01(g) - 2

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.01
CLOSING ASSET TRANSFER SCHEDULE
The Independent Fiduciary will direct the Plan Trustee to transfer to the
Insurer the Transferred Assets by:
1.
Instructing the Plan Trustee to execute and deliver the Bill of Sale

2.
Instructing the Plan Trustee to execute and deliver the [ *** ]

in each case on the Closing Date.





Schedule 2.01 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.03(a)-1
FORM OF [ *** ]
[PRUDENTIAL LETTERHEAD]


[_____, [2014]]


[Name]
[Title]
[Bank]
[Street Address]
[City, State, Zip Code]




Re: [ *** ]




Dear [Name],


Pursuant to the Definitive Purchase Agreement executed by The Prudential
Insurance Company of America (“PICA”), Prudential Financial Inc., Motorola
Solutions, Inc. (“Motorola”) and State Street Global Advisors, a division of
State Street Bank and Trust Company (“State Street”), on September [ ], 2014 and
the direction letter from State Street to The Northern Trust Company, solely in
its capacity as directed trustee for the trust formed under the Motorola
Solutions Pension Plan (the “Trust”) and not in its individual capacity
(“Northern Trust”), dated [ ], [2014], (i) Northern Trust hereby assigns and
PICA hereby assumes the ownership of the segregated trust account [######] (the
“Account”), effective immediately, and (ii) PICA hereby ratifies any and all
instructions that Northern Trust received from State Street or the Annuity
Committee of Motorola on the date of this letter and prior to the issuance of
this letter.
Accordingly, please [ *** ] from the Trust to PICA [ *** ] effective immediately
and title the account “[____________].”
When you return the confirmation below, your action will confirm that PICA owns
the Account with all rights and responsibilities under the Master Custody
Agreement, including the right to manage the Account, through its investment
manager, Prudential Investment Management, and direct trading activities.

Schedule 2.03(a)-1 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

PICA hereby directs that all cash that comes into the account after
[____________], 2014 should be sent to [Bank (ABA#)] for credit to account
[########] for further credit [__________].
If you have any questions, please call [name] at [telephone number].
Sincerely,




ACKNOWLEDGED AND AGREED:
THE NORTHERN TRUST COMPANY,
solely in its capacity as directed trustee of the Trust,
and not in its individual capacity


By:                                     
Name:
Title:




CONFIRMATION
Following [ *** ], please confirm that the Account is owned by PICA by
countersigning below and delivering by email a signed copy of this letter to
[name] at [email address].


                                    

Bank Representative

Schedule 2.03(a)-1 - 2

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.03(a)-2
FORM OF PLAN TRUSTEE DIRECTION LETTER
[STATE STREET LETTERHEAD]
Re:    Motorola Solutions Pension Plan
Ladies and Gentlemen:
The Northern Trust Company (the “Trustee”) is a directed trustee of the trust
(the “Trust”) formed under the Motorola Solutions Pension Plan (the “Plan”)
under which certain assets attributable to the Plan are held pursuant to the
Motorola Solutions Pension Plan Trust Agreement dated [ *** ], as amended by the
First Amendment dated [ *** ], the Second Amendment dated [ *** ], and the Third
Amendment dated [ *** ] (the “Trust Agreement”). Capitalized terms used but not
defined in this letter have the meaning set forth in the Definitive Purchase
Agreement, dated as of September 22, 2014 (as it may be amended from time to
time, the “DPA”), by and among The Prudential Insurance Company of America, a
New Jersey life insurance company (the “Insurer”), Prudential Financial Inc., a
New Jersey corporation, Motorola Solutions, Inc., a Delaware corporation
(“Motorola”), acting in a non-fiduciary capacity as the sponsor of the Plan, and
State Street Global Advisors, a division of State Street Bank and Trust Company,
solely in its capacity as the independent fiduciary of the Plan (the
“Independent Fiduciary”).
Pursuant to the Plan, the Annuity Committee of Motorola is the named fiduciary
with responsibility to select and monitor an independent fiduciary to represent
the Plan in connection with the purchase of a group annuity contract from the
Insurer. The Independent Fiduciary has been duly appointed as an investment
manager within the meaning of § 3(38) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for such purpose.
In furtherance of the foregoing, the Independent Fiduciary hereby directs you,
not individually, but as Trustee on behalf of the Trust to (i) execute and
deliver the Group Annuity Contract with the Insurer, (ii) irrevocably assign,
transfer and deliver to the Insurer the assets set forth on the Closing Asset
Statement and pay the Cash Closing Payment (the “Transferred Assets”) in
consideration of the Group Annuity Contract, including taking all actions
reasonable and necessary to effectuate the assignment, transfer and delivery,
(iii) deliver [ *** ] to the Insurer and (iv) execute and deliver the [ *** ].
In connection with this letter, the Independent Fiduciary represents and
warrants to the Trustee for the benefit of the Trust that:

Schedule 2.03(a)-2 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

(i)    the Independent Fiduciary is an “investment manager” within the meaning
of § 3(38) of ERISA and is acting in such capacity in issuing the direction set
forth in this letter;
(ii)    the Independent Fiduciary has determined that the execution of the Group
Annuity Contract and transferring the assets on the Closing Asset Statement
satisfies ERISA and applicable guidance, including Department of Labor
Interpretive Bulletin 95-1;
(iii)    the Group Annuity Contract is in proper legal form for execution by The
Northern Trust Company, not individually, but as Trustee on behalf of the Trust
without review or inquiry on direction of the Independent Fiduciary;
(iv)    the directions set forth in (i) through (v) above do not, and the
performance and observance of the contractual terms thereof will not, involve a
“prohibited transaction” under § 406 of ERISA that is not exempt under § 408 of
ERISA or otherwise contravene any provision of existing law or regulation and
will not conflict with or result in the breach of the terms, conditions or
provisions of or constitute a default under the Trust Agreement or any
indenture, mortgage or other agreement or instrument executed prior to the date
of this letter and delivered at the Independent Fiduciary’s direction or that
are binding on any assets held in the Trust; and
(v)    the officer signing this letter is duly authorized to execute and deliver
this direction on the Independent Fiduciary’s behalf.


Very truly yours,


_______________________
Name:    Denise Sisk
Title:    Managing Director





Schedule 2.03(a)-2 - 2

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.05(b)
ASSET VALUATION FORMULAS AND METHODS
Public Bonds
The Plan designee or the Plan Trustee (at the direction of the Independent
Fiduciary) will provide to the Insurer the value for each Public Bond, as of any
date, in an amount equal to the fair market value as of such date of such Public
Bond as indicated (i) by the primary pricing source set forth in Table 1 below
that corresponds to the applicable asset class of such Public Bond, (ii) if such
primary pricing source is not available or no fair market value is indicated by
such primary pricing source for such Public Bond, by the secondary pricing
source set forth in Table 1 below that corresponds to the applicable asset class
of such Public Bond or (iii) if neither such primary nor secondary pricing
source is available or no fair market value is indicated by either such source
for such Public Bond, by the tertiary pricing source, if any, set forth in Table
1 below that corresponds to the applicable asset class of such Public Bond. For
any pricing source, the mean price of the bid and offer quotations, or if such
quotations are not provided by the pricing source, the mean price (as
applicable, the “Mean Price”), as [ *** ] shall be used.
Table 1 for Public Bonds
Asset Class
Primary Pricing Source
Secondary Pricing Source
Tertiary Pricing Source
Treasuries
[ *** ]
[ *** ]
[ *** ]
IG Corp
[ *** ]
[ *** ]
[ *** ]
Emerging Market
[ *** ]
[ *** ]
[ *** ]

If with respect to any Public Bond, as of any date, none of the primary pricing
source, the secondary pricing source or the tertiary pricing source (if any) set
forth in Table 1 above that corresponds to the applicable asset class of such
Public Bond are available as of such date or no fair market value is indicated
by any such source as of such date, [ *** ] by each of three brokers set forth
in Table 2 below that correspond to the applicable asset class of such Public
Bond; provided that [ *** ] will provide the value for each [ *** ] by such
brokers.

Schedule 2.05(b) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Table 2 for Broker-Quote Public Bonds
Asset Class
Brokers
Treasuries
[ *** ]
IG Corp
[ *** ]
Emerging Market
[ *** ]

If, with respect to any Public Bond as of the Closing Date (i) [ *** ] and (ii)
[ *** ], then such Public Bond shall be an [ *** ].
Certain Definitions
[ *** ]

Schedule 2.05(b) - 2

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.06
ANNUITY PREMIUM FORM
[ *** ]



Schedule 2.06 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.09(b)
ARBITRATION DISPUTE RESOLUTION
I.
General Procedures for Disputes Other Than Disputes Involving [ *** ]

The procedures for resolving any Arbitration Dispute under Section 2.09 of the
DPA, subject to Section II regarding an Arbitration Dispute relating to [ *** ],
are set forth in this Schedule 2.09(b), Section I.
1.
To the fullest extent permitted by Section 2.09 of the DPA, either the Company
or the Insurer may submit any Arbitration Dispute arising out of, relating to,
or in connection with any component of the calculation of the Final Annuity
Premium to be settled by arbitration. This arbitration procedure applicable to
any such Arbitration Dispute is set forth in the paragraphs below. Nothing in
these arbitration procedures will be deemed to expand or alter in any way the
Parties’ agreement as to the scope of permitted arbitration under Section 2.09
of the DPA.

2.
The arbitration shall be conducted by one arbitrator, in accordance with
Commercial Arbitration Rules and Expedited Procedures for Large, Complex
Commercial Disputes of the American Arbitration Association (“AAA”), as such
rules and procedures are in effect at the time of the arbitration, except as
they may be modified herein or by mutual agreement of the Company and the
Insurer. The seat of the arbitration shall be New York City, New York, at a
mutually agreed upon location, or in the absence of agreement at the New York
City offices of the AAA.

3.
The Company and the Insurer shall jointly engage a mutually agreed upon firm
(such firm, the “Approved Firm”), within 45 days after the Closing, on terms
mutually agreed by the Company, the Insurer and the Approved Firm, provided that
the engagement letter shall include an undertaking by such Approved Firm to
comply with the time limits specified in this Schedule 2.09(b), Section I, and
other customary terms. If the Company and the Insurer are unable to engage an
Approved Firm within 45 days following the Closing, which agrees to undertake
the arbitration within the time limits specified in this Schedule 2.09(b),
Section I, then the AAA shall appoint an arbitrator within five Business Days
thereafter. Any arbitrator from an Approved Firm or appointed by the AAA shall
(i) (A) if resolving an Arbitration Dispute regarding the calculation of the
Final Annuity Premium, be an enrolled actuary with at least ten years of
experience as a signing actuary for one or more single-employer pension plans or
(B) if resolving an Arbitration Dispute regarding the calculation of the value
of any asset on the Transferred Assets Schedule, have at least ten years of
experience in valuing fixed income assets and (ii) agree in writing to undertake
the arbitration within the time


Schedule 2.09(b) - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

limits specified in this Schedule 2.09(b), Section I. The Approved Firm will
provide the Company and the Insurer with a list of potential arbitrators who are
employed by or principals of such Approved Firm which meet such requirements and
the Company and Insurer shall mutually agree on which arbitrator to appoint. In
all events an arbitrator shall be appointed within ten days of the issuance of a
Dispute Notice (as defined below). The day on which the arbitrator is appointed
shall be the “Arbitrator Appointment Date.” The arbitrator shall be permitted to
draw upon the resources of the Approved Firm, or his or her firm in the event
the AAA selects the arbitrator, in the conduct of the performance of his or her
duties as arbitrator, provided that the Approved Firm and each individual
engaged in the performance of services relating to the arbitration shall have
executed and delivered an agreement in a form to be mutually agreed among the
arbitrator, the Company and the Insurer agreeing to treat all information
submitted to the arbitrator or developed by the arbitrator in the conduct of his
or her duties as confidential.
4.
If the Company or the Insurer delivers a timely notice of an Arbitration Dispute
(such notice, a “Dispute Notice” and the party delivering such notice, the
“Disputing Party”) in accordance with Section 2.09 of the DPA, the following
procedures shall apply:

4.1
The Dispute Notice shall contain the grounds for such Arbitration Dispute in
reasonable detail and, in connection with any Arbitration Dispute with respect
to a calculation or valuation, the Disputing Party’s position as to what such
calculation or valuation should be. The Disputing Party may also include in such
Dispute Notice a request for any documents, information or materials, including
any data, records, notes, technology or software used in connection with the
calculation of the Final Annuity Premium and/or Final Asset Valuation, from any
other Party that is in the possession or under the control of such other Party
and that are reasonably relevant and not unduly burdensome to request in light
of the nature and amount of the Arbitration Dispute (such request, a “Document
Request”); provided, however, that the Insurer shall not be obligated under any
circumstance to disclose a [ *** ] pursuant to Section I of this Schedule
2.09(b), unless the Arbitration Dispute under Section I of this Schedule 2.09(b)
is commenced by the Insurer in accordance with paragraph (iv) of Section II of
this Schedule 2.09(b).

4.2
The Document Request contained in any Dispute Notice must be complied with or
objected to (in whole or in part) by each Party receiving the Dispute Notice in
accordance with the following procedures:


Schedule 2.09(b) - 2

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

4.2.1
if the Party receiving the Dispute Notice chooses to comply with the Document
Request, in whole or in part, then it shall deliver all responsive documents,
information and materials to the Disputing Party, with a copy to the arbitrator,
within ten Business Days of the Arbitrator Appointment Date.

4.2.2
if the Party receiving the Dispute Notice chooses to object to the Document
Request, in whole or in part, then it shall deliver a written objection (a
“Notice of Objection”, which must specify in reasonable detail the basis for the
objection) to the arbitrator and to the Disputing Party within five Business
Days after the Arbitrator Appointment Date.

4.2.3
in the event the Disputing Party receives a Notice of Objection as described in
the preceding paragraph, the Disputing Party may within two (2) Business Days
deliver a response (an “Objection Response”, which must specify in reasonable
detail the basis for opposing the Notice of Objection) to the arbitrator and the
other Party.

4.2.4
in the event the arbitrator receives a Notice of Objection as described in
Section 4.2.2 above, the arbitrator shall make a final and binding ruling on the
objection no sooner than three (3) Business Days but within five (5) Business
Days after receipt of such Notice of Objection, and the Party that submitted the
Notice of Objection must comply with such ruling within three (3) Business Days
after receipt thereof.

4.3
Within five Business Days following the Arbitrator Appointment Date, the Party
that receives a Dispute Notice containing a Document Request (the “Responding
Party”) may issue a Document Request.

4.4
The Responding Party’s Document Request described in the preceding paragraph
must be complied with or objected to (in whole or in part) by each Party
receiving such request in accordance with the following procedures:

4.4.1
if the Party receiving such Document Request chooses to comply with the Document
Request, in whole or in part, then it shall deliver all responsive documents,
information and materials to the Responding Party, with a copy to the
arbitrator, within ten Business Days following receipt of such Document Request.


Schedule 2.09(b) - 3

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

4.4.2
if the Party receiving the Document Request chooses to object to the Document
Request, in whole or in part, then it shall deliver a Notice of Objection, which
must specify in reasonable detail the basis for the objection, to the arbitrator
and to the Responding Party within five Business Days after receipt of the
Document Request.

4.4.3
in the event the Party issuing the Document Request receives a Notice of
Objection as described in the preceding paragraph, the Party receiving such
Notice of Objection may within two Business Days deliver an Objection Response
to the arbitrator and the other Party.

4.4.4
in the event the arbitrator receives a Notice of Objection as described in
Section 4.4.2 above, the arbitrator shall make a final and binding ruling on the
objection no sooner than three Business Days but within five Business Days after
receipt of such Notice of Objection, and the Party that submitted the Notice of
Objection must comply with such ruling within three Business Days after receipt
thereof.

4.5
Within ten Business Days of the delivery of all information as specified in the
Dispute Notice and any responsive Document Request (after giving effect to the
resolution of any objections thereto), the Insurer and the Company shall submit
to the arbitrator briefs, witness statements, and all such other information and
supporting materials that they intend for the arbitrator to review in connection
with the Arbitration Dispute.

4.6
Unless the Company and the Insurer waive, in writing, a hearing within five
Business Days of delivering such information to the arbitrator, the arbitrator
shall hear evidence in connection with the Arbitration Dispute within ten
Business Days or as soon as reasonably practicable of such delivery. The hearing
shall be no longer than two Business Days. Each of the Company and the Insurer
may present or cross examine witnesses and shall have a right to present no more
than one expert witness each; witness lists shall be exchanged at least three
Business Days prior to the hearing.

4.7
Within ten Business Days following the hearing, the arbitrator shall deliver to
the Company and the Insurer a draft arbitration award setting forth in
reasonable detail the findings of the arbitrator and the basis for the award.
Upon receipt of such draft award, each of the Company and the Insurer may,
within the three Business Day period following such receipt,


Schedule 2.09(b) - 4

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

submit to the arbitrator a proposed revised award and such additional supporting
information and materials as it determines to be appropriate to support such
revised award.
4.8
Within five Business Days following the expiration of the three Business Day
period described in the preceding paragraph, the arbitrator shall issue the
final arbitration award and specify in reasonable detail any changes between
such final arbitration award and the draft arbitration award delivered by the
arbitrator pursuant to Section 4.7 above. Such award shall meet the conditions
of Section 7 below, if applicable.

5.
Any resolution by the Company and the Insurer during the course of good faith
negotiation with respect to any Arbitration Dispute will be set forth in writing
and will be final, binding and conclusive upon the Company and the Insurer. Any
Arbitration Disputes concerning the propriety of the commencement of the
arbitration and the jurisdiction of the arbitrator shall be finally settled by
arbitration pursuant to this Schedule 2.09(b), Section I.

6.
Each of the Company and the Insurer has the right to apply to any court of
competent jurisdiction for interim relief necessary to preserve such Party’s
rights until the arbitrator is appointed. After appointment of the arbitrator,
the arbitrator shall have exclusive jurisdiction to consider applications for
interim relief.

7.
With respect to an Arbitration Dispute regarding the Insurer’s calculation of
the Final Annuity Premium, the arbitrator shall resolve such Arbitration Dispute
within the range of difference between either (i) the Final Annuity Premium as
calculated by the Insurer or (ii) the Final Annuity Premium as calculated by the
Company in connection with the delivery of the applicable Dispute Notice. With
respect to an Arbitration Dispute regarding the Company’s calculation of the
value of any asset on the Transferred Assets Schedule, the arbitrator shall
resolve such Arbitration Dispute within the range of difference between either
(i) the Company’s calculation of the value of such asset or (ii) the Insurer’s
calculation of the value of such asset in connection with the delivery of the
applicable Dispute Notice. The arbitrator will have no authority to award any
other damages other than as provided for herein.

8.
Any arbitration award shall be final and binding on the Company and the Insurer.
The Company and the Insurer undertake to carry out any award without delay and
waive their respective rights to any form of recourse based on grounds other
than personal conflict of interest of the arbitrator that was undisclosed at the
time of the arbitrator’s appointment. Judgment upon the award may be entered by
any


Schedule 2.09(b) - 5

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

court having jurisdiction thereof or having jurisdiction over the Company or the
Insurer, as applicable, or their respective assets.
9.
The arbitrator shall use his or her best efforts to take the actions required in
the time periods stated herein, provided that if he or she does not do so the
arbitrator shall not become functus officio.

10.
The Company and the Insurer shall share the fees and disbursements of the
arbitrator equally (i.e., on a 50%/50% basis). The Company and the Insurer shall
each bear their own costs and expenses incurred in connection with prosecuting
and/or defending any Arbitration Dispute, including all fees of law firms,
commercial banks, investment banks, accountants, public relations firms, experts
and consultants.

11.
All Confidential Information exchanged between the Parties in connection with
any Arbitration Dispute, and the proceedings relating to any Arbitration
Dispute, shall be subject to the provisions of and Section 11.13
(Confidentiality) of the DPA, to the extent provided therein.

12.
The Parties agree that the foregoing procedures and deadlines are intended to
ensure that in all events the final award of any arbitrator with respect to
Arbitration Disputes under Section 2.09 of the DPA shall be issued not later
than 300 days following the Closing Date; provided, however, the Parties will
use their reasonable best efforts to expedite the process to complete the
resolution of all Arbitration Disputes in the shortest amount of time possible.

II.
Procedures for Disputes Regarding [ *** ]

The procedures for resolving any Arbitration Dispute relating to [ *** ] are set
forth in this Schedule 2.09(b), Section II. In connection with the Company’s
review of the Final Annuity Premium under Section 2.09 of the DPA, the Company
may, in its reasonable discretion and at its sole expense, require that Deloitte
Touche Tohmatsu, Ernst & Young, PricewaterhouseCoopers or KPMG, at the election
of the Company, or such other firm of independent certified public accountants
mutually selected by the Company and Insurer (such selected party, the
“Independent Third Party”) verify and certify [ *** ] as follows:
(i)
As of the Execution Date, the Insurer has delivered the spreadsheet listing each
of the Priced Lives on Schedule 1.01(f) by personal identifier and [ *** ],
which sums to the Base Annuity Premium (the “Original File”) to its counsel.
Within two Business Days after the initiation of any Arbitration Dispute
relating to [ *** ], the Insurer will provide the Original File to the
Independent Third Party.


Schedule 2.09(b) - 6

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

(ii)
In the event the Company requires that [ *** ] be verified and certified under
this Schedule 2.09(b), Section II, the Company will notify the Insurer and the
Independent Third Party of such requirement in connection with any dispute under
Section 2.9 of the DPA, and the Insurer will promptly, and in no event later
than two Business Days thereafter, (A) provide the Independent Third Party with
access to the Original File and (B) provide the Independent Third Party with a
second data file with a [ *** ] (the “Correction File”). The Correction File
will include [ *** ]. In addition, the Company will provide such Independent
Third Party [ *** ]. The Independent Third Party will then (1) validate [ *** ],
(2) in the case of [ *** ] the Independent Third Party will certify [ *** ] and
(3) will certify that the [ *** ]. The Company and Insurer will cooperate with
the Independent Third Party and provide any additional information reasonably
requested by the Independent Third Party to resolve any dispute related to [ ***
]. The Company and Insurer will provide the information requested pursuant to
this paragraph (ii), promptly and in a manner consistent with the dispute
resolution process in Section 2.09 of the DPA and this Schedule 2.09(b), Section
II.

(iii)
If the Independent Third Party certifies to the Company that all of items (1),
(2) and (3) in clause (ii) immediately above are true and correct (collectively,
the “Third Party Validations”), then [ *** ].

(iv)
If the Independent Third Party is unable to certify the Third Party Validations
to the Company, then the Independent Third Party shall notify the Insurer and
the Company of the reasons thereof and, for a period of 15 Business Days, the
Insurer and the Independent Third Party shall reasonably cooperate to identify
the reasons for the Independent Third Party’s failure to certify the Third Party
Validations, and shall seek to resolve all items causing such failure to
certify. If the Independent Third Party continues to be unable to certify the
Third Party Validations within such 15 Business Day period, the Insurer may
elect, in its sole discretion, (A) to dispute the Independent Third Party’s
calculation of [ *** ] pursuant to the Arbitration Dispute procedures set forth
above in Section I of this Schedule 2.09(b), or (B) to use the [ *** ]
calculated by the Independent Third Party for the purpose of calculating [ ***
]. Notwithstanding anything in Section I of Schedule 2.09(b), in the event that
the Insurer elects to dispute the Independent Third Party’s calculation of such
[ *** ] pursuant to the Arbitration Dispute procedures set forth in Section I of
this Schedule 2.09(b), the Insurer shall bear all costs of such arbitration.


Schedule 2.09(b) - 7

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 2.12
ANNUITY EXHIBIT VALIDATION PROCESS
[ *** ]









Schedule 2.12 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 3.07


HISTORICAL MORTALITY DATA
The Company (via Aon Hewitt) delivered mortality data in the file titled “Copy
of Black Water Mortality Data 06272014.xlsb” to the Insurer via electronic file
transfer on [ *** ] at 6:52 p.m. eastern daylight time.









Schedule 3.07 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 3.08


PLAN GOVERNING DOCUMENTS


1. Motorola Solutions Pension Plan, as amended and restated effective [ *** ],
with amendments through [ *** ].
2. Motorola Pension Plan Trust Agreement, dated [ *** ], with amendments through
[ *** ].





Schedule 3.08 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 5.03


REQUIRED GOVERNMENTAL AUTHORITIES


The Annuity Certificates must be approved by the various insurance regulatory
authorities in the following states:


1.    Arkansas
2.    Florida
3.    Idaho
4.    Illinois
5.    Iowa
6.    Louisiana
7.    Minnesota
8.    Mississippi
9.    Montana
10.    New Hampshire
11.    Ohio
12.    Oklahoma
13.    South Dakota
14.    Vermont
15.    Washington
16.    West Virginia




Schedule 5.03 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 5.12


INVESTMENT MANAGERS


[ *** ]

Schedule 5.12 - 1

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 6.04
ADMINISTRATIVE TRANSITION PROCESS
This Schedule 6.04 sets forth the actions that the Insurer, Aon Hewitt (the
“Recordkeeper”) and the Plan shall take at the times identified on the table
below. The purpose of these actions is to transfer all administrative data to
the Insurer sufficiently prior to the Closing so that the Insurer can ensure
payments are made to the Covered Lives from and after the Insurer Payment
Commencement Date.
All Delivery Dates after [ *** ] assume the prior delivery to a party
responsible for a deliverable of relevant materials needed from other parties,
on or prior to the required Delivery Dates set forth in this Schedule 6.04,
including cooperation of other parties in resolving any open issues.
Defined Terms
“Check Register” means an electronic list showing gross amounts, net amounts and
deductions with respect to payments to each Covered Life which may be included
in any of the Preliminary Data Load File, Interim Data Load File or Closing Data
Load File.
“Closing Data Load File” means the complete updated base data load file
reflecting all corrections since the Preliminary Data Load File and any
addendums thereto.
“Data Load File” means the Closing Data Load File as loaded to Insurer’s
recordkeeping systems and reflected in a report provided to the Plan and
Recordkeeper.
“Data Load File Sign-Off” means the written confirmation by the Plan that the
Data Load File accurately reflects the data provided on the Closing Data Load
File.
“Interim Data Load File” means the updated base data load file reflecting all
corrections since the Preliminary Data Load File and any addendums thereto.
“Preliminary Data Load File” means the base data load file, as populated by the
Recordkeeper based on information from the Recordkeeper’s internal system.





Schedule 6.04 - 1

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION









Deliverable
Delivery Date
Action by the Plan Administrator
Action by Recordkeeper
Action by Insurer
[ *** ]
[ *** ]
Instruct Recordkeeper to deliver [ *** ]
Deliver [ *** ]
Receive and reconcile Preliminary Data Load File to Priced Lives (Schedule
1.01(f))


Begin data cleanse
[ *** ]
[ *** ]
Instruct Recordkeeper to deliver [ *** ]
Deliver [ *** ]
Receive and load [ *** ] to Insurer recordkeeping systems
[ *** ]
[ *** ]
Instruct Recordkeeper to deliver [ *** ]
Deliver [ *** ]
Receive [ *** ]
[ *** ]
[ *** ]
Receive file
Receive file
Deliver [ *** ]
[ *** ]
[ *** ]
Approve [ *** ]
 
Receive [ *** ]






Schedule 6.04 - 2

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Schedule 6.07
RBC RATIO CALCULATION
•
The Insurer’s normal-course RBC ratio preparation is completed in a reasonable
manner, using reasonable assumptions and in accordance with prevailing
regulatory standards consistent with current practices for reporting to
management or regulators. [ *** ].

•
Preparation of the Projected RBC Ratio: From time to time, the Insurer
calculates a projection of its year-end company action level risk-based capital
ratio (a “Projected RBC Ratio”). Such Projected RBC Ratios are completed in
accordance with methodologies prescribed by the National Association of
Insurance Commissioners for the calculation of company action level risk-based
capital and total adjusted capital. The NAIC publishes detailed instructions
annually for calculating year-end reported company action level risk-based
capital ratios using company action level risk-based capital and total adjusted
capital (NAIC Life Risk-Based Capital Report Including Overview and Instructions
for Companies). The Insurer’s Projected RBC Ratio utilizes the same formula as
these instructions. Such projections also incorporate NAIC changes to the extent
the Insurer expects that these changes are expected to be adopted by the NAIC
and effective for the forecasted period.

[ *** ]

























1
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission



--------------------------------------------------------------------------------

REDACTED VERSION

PLAN TRUSTEE AGREEMENT
This PLAN TRUSTEE AGREEMENT (this “Agreement”) is dated as of September 22, 2014
and automatically effective as of immediately prior to Closing (as defined in
the DPA) by and among The Prudential Insurance Company of America (the
“Insurer”), State Street Global Advisors, a division of State Street Bank and
Trust Company, solely in its capacity as the independent fiduciary of the
Motorola Solutions Pension Plan (the “Plan”) with authority and responsibility
to represent the Plan and its participants and beneficiaries in regard to the
transactions set forth in this Agreement (the “Independent Fiduciary”) and The
Northern Trust Company, in its capacity as the directed trustee of the Motorola
Solutions Pension Plan Trust (the “Plan Trustee”). The Insurer, the Independent
Fiduciary and the Plan Trustee are referred to collectively in this Agreement as
the “Parties.”
RECITALS
WHEREAS, the Insurer, Prudential Financial Inc., the Independent Fiduciary and
Motorola Solutions, Inc. have entered into that certain Definitive Purchase
Agreement, dated as of September 22, 2014 (the “DPA”);
WHEREAS, from time to time pursuant to the terms of the DPA, the Independent
Fiduciary will direct the Plan Trustee to pay certain amounts to the Insurer and
to take certain other actions;
WHEREAS, the DPA contemplates that the Plan Trustee will make the payments and
take such actions if and when the Independent Fiduciary gives it an instruction
to do so subject to the terms and conditions of the DPA;
WHEREAS, the Independent Fiduciary, in its capacity as an investment manager as
defined in § 3(38) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), has the authority to direct the Plan Trustee to pay such
amounts and take such actions and direct the Plan Trustee to enter into this
Agreement, in each case in the Plan Trustee’s capacity as trustee for the trust
that holds Plan assets; and
WHEREAS, the Independent Fiduciary has determined that the transactions
contemplated by the DPA, including the entering into and amendment of the single
premium non-participating group annuity contract issued by the Insurer (the
“Group Annuity Contract”) and the transferring of certain assets in connection
therewith, satisfies ERISA, including but not limited to the requirements of
Department of Labor Interpretive Bulletin 95-1.
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are expressly acknowledged by the Parties, the Parties agree as follows:
Section 1.     Independent Fiduciary Directions. The Plan Trustee covenants and
agrees with the Insurer that it shall promptly and unconditionally comply with
any direction given to it by the Independent Fiduciary that directs the Plan
Trustee to pay to the Insurer any amounts or take

2
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

any other actions in relation to the Insurer or under the DPA, including,
without limitation, executing amendments to the Group Annuity Contract.
Section 2.    Representations and Warranties. Each Party represents and warrants
to each of the other Parties that as of the date of this Agreement it has
received all appropriate approvals and authorizations and no other action on the
part of the Party or any other person or entity is necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated to be undertaken by such Party under this
Agreement. This Agreement is duly executed and delivered by such Party and is a
valid and binding obligation of such Party and enforceable against such Party,
in accordance with its terms, except to the extent that its enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar law affecting the enforcement of creditors’ rights generally and by
general equitable principles.
Section 3.     Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless it is writing and signed by each party thereto,
except as expressly provided in this Agreement. No waiver of any breach of this
Agreement will be construed as an implied amendment or agreement to amend or
modify any provision of this Agreement. No waiver by any Party of any default,
misrepresentation or breach of warranty or covenant under this Agreement,
whether intentional or not, will be valid unless it is in writing and signed by
the Party making such waiver, nor will such waiver be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
under this Agreement or affect in any way any rights arising by virtue of any
prior or subsequent default, misrepresentation or breach of warranty or
covenant. No conditions, course of dealing or performance, understanding or
agreement purporting to modify, vary, explain or supplement the terms or
conditions of this Agreement will be binding unless this Agreement is amended or
modified in writing pursuant to the first sentence of this Section 3. Except
where a specific period for action or inaction is provided in this Agreement, no
delay on the part of any Party in exercising any right, power or privilege under
this Agreement will operate as a waiver thereof.
Section 4.     Succession and Assignment. This Agreement will be binding on and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations under this Agreement without the prior written
consent of the other Parties.
Section 5.     Notices. All notices, requests, demands, claims and other
communications under this Agreement will be in writing except as expressly
provided in this Agreement. Any notice, request, demand, claim or other
communication under this Agreement will be deemed duly given when delivered
personally to the recipient or one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), addressed as
set forth below, with copies provided by email to those indicated below
(including the recipient):
If to the Plan Trustee:
The Northern Trust Company
50 South LaSalle Street


3
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Chicago, IL 60603
Attention:    James J. Reavy
Phone:    (312) 557-8393


If to the Insurer:
The Prudential Insurance Company of America
200 Wood Avenue South

Iselin, New Jersey 08830
Attention:    Margaret G. McDonald
Email:        margaret.mcdonald@prudential.com
With a copy (which will not constitute notice to the Insurer) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:    Nicholas Potter
Alexander Cochran
Email:    nfpotter@debevoise.com
arcochra@debevoise.com


If to Independent Fiduciary:
State Street Bank and Trust Company
One Lincoln Street
Boston, MA 02111
Attention:    Denise Sisk
Email:    denise_sisk@ssga.com



With a copy (which will not constitute notice to Independent Fiduciary) to:
K&L Gates, LLP    
210 Sixth Avenue
Pittsburgh, PA 15222
Attention:    Charles Smith
Email:    charles.smith@klgates.com
Any Party may change the address to which notices, requests, demands, claims and
other communications under this Agreement are to be delivered by giving the
other Parties notice in the manner set forth in this Section 5.

4
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

Section 6.    Governing Law. Except to the extent preempted by applicable
federal law, this Agreement will be governed by, and construed in accordance
with, the laws of the State of New York, without regard to any principles of
conflicts of law thereof that are not mandatorily applicable by law and would
permit or require the application of the laws of another jurisdiction.
Section 7.    Submission to Jurisdiction; Service of Process. Each of the
Parties irrevocably and unconditionally submits to the jurisdiction of any state
or federal court, and only federal court if diversity of Parties exists, sitting
in New York County, New York in any dispute arising out of or relating to this
Agreement and agrees that all claims in respect of such action may be heard and
determined in any such court. Each Party also agrees not to bring any action
arising out of or relating to this Agreement in any other court. Each of the
Parties irrevocably and unconditionally waives any objection to personal
jurisdiction, venue and any defense of inconvenient forum to the maintenance of,
any action so brought and waives any bond, surety or other security that might
be required of any other Party with respect thereto. Any Party may make service
on any other Party by sending or delivering a copy of the process to the Party
to be served at the address and in the manner provided in Section 5. However,
nothing in this Section 7 will affect the right of any Party to serve legal
process in any other manner permitted by law or in equity.
Section 8.     Waivers of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Section 9.    Specific Performance. The Parties agree that irreparable damage
may occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each Party will be entitled to an injunction or injunctions to prevent breaches
of this Agreement by the breaching Party and to enforce specifically the terms
and provisions of this Agreement, in addition to any other remedy to which such
Party is entitled at law or in equity. The Parties further agree that by seeking
the remedies provided for in this Section 9, a Party will not in any respect
waive its right to seek any other form of relief that may be available to such
Party under this Agreement (including monetary damages) if the remedies provided
for in this Section 9 are not available or otherwise are not granted.
Section 10.    No Third Party Beneficiaries. This Agreement will not confer any
rights or remedies on any person or entity other than the Parties and their
respective successors and permitted assigns.
Section 11.    Counterparts; Facsimile and Electronic Signatures. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
This Agreement or any counterpart may be executed and delivered to the
recipients in Section 5 by electronic communications by portable document format
(.pdf), each of which will be deemed an original.
[Remainder of page intentionally left blank.]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.


The Northern Trust Company, solely in its capacity as directed trustee of the
Motorola Solutions Pension Plan Trust


By:    
Name:
Title:




The Prudential Insurance Company of America


By:    
Name:
Title:




State Street Bank and Trust Company, solely in its capacity as independent
fiduciary of the Motorola Solutions Pension Plan

By:    
Name:
Title:







































5
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION



[STATE STREET LETTERHEAD]
Re:    Motorola Solutions Pension Plan
Ladies and Gentlemen:
The Northern Trust Company (the “Trustee”) is a directed trustee of the trust
(the “Trust”) formed under the Motorola Solutions Pension Plan (the “Plan”)
under which certain assets attributable to the Plan are held pursuant to the
Motorola Solutions Pension Plan Trust Agreement dated [ *** ], as amended by the
First Amendment dated [ *** ], the Second Amendment dated [ *** ], and the Third
Amendment dated [ *** ] (the “Trust Agreement”). Capitalized terms used but not
defined in this letter have the meaning set forth in the Definitive Purchase
Agreement, dated as of September 22, 2014 (as it may be amended from time to
time, the “DPA”), by and among The Prudential Insurance Company of America, a
New Jersey life insurance company (the “Insurer”), Prudential Financial Inc., a
New Jersey corporation, Motorola Solutions, Inc., a Delaware corporation
(“Motorola”), acting in a non-fiduciary capacity as the sponsor of the Plan, and
State Street Global Advisors, a division of State Street Bank and Trust Company,
solely in its capacity as the independent fiduciary of the Plan (the
“Independent Fiduciary”).
Pursuant to the Plan, the Annuity Committee of Motorola is the named fiduciary
with responsibility to select and monitor an independent fiduciary to represent
the Plan in connection with the purchase of a group annuity contract from the
Insurer. The Independent Fiduciary has been duly appointed as an investment
manager within the meaning of § 3(38) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for such purpose.
In furtherance of the foregoing, the Independent Fiduciary hereby directs you,
not individually, but as Trustee on behalf of the Trust to execute and deliver
the Plan Trustee Agreement.
In connection with this letter, the Independent Fiduciary represents and
warrants to the Trustee for the benefit of the Trust that (i) the direction
described above does not, and the performance and observance of the contractual
terms thereof will not, involve a “prohibited transaction” under § 406 of ERISA
that is not exempt under § 408 of ERISA or otherwise contravene any provision of
existing law or regulation and will not conflict with or result in the breach of
the terms, conditions or provisions of or constitute a default under the Trust
Agreement or any indenture, mortgage or other agreement or instrument executed
prior to the date of this letter and delivered at the Independent Fiduciary’s
direction or that are binding on any assets held in the Trust and (ii) the
officer signing this letter is duly authorized to execute and deliver this
direction on the Independent Fiduciary’s behalf.
Very truly yours,

[Signature page to Agreement and Acknowledgement]
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

                
_______________________
Name:    Denise Sisk
Title:    Managing Director











































[Signature page to Agreement and Acknowledgement]
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION







NORTHERN TRUST AGREEMENT AND ACKNOWLEDGEMENT


THIS AGREEMENT AND ACKNOWLEDGEMENT is executed in connection with that certain
group annuity contract intended to be issued on or around [ *** ], by The
Prudential Insurance Company of America (the “Contract”), by and among the
undersigned parties, relating to certain assets of the Motorola Solutions
Pension Plan Trust, as amended (the “Trust”).


The Northern Trust Company (“Northern”), as trustee of the Trust, is asked to
make agreements and to take certain actions under the Contract. In connection
with the foregoing, (i) Northern and State Street Global Advisors, a division of
State Street Bank and Trust Company (“State Street”), as Independent Fiduciary
and Investment Manager (the “Investment Manager”) to the Trust in connection
with the purchase of the Contract agree to the following, and (ii) The
Prudential Insurance Company of America, the issuer of the Contract (the
“Issuer”) acknowledges Northern’s representations to the Issuer of the
following:


1.
Northern’s capacity with respect to the Trust is that of a directed trustee.



2.
In such capacity, Northern has no duty or power to exercise any discretion
regarding the Contract, but rather acts solely at the direction of the
Investment Manager in connection with the Contract through the Data Finalization
Amendment Date as defined in the Contract. All agreements and actions taken
under the Contract are made or taken by Northern, as trustee, at the direction
of the Investment Manager.



3.
Northern executes this Contract solely in its capacity as trustee of the Trust
and shall not be subject to any individual liability whatsoever under or by
reason of the Contract.


[Signature page to Agreement and Acknowledgement]
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

IN WITNESS WHEREOF, the parties have executed this Agreement and Acknowledgement
effective as of the ____ day of ___________________, 2014.





[Signature page to Agreement and Acknowledgement]
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

--------------------------------------------------------------------------------

REDACTED VERSION

THE NORTHERN TRUST COMPANY,
as Trustee of the Motorola Solutions Pension Plan Trust
_______________________________
By: ___________________________
Its: ____________________________




STATE STREET GLOBAL ADVISORS,
a division of State Street Bank and Trust Company, as Investment Manager under
the Motorola Solutions Pension Plan Trust


______________________________
By: __________________________
Its: ___________________________


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


________________________________
By: ____________________________
Its: ____________________________



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

